Case 19-10547         Doc 27-1        Filed 05/10/19         Entered 05/10/19 19:37:54              Page 1 of 160




                          N THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF LOUISIANA


  IN RE:                                                               CHAPTER 11

  FALCON V, L.L.C., et a/.,‘                                           CASE NO. 19-
                                                                       (JOINTLY ADMINISTERED)
          DEBTORS.


         INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO (A) OBTAIN
    POSTPETITION SENIOR SECURED SUPERPRIORITY FINANCING AND (B) USE
         CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION TO
    PREPETITION SECURED PARTIES, (III) MODIFYING THE AUTOMATIC STAY,
    HV> SCHEDULING A HNAL HEARING. AND m GRANTING RELATED RELIEF

          Upon the emergency motion (the “Motion”).^ filed May 10, 2019, of Falcon V, LLC., et

  al., debtors and debtors-in-possession (the “Debtors”! in the above-captioned chapter 11 cases

  (the “Chapter 11 Cases”!, for entry of interim and final orders pursuant to sections 105, 361, 362,

  363, 364 and 507 of title 11 of the United States Code (the “Bankioiptcv Code”!. Rules 2002,

  4001, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”!.

  and the Local Rules (the “Bankruptcy Local Rules”! of the United States Bankruptcy Court for

  the Middle District of Louisiana (the “Court”!, (i) authorizing the Debtors to (a) obtain

  postpetition financing up to an aggregate principal amount of $5.8 million on a final basis and up

  to $1.5 million on an interim basis (the “Financing”! pursuant to that certain Superpriority

  Debtor in Possession Credit Facility dated as of May__, 2019 attached to the Motion (the “DIP



      The Debtors are the following three entities (the last four digits of their respective taxpayer
  identification numbers follow in parentheses): Falcon V, L.L.C. (1725); Falcon V Holdings, L.L.C.
  (8542); and ORX Resources, L.L.C. (9032). The address of the Debtors is 400 Poydras Street, Suite
  1100, New Orleans, Louisiana 70130.
  ^ Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion or the DIP
  Credit Agreement (as defined below), as applicable. A copy of the DIP Credit Agreement is attached hereto as
  Exhibit A.
Case 19-10547     Doc 27-1     Filed 05/10/19     Entered 05/10/19 19:37:54        Page 2 of 160




 Credit Agreement”'), and such other agreements, documents, certificates and instruments

 delivered or executed from time to time in connection therewith, including the agreements

 related to the Financing, (the “DIP Loan Documents”), among Debtors, as borrowers (the

  Borrowers’’^. 405 Baxterville, LLC and the financial institutions from time to time parties

 thereto as lenders (each individually a “DIP Lender.” and collectively, the “DIP Lenders”), and

 405 Baxterville, LLC, as administrative and collateral agent for the DIP Lenders (the “DIP

 Agent” together with the DIP Lenders, the “DIP Secured Parties’”): (b) authorizing the Debtors to

 use “cash collateral” as such term is defined in section 363 of the Bankruptcy Code (the “Cash

 Collateral”), (ii) grant (x) to the DIP Agent for the benefit of the DIP Secured Parties the DIP

 Liens (defined below) on the DIP Collateral (defined below) to secure all amounts owed under

 the DIP Loan Documents (the “DIP Obligations”) on a first priority priming basis and (y) to the

 DIP Secured Parties the DIP Superpriority Claims (as defined below) in respect of the DIP

 Obligations, subject to the terms and conditions hereof; (iii) modify the automatic stay to the

 extent provided for herein; and (iv) grant adequate protection to the Prepetition Lenders (as

 defined in the Motion and below); and (b) in accordance with Bankruptcy Rule 4001(c)(2),

 requesting that this Court schedule a final hearing (the “Final Hearing”) to consider entry of a

 final order (the “Final Order”) approving the Motion and the relief requested therein on a final

 basis; and a hearing to consider approval of the Motion on an interim basis having been held on

 May___, 2019 (the “Interim I-learing”) and based upon all the pleadings filed with the Court, the

 evidence presented at the Interim Hearing and the entire record herein; and it appearing that the

 relief requested in the Motion is in the best interests of the Debtors and the Debtors’ estates and

 creditors; and the Debtors having provided notice of the Motion and of the Interim Hearing

 pursuant to Bankruptcy Rule 4001(b); and it appearing that due and proper notice of the Motion




                                                 -2-
Case 19-10547        Doc 27-1   Filed 05/10/19         Entered 05/10/19 19:37:54   Page 3 of 160




and the Interim Hearing having been given under the circumstances; and upon the proceedings

held before this Court and after due deliberation and good and sufficient cause appearing

therefor,


                THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT

AND CONCLUSIONS OF LAW:

                A.      Filing Date. On May 10, 2019 (the “First Petition Date”!. Falcon V.,

LLC, Falcon V Holdings, LLC and ORX Resources, LLC each filed voluntary petitions for relief

under chapter 11 of the Bankruptcy Code in this Court.

                B.      Jurisdiction: Venue.   The Court has jurisdiction over the Chapter 11

Cases, the parties, and the Debtors’ property pursuant to 28 U.S.C. §1334.         This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2)(D). Venue of the Chapter 11 Cases and the Motion

is proper under 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief sought herein

are sections 105, 361, 362, 363, 364, 365 and 507 of the Bankruptcy Code and Bankruptcy Rules

2002, 4001, 6004, and 9014 and the Bankruptcy Local Rules.

                C.      Committee Formation. At the time of entry of this Interim Order, no

 official committee of unsecured creditors has been formed or appointed.

                D.      Stipulations Regarding DIP Loan Documents and DIP Secured Parties. In

requesting the Financing, upon entry of the Interim Order, the Debtors acknowledge, represent.

stipulate, and agree that:




                                                 -3-
Case 19-10547   Doc 27-1   Filed 05/10/19     Entered 05/10/19 19:37:54         Page 4 of 160




                   (a)     none of the DIP Secured Parties are control persons or insiders of

                           the Debtors by virtue of determining to make any loan, providing

                           the Financing or performing obligations under the DIP Loan

                           Documents;

                   (b)     as of the date hereof, there exists no claims or causes of action

                           against any of the DIP Secured Parties with respect to, in

                           connection with, related to, or arising from the DIP Loan

                           Documents that may be asserted by the Debtors;

                   (c)     the Debtors forever and irrevocably release, discharge, and acquit

                           the former, future or current DIP Secured Parties and each of their

                           respective former, current, or future officers, employees, directors,

                           agents, representatives, owners, members, partners, financial

                           advisors, legal advisors, shareholders, managers, consultants,

                           accountants, attorneys, affiliates, and predecessors in interest

                           (collectively, the “DIP Releasees”') of and from any and all claims,

                           demands, liabilities, responsibilities, disputes, remedies, causes of

                           action, indebtedness and obligations, rights, assertions, allegations.

                           actions, suits, controversies, proceedings, losses, damages, injuries.

                           attorneys’ fees, costs, expenses, or judgments of every type,

                           whether known, unknown,          asserted, unasserted,     suspected.

                           unsuspected, accrued, unaccrued, fixed, contingent, pending, or

                           threatened as of the date hereof including, without limitation, all

                           legal and equitable theories of recovery, arising under common

                           law, statute or regulation or by contract, of every nature and


                                            -4-
Case 19-10547        Doc 27-1   Filed 05/10/19         Entered 05/10/19 19:37:54      Page 5 of 160




                                description, arising out of, in connection with, or relating to the

                                Financing, the DIP Loan Documents, the DIP Obligations, and

                                ancillary documentation, guarantees, security documentation and

                                collateral documents executed in support of the foregoing or the

                                transactions contemplated hereunder or thereunder including.

                                without limitation, (i) any avoidance, reduction, set off, offset.

                                recharacterization, subordination (whether equitable, contractual.

                                or otherwise), except as permitted herein, so-called            lender

                                liability”   claims,     counterclaims,   cross-claims,    recoupment,

                                defenses,    disallowance      (whether   equitable   or    otherwise).

                                impairment, or any other challenges under the Bankruptcy Code or

                                any other applicable domestic or foreign law or regulation by any

                                person or entity, (ii) any and all claims and causes of action arising

                                under the Bankruptcy Code, and (iii) any and all claims and causes

                                of action with respect to the validity, priority, perfection or

                                avoidability of the liens or claims of the DIP Secured Parties with

                                respect to the DIP Loan Documents.

                E.       Stipulations Concerning Prepetition Loan Documents and Prepetition

 Secured Parties. Subject to paragraphs 16 and 17 of this Interim Order, the Debtors admit.

 stipulate, and agree as follows:

                         (a)    Prepetition Loan Documents.          Falcon V, L.L.C., Falcon V.

                        Holdings, L.L.C., and ORX Resources, L.L.C., as borrowers, 405

                        Baxterville LLC., as administrative agent (in its capacity as such, the

                          Prepetition Agent”!, and the lenders party thereto (in their respective


                                                  -5-
Case 19-10547   Doc 27-1   Filed 05/10/19      Entered 05/10/19 19:37:54        Page 6 of 160




                    capacities as such, the “Prepetition Lenders”) are parties to that certain

                   Loan Agreement dated as of May 24, 2018 (as amended, restated.

                    supplemented, or otherwise modified from time to time, the “Prepetition

                    Loan Agreement.” and together with all related loan and security

                   documents (in each case as amended, restated, supplemented or otherwise

                   modified from time to time, collectively with the Prepetition Loan

                   Agreement, the “Prepetition Loan Documents”!.

                    (b)    Prepetition Indebtedness. The principal amount of the obligations

                    owed by the Debtors (as defined below), on a joint and several basis, to

                   the Prepetition Agent and Prepetition Lenders under the Prepetition Loan

                    Agreement, exclusive of accrued but unpaid interest, costs, fees and

                    expenses, was not less than $42,583,523.65 as of the Petition Date. All

                    obligations of the Debtors arising under or in conneetion with the

                    Prepetition Loan Agreement or any other Prepetition Loan Document shall

                    collectively be referred to herein as the “Prepetition Indebtedness.”

                    (c)    Prepetition First Liens. Prepetition Collateral.     Pursuant to the

                    Prepetition Loan Doeuments, the Prepetition Agent was granted, for its

                    benefit and the benefit of the Prepetition Lenders and the other secured

                    parties thereunder (the “Prepetition Secured Parties”), first-priority and

                    properly perfected continuing liens, mortgages, and security interests

                    (subjeet to liens expressly permitted under the Prepetition Loan

                    Documents) on and in the Prepetition Collateral (as defined below in this

                    sub-paragraph), whieh for the avoidance of doubt, includes all Cash

                    Collateral, to secure the repayment of the Prepetition Indebtedness. Such


                                             -6-
Case 19-10547         Doc 27-1     Filed 05/10/19     Entered 05/10/19 19:37:54        Page 7 of 160




                           liens, mortgages, and security interests of the Prepetition Agent on and in

                           the Prepetition Collateral are referred to herein as the “Prepetition Liens.

                           The “Prepetition Collateral” shall mean the “Collateral” (as defined in the

                           Prepetition Loan Agreement).

                           (d)    Not Control Persons. None of the Prepetition Secured Parties are

                           control persons or insiders of the Debtors. As of the date hereof, there

                           exists no claims or causes of action against any of the Prepetition Secured

                           Parties with respect to, in connection wdth, related to, or arising from the

                           Prepetition Loan Documents that may be asserted by the Debtors.

                 F.        Necessity of Financing. The Debtors are unable to obtain adequate

 unsecured credit allowable as an administrative expense under section 503 of the Bankruptcy

 Code, or other financing under sections 364(c) or (d) of the Bankruptcy Code, on equal or more

 favorable terms than those set forth in the DIP Loan Documents. A loan facility in the amount

 provided by the DIP Loan Documents is not available to the Debtors without granting the DIP

 Agent, for the benefit of the DIP Secured Parties, superpriority claims and priming liens and

 security interests, pursuant to sections 364(c)(1), (2), (3), and 364(d) of the Bankruptcy Code, as

 provided in this order (the “Interim Order”) and the DIP Loan Documents. After considering all

 alternatives, the Debtors have concluded, in the exercise of their prudent business judgment, that

 the credit facility provided under the DIP Loan Documents represents the best and only working

 capital financing available to the Debtors at this time. The Debtors have been unsuccessful in

 their attempts to find any alternative financing. Additionally, the terms of the Financing are fair

 and reasonable and reflect the Debtors’ exercise of prudent business judgment consistent with

 their fiduciary duties.




                                                    -7-
Case 19-10547         Doc 27-1   Filed 05/10/19    Entered 05/10/19 19:37:54      Page 8 of 160




                G.        Purpose of Financing. The Debtors require the Financing described in the

 Motion and as expressly provided in the DIP Loan Documents to: (i) pay costs, fees and

 expenses associated with or payable under the Financing under the terms of this Interim Order;

 (ii) pay professional fees subject to the DIP Budget (as defined below); (iii) provide ongoing

 working capital requirements of the Debtors and to pay fees, costs, expenses and other

 administrative expenses relating to the Chapter 11 Cases, in each case, subject to any necessary

 Court approvals and consistent with the DIP Budget subject to any Budget Variances (defined

 below); and (iv)make the currently identified capital expenditures and other payments of

 postpetition payables as permitted under the DIP Loan Documents, in each case subject to the

 conditions as set forth herein and in the DIP Loan Documents and consistent in all material

 respects with the DIP Budget and any Budget Variances.

                 H.       Adequate Protection.    The Prepetition Lenders are entitled to receive

 adequate protection to the extent of any diminution in value of their interests in the Prepetition

 Collateral (including Cash Collateral) pursuant to sections 361, 362, 363 and 364 of the

 Bankruptcy Code (the “Adequate Protection Obligations”'). Pursuant to sections 361, 363 and

 507(b) of the Bankruptcy Code, as adequate protection, the Prepetition Lenders shall receive

 postpetition replacement liens and superpriority adequate protection claims in accordance with

 the terms of this Interim Order. Furthermore, the Prepetition Lenders will be entitled to certain

 reporting from the Debtors.

                 1.       DIP Budget. Attached hereto as Exhibit B is a 13-week budget setting

 forth the Debtors’ anticipated cash receipts and expenditures for the next 13-weeks (the “Initial

 DIP Budget”).        The “DIP Budget” shall mean the Initial DIP Budget, together with such

 modifications and amendments thereto as may be agreed to in form and substance by the DIP

 Agent and approved by the Court, including the form of Budget for which approval will be


                                                  -8-
Case 19-10547        Doc 27-1   Filed 05/10/19     Entered 05/10/19 19:37:54       Page 9 of 160




 sought at the Final Hearing, which shall reflect the Debtors’ good-faith projection of all weekly

 cash receipts and disbursements in cormection with the operation of the Debtors’ business during

 such 13-week period, delivered pursuant to the terms of the DIP Loan Documents, delivered by

 the Debtors to counsel for the DIP Agent and DIP Lenders.

                J.      Good Cause.     Based upon the record presented to the Court by the

 Debtors, it appears that the ability of the Debtors to obtain sufficient working capital and

 liquidity under the DIP Loam Documents and use Cash Collateral is vital to the Debtors and the

 Debtors’ estates and creditors. The Debtors reasonably believe that the liquidity to be provided

 under the DIP Loan Documents and from use of Cash Collateral will enable the Debtors to

 continue to operate their businesses in the ordinary course, preserve and maximize the value of

 their businesses, and provide the debtors with sufficient funding to proceed toward the necessary

 proceedings to confirm a plan of reorganization. Good cause has, therefore, been shown for the

 relief sought in the Motion on an interim basis and for the fixing of the Final Hearing thereupon.

                K.      Good Faith.    The DIP Secured Parties and their respective affiliates,

 subsidiaries, parents, officers, shareholders, directors, employees, investment advisers and sub­

 advisers, attorneys, and agents have acted in good faith in negotiating the terms of the DIP Loan

 Documents. The Financing and the DIP Loan Documents have been negotiated in good faith and

 at arm’s length among the Debtors and the DIP Secured Parties, and all of the obligations and

 indebtedness arising under, in respect of or in connection with the Financing and the DIP Loan

 Documents shall be deemed to have been extended by each of the DIP Secured Parties in

 accordance with the DIP Loan Documents, in good faith, as that term is used in section 364(e) of

 the Bankruptcy Code and in express reliance upon the protections offered by section 364(e) of

 the Bankruptcy Code, and the DIP Obligations, the DIP Liens and the DIP Superpriority Claims

 shall be entitled to the full protection of section 364(e) of the Bankruptcy Code and the terms.


                                                 -9-
Case 19-10547          Doc 27-1   Filed 05/10/19     Entered 05/10/19 19:37:54      Page 10 of 160




 conditions, benefits, and privileges of this Interim Order regardless of ’whether this Interim Order

 is subsequently reversed, vacated, modified, or otherwise is no longer in full force and effect or

 the Chapter 11 Cases are subsequently converted or dismissed. Additionally, the Prepetition

 Agent and the Prepetition Lenders and their respective affiliates, subsidiaries, parents, officers,

 shareholders, directors, employees, investment advisers and sub-advisers, attorneys, and agents

 have acted in good faith in consenting or not other’wise objecting to the use of Cash Collateral by

 the Debtors pursuant to this Interim Order. The agreements and arrangements authorized in this

 Interim Order have been negotiated at arms’ length with all parties represented by experienced

 counsel, are fair and reasonable under the circumstances, are enforceable in accordance with

 their terms and have been entered into in good faith. Accordingly, any use of Cash Collateral

 and other Prepetition Collateral used by the Debtors pursuant to this Interim Order shall be

 deemed to have been negotiated in good faith.

                  L.       Consideration.   The Debtors will receive and have received fair

 consideration and reasonably equivalent value in exchange for access to the Financing, and all

 other financial accommodations provided under the Financing, the DIP Loan Documents and this

 Interim Order.
                  M.       Immediate Entry of Interim Order.        The Debtors have requested

 immediate entry of this Interim Order pursuant to Bankruptcy Rule 4001(b)(2) and (c)(2). The

 permission granted herein to enter into the DIP Loan Documents and to obtain funds thereunder

 on an interim basis under the DIP Budget is necessary to avoid immediate and irreparable harm

 to the Debtors, and loss of valuable assets and rights of the Debtors’ estates.         This Court

 concludes that entry of this Interim Order is in the best interests of the Debtors and the Debtors’

 estates and creditors as its implementation will, among other things, allow for the continued flow

 of supplies and services to the Debtors necessary to sustain the operation of the Debtors’ existing


                                                   -10-
Case 19-10547         Doc 27-1   Filed 05/10/19    Entered 05/10/19 19:37:54       Page 11 of 160




  businesses during the pendency of these Chapter 11 Cases. Based upon the foregoing findings,

  acknowledgements, and conclusions; and upon the record made before this Court at the Interim

  Hearing; and good and sufficient cause appearing therefor;

                                    IT IS HEREBY ORDERED:

                 1.       Disposition. The Motion is granted on an interim basis and on the terms

  set forth herein. Any objections to the Motion that have not previously been withdrawn, waived,

  settled, or resolved and all reservations of rights included therein are hereby denied and

  overruled on their merits. This Interim Order shall constitute findings of fact and conclusions of

  law.

                 2.       Effectiveness. Subject to the terms hereof, this Interim Order shall be

  immediately valid upon signing by the Court and effective and enforceable upon the date entered

  on the docket in the Chapter 11 Cases (the “Interim Order Entry Date”).

                 3.       Authorization of the Financing and DIP Loan Documents

                          (a)    The Debtors are hereby authorized to execute and enter into the

         DIP Loan Documents. The DIP Loan Documents and this Interim Order shall govern the

         financial and credit accommodations to be provided to the Debtors by the DIP Lenders in

         connection with the Financing.

                          (b)    The Borrowers are hereby authorized on an interim basis to borrow

         up to the principal amount of $1.5 million, all of which shall be used by the Debtors as

         expressly permitted by the DIP Loan Documents, the DIP Budget and any Budget

         Variances. The Debtors are authorized to use proceeds of the Financing in accordance

         with the DIP Budget subject to the variance set forth in section 6.26 of the DIP Credit

         Agreement (the “Budget Variance”). The first Budget Variance Report showing budget




                                                  -11-
Case 19-10547    Doc 27-1        Filed 05/10/19     Entered 05/10/19 19:37:54       Page 12 of 160




       to actual and any variance shall be delivered by the Debtors to the DIP Agent and DIP

       Lenders in accordance with the terms of the DIP Loan Documents, and shall also be

       provided to the Committee, if appointed, and the Prepetition Lenders.

                       (c)       In furtherance of the foregoing and without further approval of this

       Court, the Debtors are authorized to, and, if so required under the terms of the DIP Loan

       Documents, perform all acts, to malce, execute and deliver all instruments and documents

       (including, without limitation, the execution or recordation of security agreements.

       mortgages and financing statements), and to pay all related fees and expenses, that may

       be required or necessary for the Debtors’ performance of their obligations under the

       Financing, including, without limitation:

                             (i) the execution, delivery, and performance of the DIP Loan

                Documents, including, without limitation, the DIP Credit Agreement, any security

                and pledge agreements, and any mortgages contemplated thereby;

                             (ii) subject to paragraph 10 hereof, the execution, delivery and

                performance of one or more amendments, waivers, consents, or other

                modifications to and under the DIP Loan Documents, in each case in such form as

                agreed among the Debtors and the required other parties as set forth in more detail

                in Paragraph 10 below;

                             (iii) the non-refundable payment of the fees referred to in the DIP Loan

                Documents and described in more detail in the Motion, including the fees of the

                DIP Agent, and, subject to paragraph 7, costs and expenses payable under the DIP

                Loan Documents; and

                             (iv) the performance of all other acts required under or in connection

                with the DIP Loan Documents.


                                                  -12-
Case 19-10547        Doc 27-1    Filed 05/10/19     Entered 05/10/19 19:37:54      Page 13 of 160




                        (d)      All of the DIP Liens described herein shall be valid, enforceable,

        effective and perfected as of the Interim Order Entry Date and without the necessity of

        the execution of mortgages, security agreements, pledge agreements, financing

        statements, or other agreements.

                        (e)      The DIP Loan Documents and DIP Obligations constitute valid.

        binding and non-avoidable obligations of the Debtors enforceable against each of its

        successors and assigns, and each person or entity party to the DIP Loan Documents in

        accordance with their respective terms and the terms of this Interim Order and shall

        survive conversion of the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy

        Code or the dismissal of the Chapter 11 Cases. No obligation, payment, transfer, or grant

        of security under the DIP Loan Documents or this Interim Order shall be stayed,

        restrained, voidable, avoidable, or recoverable under the Bankruptcy Code or under any

        applicable law, or subject to any avoidance, reduction, setoff, recoupment, offset,

        recharacterization,     subordination (whether equitable, contractual, or otherwise).

        counterclaims, cross-claims, defenses, disallowance (whether equitable or otherwise).

        impairment, or any other challenges under the Bankruptcy Code or any other applicable

        foreign or domestic law or regulation by any person or entity.

                4.       Carve-Out. The Debtors’ obligations to the DIP Secured Parties and the

 liens, security interests and superpriority claims granted herein and/or under the DIP Loan

 Documents, including the DIP Liens, the DIP Superpriority Claims and the Adequate Protection

 Claims, shall be subject and subordinate to the Carve-Out.     •Carve-Out” shall mean the sum of

 (i) fees and expenses incurred by bankruptcy professionals whose retention has been (x)

 approved by the Court which are unpaid as of the delivery of the Carve-Out Trigger Notice (as

 defined below) and (y) provided for in the DIP Budget; (ii) fees and expenses in an amount not


                                                  -13-
Case 19-10547      Doc 27-1     Filed 05/10/19     Entered 05/10/19 19:37:54        Page 14 of 160




 to exceed $150,000 incurred from and after the delivery of a Carve-Out Trigger Notice (as

 defined below) by bankruptcy professionals whose retention has been approved by the Court (the

  Tost-Termination Fee Carve-Out”k and (hi) fees owed pursuant to 28 U.S.C. §1930 or fees

 owed the clerk of the Court.       'Carve-Out Trigger Notice” shall mean the written notice,

 including by email, delivered by the DIP Agent (at the direction of the DIP Lenders) to the

 Debtors, their counsel, the U.S. Trustee, coimsel to the Prepetition Lenders and counsel to any

 statutory committee appointed in these Chapter 11 Cases which notice may be delivered

 following the occurrence and continuation of an Event of Default or the Termination Date in

 accordance with the terms of the DIP Loan Documents. Notwithstanding the foregoing, the

 Carve-Out shall not include, apply to or be available for any fees or expenses incurred by any

 party in connection with the investigation, initiation or prosecution of any claims, causes of

 action, adversary proceedings or other litigation against any of the DIP Secured Parties or their

 respective officers, directors, employees, agents, advisers and counsel, including, without

 limitation, challenging the amount, validity, perfection, priority or enforceability of or asserting

 any defense, counterclaim or offset to, the obligations and the liens and security interests granted

 under the DIP Loan Documents in favor of the DIP Agent, for the benefit of the DIP Secured

 Parties. For the avoidance of doubt and notwithstanding anything to the contrary herein, in the

 DIP Credit Agreement, or in any loan or financing documents, the Carve-Out shall be senior to

 all liens and claims securing the DIP Obligations, any prepetition secured obligations, and any

 and all other forms of adequate protection, liens or claims securing the DIP Obligations or any

 prepetition secured obligations. None of the proceeds of the DIP Collateral or the DIP Loans

 shall be used in connection with the initiation or prosecution of any claims, causes of action.

 adversary proceedings or other litigation against the DIP Secured Parties or their respective




                                                 -14-
Case 19-10547         Doc 27-1   Filed 05/10/19    Entered 05/10/19 19:37:54       Page 15 of 160




  officers, directors, employees, agents, advisors and counsel, including with respect to any of the

  liens created in connection with the DIP Financing.

                 5.       DIP Lender Superprioritv Claim.     Pursuant to section 364(c)(1) of the

  Bankruptcy Code, all of the DIP Obligations shall constitute allowed senior administrative

  expense claims against the Debtors with priority over any and all other administrative expenses.

  adequate protection claims, diminution claims and all other claims against the Debtors, now

  existing or hereafter arising, of any kind or nature whatsoever, including all administrative

  expenses of the kind specified in sections 503(b) and 507(b) of the Bankruptcy Code, and over

  any and all other administrative expenses or other claims arising under sections 105, 326, 328,

  330, 331, 503(b), 506(c), 507(a), 507(b), 546, 726, 1113, or 1114 of the Bankruptcy Code

  Cthe “DIP Superprioritv Claims”!, which allowed claims shall for purposes of section

  1129(a)(9)(A) of the Bankruptcy Code be considered administrative expenses allowed under

  section 503(b) of the Bankruptcy Code. The DIP Superpriority Claims shall be payable from and

  have recourse to all pre- and postpetition property of the Debtors and their estates and all

  proceeds thereof, excluding Avoidance Actions (as defined below) but including, solely to the

  extent that all other DIP Collateral is insufficient to satisfy the DIP Obligations, Avoidance

  Proceeds (as defined below).

                 6.       DIP Liens.

                          (a)    As security for the DIP Obligations, effective and perfected as of

  entry of this Interim Order, the following security interests and liens, hereby are granted by the

  Debtors to each of the DIP Secured Parties on DIP Collateral as defined herein. The “DIP

  Collateral” shall mean all property of the Debtors of any kind or nature whatsoever, including.

  but not be limited to, (i) any cash of the Debtors (wherever maintained) and any investment of

  such cash, inventory, accounts receivable, other rights to payment whether arising before or after


                                                  -15-
Case 19-10547      Doc 27-1       Filed 05/10/19      Entered 05/10/19 19:37:54   Page 16 of 160




 the Petition Dates, contracts, properties, plants, equipment, general intangibles, documents.

  instruments, interests in oil and gas leases and wells, interests in leaseholds, real properties.

  patents, copyrights, trademarks, trade names, other intellectual property, equity interests, any

  seismic data and any claims and causes of the Debtors, including, but not limited to, claims

  under section 549 of the Bankruptcy Code; (ii) any commercial claims and causes of action of

  any of the Debtors and any claims or causes of action against any directors or officers of the

  Debtors as well as including any proceeds of, or property recovered in connection with, any

  successful claims and causes of action against any directors or officers of the Debtors; and

  (iii) excluding any claims and causes of action of the Debtors under sections 544, 545, 547, 548,

  and 550 of the Bankruptcy Code, or any other avoidance actions under the Bankruptcy Code or

  other applicable law (collectively, the “Avoidance Actions” which, for the avoidance of doubt,

  excludes Debtors’ claims and causes of action under section 549 of the Bankruptcy Code or

  similar state or other applicable law and the proceeds of each of the foregoing), but including,

  solely to the extent that all other DIP Collateral is insufficient to satisfy the DIP Obligations

  secured by the DIP Liens, any proceeds of, or property recovered in coimection with, any

  successful Avoidance Action (whether by judgment, settlement or otherwise, and unencumbered

  or not, the “Avoidance Proceeds”!. All such liens on and security interests in the DIP Collateral

  granted to the DIP Secured Parties, pursuant to this Interim Order or the DIP Loan Documents

  (collectively, the “DIP Liens”), are as follows:

                            (i)   Priming Lien Pursuant to Section 364rd)fl).     A first priority,

                 priming security interest in and lien pursuant to section 364(d)(1) of the

                 Bankruptcy Code on all encumbered DIP Collateral (the “Section 364(d)(1)

                 Liens”), which Section 364(d)(1) Liens shall be senior to any existing liens or

                 claims, including, but not limited to, the Prepetition Liens of the Prepetition


                                                     -16-
Case 19-10547     Doc 27-1       Filed 05/10/19     Entered 05/10/19 19:37:54       Page 17 of 160




                Lenders or postpetition liens granted to the Prepetition Lenders, and subject only

                to (i) the Carve-Out, (ii) valid, perfected, and non-avoidable liens on property of a

                Debtor that are in existence on the Petition Date and are senior in priority to the

                Prepetition Liens, and (iii) valid and non-avoidable liens on property of a Debtor

                that are perfected subsequent to the Petition Date as permitted by section 546(b)

                of the Bankruptcy Code and are senior in priority to the Prepetition Liens (the

                foregoing clauses (ii) and (iii) being referred to collectively as the “Permitted

                Prior Liens”):

                             (ii) First Priority Lien on Unencumbered Property Pursuant to Section

                364(c)(2).     A first priority security interest in and lien pursuant to section

                364(c)(2) of the Bankruptcy Code on all unencumbered DIP Collateral (the

                “Section 364(c)(2) Liens”), which Section 364(c)(2) Liens shall be subject only to

                the Carve-Out;

                             (iii) Junior Lien on Certain Encumbered Property Pursuant to Section

                364(c)(3). A junior security interest and lien pursuant to section 364(c)(3) of the

                Bankruptcy Code on all DIP Collateral that is subject to a Permitted Prior Lien

                (the “Section 364fc)(3) Liens.”) which Section 364(c)(3) Liens also shall be

                subject to the Carve-Out;

                             (iv) Liens Senior to Certain Other Liens. The DIP Liens shall not be

                subject or subordinate to (a) any lien or security interest that is avoided and

                preserved for the benefit of the Debtors and their estates under section 551 of the

                Bankruptcy Code or (b) any liens arising after the Petition Dates including,

                without limitation, liens granted under prior orders of the Court, or any liens or




                                                  -17-
Case 19-10547     Doc 27-1      Filed 05/10/19     Entered 05/10/19 19:37:54       Page 18 of 160




                security interests granted in favor of any federal, state, municipal, or other

                governmental unit, commission, board, or court for any liability of the Debtors.

                       (b)      The DIP Liens shall be effective immediately upon the Interim

       Order Entry Date.

                       (c)      The DIP Liens shall be and hereby are fully perfected liens and

       security interests, effective and perfected upon the Interim Order Entry Date without the

       necessity of execution by the Debtors of mortgages, security agreements, pledge

       agreements, financing agreements, financing statements, or other agreements or

       documents, such that no additional steps need be taken by the DIP Secured Parties to

       perfect such liens and security interests. Subject to entry of the Final Order, and subject

       to applicable non-bankruptcy law, any provision of any lease, agreement, contract, or

       other instrument or agreement that requires the consent or approval of one or more

       landlords, licensors, or other parties, or requires the payment of any fees or obligations to

       any governmental entity, non-governmental entity or any other person, in order for any

       Debtor to pledge, grant, mortgage, sell, assign, or otherwise transfer any fee or leasehold

       interest or the proceeds thereof or other collateral, shall have no force or effect with

       respect to the transactions granting the DIP Liens in the Debtor’s interest in such fee,

       leasehold or other interest or other collateral or the proceeds of any assignment, sale or

       other transfer thereof

                       (d)      The DIP Liens, DIP Superpriority Claim, and other rights, benefits,

       and remedies granted under this Interim Order to the DIP Secured Parties shall continue

       in the Chapter 11 Cases, in any superseding case under the Bankruptcy Code resulting

       from conversion of the Chapter 11 Cases (the “Superseding Cases”) and following any

       dismissal of the Chapter 11 Cases, and such liens, security interests, and claims shall


                                                 -18-
Case 19-10547      Doc 27-1     Filed 05/10/19     Entered 05/10/19 19:37:54         Page 19 of 160




         maintain their priority as provided in this Interim Order until all the DIP Obligations have

         been indefeasibly paid in full in cash and completely satisfied and all of the commitments

         thereunder have been terminated in accordance with the DIP Loan Documents.

                 7.      Fees and Expenses of DIP Agent. DIP Lenders. Prepetition Agent and

  Prepetition Lenders.    The Debtors shall, no later than fourteen (14) days after receipt of a

  summary statement setting forth the applicable timekeepers, as well as the hours worked by and

  expenses incurred by such timekeepers, in connection with the Chapter 11 Cases whether

  incurred before or after the Petition Date (with copies provided via electronic mail to the U.S.

  Trustee and counsel for any statutory committee appointed in these Chapter 11 Cases

  (collectively, the “Fee Notice Parties”)), indefeasibly pay or reimburse, the DIP Agent, the DIP

  Lenders, the Prepetition Agent and Prepetition Lenders for their respective reasonable fees and

  out-of-pocket costs, expenses and charges (collectively, the “ DIP Lender Professional Fees”),

  including, but not limited to, the reasonable fees, costs, and expenses of Hunton Andrews Kurth

  LLP as counsel to DIP Agent and Prepetition Agent, and any other advisors or professionals

  retained by the DIP Agent, DIP Lenders, Prepetition Agent or Prepetition Lenders. The Debtors

  and the Fee Notice Parties may object to the reasonableness of the fees, costs and expenses

  included in any such professional fee invoice; provided that, any such objection shall be barred

  and deemed waived unless filed with this Court and served on the applicable professional by

  12:00 p.m., prevailing Central Time, on the date that is no later than fourteen (14) days after the

  objecting party’s receipt of the applicable professional fee invoiee. If such objection is timely

  reeeived, the Debtors shall promptly pay the portion of such invoice not subject to such

  objection, and this Court shall determine any such objection unless otherwise resolved by the

  applicable parties. Any hearing on an objeetion to payment of any fees, costs, and expenses set

  forth in a professional fee invoice shall be limited to the reasonableness of the particular items or


                                                  -19-
Case 19-10547        Doc 27-1   Filed 05/10/19     Entered 05/10/19 19:37:54        Page 20 of 160




 categories of the fees, costs, and expenses which are the subject of such objection and whether

 the DIP Agent, DIP Lenders, Prepetition Agent or Prepetition Lenders are entitled to such fees,

 costs and expenses under this Interim Order. For the avoidance of doubt, none of the fees, costs.

 and expenses of the DIP Agent, DIP Lenders, Prepetition Agent, or Prepetition Lenders shall be

 subject to Court approval or U.S. Trustee guidelines, and no recipient of any such payment shall

 be required to file with respect thereto any interim or final fee application with this Court. All

 fees, costs and expenses payable under the DIP Loan Documents to the DIP Secured Parties shall

 be included and constitute part of the DIP Obligations and be secured by the DIP Liens.

 Notwithstanding anything to the contrary herein, the fees, costs, and expenses of the DIP

 Secured Parties under and in connection with negotiation and preparation of the DIP Loan

 Documents, including, without limitation, the legal fees and expenses of any professionals

 retained by the DIP Agent in accordance with the DIP Loan Documents, shall be earned, non-

 reflindable and payable pursuant to the terms of the DIP Loan Documents out of the Interim

 Funding Loan and fully entitled to all protections of section 364(e) of the Bankruptcy Code. For

 the avoidance of doubt, the Debtors shall be responsible to pay, subject to the procedures

 outlined in this paragraph, all fees and expenses incurred by the DIP Agent, DIP Lenders,

 Prepetition Agent or Prepetition Lenders in connection with any action taken in these Chapter 11

 Cases including, but not limited to, acting as a stalking horse purchaser and/or credit bidding on

 any proposed sale of assets by the Debtors.

                8.       Prepetition Lenders’ Adequate Protection.

                         (a)    Prepetition Lenders’ Adequate Protection Liens.       To the extent

 there is a diminution in value of the interests of the Prepetition Lenders in their Prepetition

 Collateral (including Cash Collateral) from and after the Interim Order Entry Date resulting from

 the use, sale, or lease by the Debtors of the applicable collateral (including Cash Collateral), the


                                                 -20-
Case 19-10547      Doc 27-1    Filed 05/10/19     Entered 05/10/19 19:37:54        Page 21 of 160




 granting of the DIP Superpriority Claims, the granting of the DIP Liens, the subordination of the

 Prepetition Lenders’ Prepetition Liens thereto and to the Carve-Out, and the imposition or

 enforcement of the automatic stay of section 362(a) of the Bankruptcy Code ('“Diminution in

 Prepetition Lenders’ Collateral Value”L the Prepetition Lenders are hereby granted, subject to

 the terms and conditions set forth below, pursuant to sections 361, 363(e), and 364 of the

 Bankruptcy Code, replacement Liens upon all of the DIP Collateral (such adequate protection

 replacement liens, the “Prepetition Lenders’ Adequate Protection Liens”! which Prepetition

 Lenders’ Adequate Protection Liens on such DIP Collateral shall be subject and subordinate only

 to the DIP Liens, Permitted Prior Liens and the Carve-Out and shall be senior in priority to the

 prepetition liens of the Prepetition Lenders. The Prepetition Lenders’ Adequate Protection Liens

 and the Prepetition Lenders’ Adequate Protection Superpriority Claim (as defined below) (A)

 shall not be subject to sections 510, 549, 550, or 551 of the Bankruptcy Code or, subject to entry

 of the Final Order, section 506(c) of the Bankruptcy Code or the “equities of the case” exception

 of section 552 of the Bankruptcy Code, (B) shall not be subordinate to, or pari passu with, (x)

 any lien that is avoided and preserved for the benefit of the Debtors and their estates under

 section 551 of the Bankruptcy Code or otherwise or (y) any intercompany or affiliate liens or

 claims of the Debtors, and (C) shall be valid and enforceable against any trustee or any other

 estate representative appointed in these Chapter 11 Cases or any Superseding Cases, and/or upon

 the dismissal of the cases.

                        (b)    Prepetition Lenders’ Adequate Protection Superprioritv Claims.

 To the extent of Diminution in Value of the Prepetition Lenders’ Collateral, the Prepetition

 Lenders are hereby further granted allowed superpriority administrative claims (such adequate

 protection superpriority claims, the “Prepetition Lenders’ Adequate Protection Superprioritv

 Claims”), pursuant to section 507(b) of the Bankruptcy Code, with priority over all


                                                -21-
Case 19-10547         Doc 27-1   Filed 05/10/19    Entered 05/10/19 19:37:54       Page 22 of 160




  administrative expense claims and unsecured claims against the Debtors and their estates, now

  existing or hereafter arising, of any kind or nature whatsoever, including, without limitation.

  administrative expenses of the kind specified in or ordered pursuant to sections 105, 326, 328,

  330, 331, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726 (to the extent permitted by

  law), 1113, and 1114 and any other provision of the Bankruptcy Code, junior only to the DIP

  Superpriority Claims, any super-priority adequate protection claims of holders of Permitted Prior

  Liens and the Carve-Out to the extent provided herein and in the DIP Loan Documents, and

 payable from and having recourse to all prepetition and postpetition property of the Debtors and

  all proceeds thereof; provided, however, that the Prepetition Lenders shall not receive or retain

  any payments, property, or other amounts in respect of the Prepetition Lenders’ Adequate

  Protection Superpriority Claims unless and until all DIP Obligations have been paid in full.

                 9.       Right to Seek Additional Adequate Protection. Notwithstanding any other

  provision hereof, the grant of adequate protection to the Prepetition Lenders hereto is without

  prejudice to the right of the Prepetition Lenders to seek, including in connection with the Final

  Order, modification of the grant of adequate protection provided hereby so as to provide

  different or additional adequate protection, and without prejudice to the right of the Debtors or

  any other party in interest to contest such modification. Nothing herein shall be deemed to

  waive, modify or otherwise impair the respective rights of the Prepetition Lenders under their

  prepetition agreements or under equity or law, and the Prepetition Lenders expressly reserve all

  of their respective rights and remedies whether now existing or hereafter arising under their

  prepetition agreements and/or equity or law in connection with all termination events and

  defaults and events of default under such agreements. Notwithstanding repayment of the DIP

  Obligations, all covenants, agreements and Events of Default contained in the DIP Loan

  Document shall remain in full force and effect and apply to the Debtors use of Cash Collateral.


                                                  -22-
Case 19-10547      Doc 27-1     Filed 05/10/19     Entered 05/10/19 19:37:54       Page 23 of 160




                10.    Reporting.    The Debtors shall provide to the Prepetition Agent the

 financial statements that the Debtors are required to provide to the DIP Agent under the DIP

 Credit Agreement.

                11.    Amendments, Consents, Waivers, and Modifications. The Debtors, with

 the express written consent of the DIP Agent, acting at the direction of the required DIP Lenders,

 and, to the extent required by the DIP Credit Agreement, may enter into any amendments.

 consents, waivers, or modifications to the DIP Loan Documents that are not materially adverse to

 the Debtors without the need for further notice and hearing or any order of this Court; provided.

 however, that, without the consent of the Court on notice and a hearing, no such amendments.

 consents, waivers or modifications shall (i) shorten the maturity of the Financing, (ii) increase

 the commitments thereunder or the rate of interest payable under the DIP Loan Documents,

 (iii) require the payment of any new or additional fee, or (iv) amend the Events of Default or

 covenants in the DIP Loan Documents to be materially more restrictive to the Debtors. No

 consent shall be implied by any other action, inaction, or acquiescence of any of the DIP Secured

 Parties.

                12.    Perfection of DIP Liens.

                        (a)    The DIP Agent is hereby authorized, but not required, to file or

 record financing statements, trademark filings, copyright filings, mortgages, notices of lien or

 similar instruments in any jurisdiction, or take possession of or control over, or take any other

 action in order to validate and perfect the liens and security interests granted to them hereunder,

 in each case, without the necessity to pay any mortgage recording fee or similar fee or tax.

 Whether or not the DIP Agent, on behalf of the DIP Secured Parties in its sole discretion, choose

 to file such financing statements, trademark filings, copyright filings, mortgages, notices of lien

 or similar instruments, or take possession of or control over, or otherwise confirm perfection of


                                                 -23-
Case 19-10547       Doc 27-1      Filed 05/10/19     Entered 05/10/19 19:37:54       Page 24 of 160




 the liens and security interests granted to them hereunder, such liens and security interests shall

 be deemed valid, perfected, allowed, enforceable, non-avoidable, and not subject to challenge.

 dispute or subordination. The Debtors shall, if requested, execute and deliver to the DIP Agent

 all such agreements, financing statements, instruments and other documents as the DIP may

 reasonably request to more fully evidence, confirm, validate, perfect, preserve, and enforce the

 DIP Liens and all such documents will be deemed to have been recorded and filed as of the

 Petition Date.

                           (b)    A certified copy of the Interim Order may be filed by the DIP

         Agent with or recorded in filing or recording offices in addition to or in lieu of such

         financing statements, mortgages, notices of lien, or similar instruments, and all filing

         offices are hereby directed to accept such certified copy of this Interim Order for filing

         and recording.

                  13.      Access to Collateral, (a) The Debtors shall provide the DIP Lenders and

  the Prepetition Lenders, and/or their agents, representatives, or professionals, with access to, and

  on-site inspections of, the Debtors’ property and company records, as may be reasonably

  requested, during normal business hours, on no less than three (3) Business Days’ advance notice

  to Debtors’ counsel, and within seven (7) Business Days of the request being made to the

  Debtors’ coimsel, unless the parties agree otherwise on the actual inspection date.

                        (b) Notwithstanding anything contained herein to the contrary, and without

  limiting any other rights or remedies of the DIP Secured Parties contained in this Interim Order

  or the DIP Loan Documents, or otherwise available at law or in equity, and subject to the terms

  of the DIP Loan Documents, upon five (5) Business Days’ written notice to the landlord.

  lienholder, licensor, or other third party owner of any leased or licensed premises or intellectual

 property that an Event of Default under the DIP Loan Documents or a default by the Debtors of


                                                   -24-
Case 19-10547        Doc 27-1    Filed 05/10/19     Entered 05/10/19 19:37:54         Page 25 of 160




  any of its obligations under this Interim Order has occurred and is continuing, the DIP Agent

  (i) may, only subject to any separate agreement by and between the applicable landlord or

  licensor (the terms of which shall be reasonably acceptable to the parties thereto), enter upon any

  leased or licensed premises of the Debtors for the purpose of exercising any remedy with respect

  to DIP Collateral located thereon and (ii) subject to applicable law, shall be entitled to all of the

  Debtors’ rights and privileges as lessee or licensee under the applicable license and to use any

  and all trademarks, trade-names, copyrights, licenses, patents or any other similar assets of the

  Debtors, which are owned by or subject to a lien or license of any third party and which are used

  by the Debtors in their businesses, in either the case of subparagraph (i) or (ii) of this paragraph

  without interference from lienholders or licensors thereunder.       To the extent applicable law

  prohibits the forgoing access or use of rights, the DIP Agent shall have the right to an expedited

  hearing on five (5) Business Days’ notice to obtain Court authorization to obtain such access

  and/or use of such rights.

                   13.   Automatic Stay Modified. The automatic stay provisions of section 362 of

  the Bankruptcy Code hereby are vacated and modified without the need for any further order of

  this Court to:

                         (a)     whether or not an Event of Default (as defined in the DIP Loan

          Documents) under the DIP Loan Documents has occurred, (i) require proceeds from DIP

          Collateral and other collections received by the Debtors to be deposited in accordance

          with the requirements of the DIP Loan Documents, and to apply any amounts so

          deposited and other amounts paid to or received by the DIP Secured Parties under the

          DIP Loan Documents in accordance with any requirements of the DIP Loan Documents,

          and (ii) require mandatory prepayments in accordance with the requirements of the DIP

          Loan Documents, in each case, without further order of this Court; and


                                                  -25-
Case 19-10547    Doc 27-1     Filed 05/10/19     Entered 05/10/19 19:37:54       Page 26 of 160




                       (b)    immediately upon the occurrence and during the continuation of an

        Event of Default (as defined in DIP Loan Documents), allow the DIP Agent (acting at the

        direction of the required DIP Lenders) to deliver a written notice of its intention to

        declare a termination of the Debtors’ ability and rights to access or use proceeds of the

        Financing (any such declaration, a “Termination Declaration”').          The Termination

        Declaration shall be given by written notice (including electronic mail) to the Debtors,

        the U.S. Trustee and any committee appointed in these cases (the date any such

        Termination Declaration is given shall be referred to herein as the “Termination

        Declaration Date”).    Upon the Termination Declaration Date, unless such Event of

        Default is waived in writing (including via email) by the DIP Agent in its sole discretion,

        cured by the Debtors, or otherwise stayed or invalidated by this Court, the authority and

        approval of the Debtors to access or use the Financing and the commitment of the DIP

        Secured Parties to provide additional financing pursuant to this Interim Order shall

        automatically terminate. Unless the Debtors have obtained an order from the Court

        within five (5) Business Days after the Termination Declaration Date staying or

        otherwise modifying the Termination Declaration, the DIP Agent and DIP Secured

        Parties are authorized to exercise any and all rights and remedies in accordance with the

        terms of the DIP Loan Documents, and to take all actions required or permitted by the

        DIP Loan Documents without necessity of further Court orders; provided that the DIP

        Agent shall give not less than five (5) Business Days’ prior ■written notice (including

        electronic mail) to the Debtors, the U.S. Trustee and any statutory committee of such

        action. During the five (5) business days after the Termination Declaration Date (the

        'Remedies Notice Period”), the Debtors shall be entitled to continue to use Cash

        Collateral in accordance with the terms of this Interim Order, and, during the Remedies


                                               -26-
Case 19-10547      Doc 27-1     Filed 05/10/19     Entered 05/10/19 19:37:54        Page 27 of 160




        Notice Period, the Debtors may request an expedited hearing before the Court solely to

        determine whether an Event of Default has occurred and is continuing and/or seek

        nonconsensual use of Cash Collateral. Unless the Debtors cure, the DIP Agent waives, or

        the Court otherwise stays or invalidates the applicable Event of Default, the automatic

        stay shall automatically be terminated at the end of the Remedies Notice Period as to the

        DIP Agent, DIP Lenders, Prepetition Agent and Prepetition Lenders without further

        notice to or order of this Court, and the Debtors shall, other than to fund the Carve Out to

        the extent provided in this Interim Order, no longer have the right to use Cash Collateral

        unless otherwise ordered by the Court and the DIP Agent, DIP Lenders, Prepetition

        Agent or Prepetition Lenders shall be permitted to exercise any and all remedies set forth

        herein, in the DIP Loan Documents or the Prepetition Loan Documents, and as otherwise

        available at law against their respective collateral, without further order of or notice,

        application or motion to this Court, and without restriction or restraint by any stay under

        sections 362 or 105 of the Bankruptcy Code or otherwise.

                14.     Subsequent Reversal or Modification.        This Interim Order is entered

 pursuant to, inter alia, section 364 of the Bankruptcy Code, and Bankruptcy Rules 4001(b) and

 (c), granting the DIP Secured Parties all protections afforded by section 364(e) of the Bankruptcy

 Code. If any or all of the provisions of this Interim Order are hereafter reversed, modified,

 vacated or stayed, that action will not affect (i) the validity of any obligation, indebtedness or

 liability incurred hereunder by the Debtors to the DIP Secured Parties prior to the date of receipt

 by the DIP Agent of written notice of the effective date of such action, (ii) the payment of any

 fees required under this Interim Order or the DIP Loan Documents, and/or (iii) the validity and

 enforceability of any lien, claim, obligation, right, remedy or priority authorized or created under

 this Interim Order or pursuant to the DIP Loan Documents as of such date.


                                                 -27-
Case 19-10547      Doc 27-1     Filed 05/10/19      Entered 05/10/19 19:37:54         Page 28 of 160




                15.     Restriction on Use of DIP Lenders’ Funds. Notwithstanding anything

 herein to the contrary, no DIP Collateral, proceeds thereof, proceeds of the Financing, or any

 portion of the Carve-Out may be used by the Debtors, the Debtors’ estates, the Committee, any

 trustee or examiner appointed in the Chapter 11 Cases or any chapter 7 trustee, or any other

 person, party or entity to, in any jurisdiction anywhere in the world, directly or indirectly to

 (a) request authorization to obtain postpetition financing (whether equity or debt) or other

 financial accommodations pursuant to section 364(c) or (d) of the Bankruptcy Code, or

 otherwise, other than (i) from the DIP Agent or (ii) if such financing is sufficient to indefeasibly

 pay all DIP Obligations in full in cash and such financing is immediately so used; (b) assert, join,

 commence, support, investigate, or prosecute any action for any claim, counter-claim, action,

 cause of action, proceeding, application, motion, objection, defense, or other contested matter

 seeking any order, judgment, determination, or similar relief against, or adverse to the interests

 of, in any capacity, the DIP Releasees, with respect to any transaction, occurrence, omission, or

 action, including, without limitation, (i) any action arising under the Bankruptcy Code against a

 DIP Releasee; (ii) any so-called “lender liability” claims and causes of action against a DIP

 Releasee; (iii) any action with respect to the legality, enforceability, validity, extent, perfection,

 and priority of the DIP Obligations, the DIP Superpriority Claims, the DIP Loan Documents, or

 the legality, enforceability, validity, extent, perfection, and priority of the DIP Liens; (iv) any

 action seeking to invalidate, set aside, avoid, reduce, set off, offset, recharacterize, subordinate

 (whether equitable, contractual, or otherwise), recoup against, disallow, impair, raise any

 defenses, cross-claims, or counter claims or raise any other challenges under the Bankruptcy

 Code or any other applicable domestic or foreign law or regulation against or with respect to the

 DIP Liens, DIP Obligations, or the DIP Superpriority Claims, in whole or in part; (v) appeal or

 otherwise challenge this Interim Order, the DIP Loan Documents, or any of the transactions


                                                 -28-
Case 19-10547         Doc 27-1   Filed 05/10/19      Entered 05/10/19 19:37:54         Page 29 of 160




 contemplated herein or therein; and/or (vi) any action that has the effect of preventing, hindering,

 or delaying (whether directly or indirectly) the DIP Secured Parties’ rights in respect of their

 respective liens on and security interests in the DIP Collateral or any of their rights, powers, or

 benefits hereunder or in the DIP Loan Documents anywhere in the world; (c) seek to modify any

 of the rights granted to the DIP Secured Parties hereunder or under the DIP Loan Documents

 and/or (d) pay any claim of a prepetition creditor except as permitted under the DIP Loan

 Documents in accordance with the DIP Budget. Notwithstanding the foregoing, the terms and

 limitations of Paragraph 15 shall not apply to a successful action on the part of the Debtors

 whereby under paragraph 13 of this Interim Order the Debtors obtain an order of the Court

 staying or otherwise modifying a Termination Declaration.

                16.      Restriction on Use of Cash Collateral. Notwithstanding anything in this

 Interim Order to the eontrary, but subject to the last sentence of this paragraph, no more than

 $25,000 of the proceeds of the DIP Financing, the DIP Collateral, the Prepetition Collateral, the

 Cash Collateral, or the Carve Out shall be used for the payment or reimbursement of Estate

 Professional Fees incurred in connection with, or with respect to, any action, suit, arbitration,

 proceeding, application, motion, complaint, adversary proceeding, or other litigation of any type,

 kind, or nature whatsoever (or the investigation, preparation, or prosecution of any of the

 foregoing) against any of the Prepetition Agent or Prepetition Lenders, including (a) to

 investigate, assert, commence, or prosecute any claims or causes of action whatsoever (whether

 for monetary or injunctive relief, including any actions under chapter 5 of the Bankruptcy Code),

 (b) to prepare or prosecute an objection to, contest or challenge in any manner, or raise any

 defenses to, the validity, perfection, priority, or enforceability of any of their respective claims,

 security interests, or liens in, on or against the Debtors or the Prepetition Collateral or seeking to

 invalidate, set aside, avoid, or subordinate, in whole or in part, any of such claims, security


                                                 -29-
Case 19-10547        Doc 27-1   Filed 05/10/19     Entered 05/10/19 19:37:54        Page 30 of 160




 interests, or liens, or (c), to object, contest, or interfere with in any way the enforcement or

 realization upon any of the Prepetition Collateral by any of the Prepetition Lenders upon an

 Event of Default or termination of use of Cash Collateral; or (d) to investigate or pursue any of

 the Challenge Matters (as defined below).

                17.     Preservation of Third-Party Rights.

                a.      Subject to paragraph 16 of this Interim Order and the limitations specified

                in this paragraph 17 of this Interim Order, the stipulations, admissions, releases,

                and waivers contained in paragraph E of this Interim Order (collectively, the

                 Challenge Matters”) shall be binding on all Persons, entities, and parties in

                interest, including any committee appointed in these cases, if any, and any

                subsequent trustee of the Debtors’ estates, whether in the Chapter 11 Cases or any

                subsequently filed chapter 11 case or chapter 7 case (a “Successor Case”), unless,

                and solely to the extent that, any such party in interest with standing and requisite

                authority, has filed a complaint or other appropriate pleadings commencing an

                adversary proceeding challenging or otherwise contesting the Challenge Matters

                (a “Challenge Proceeding”) prior to the “Action Filing Deadline.” which means

                the date that is the later of 60 days after the Petition Date and 45 days after the

                appointment of any statutory committee (if any). For the avoidance of any doubt,

                the extent to which the Debtors’ cash constitutes Cash Collateral for purposes of

                this Interim Order shall not constitute a “Challenge Matter,” and all rights with

                respect thereto are fully reserved and preserved. To the extent no such party in

                interest obtains standing and timely and properly commences such Challenge

                Proceeding prior to the Action Filing Deadline, then, without further notice.

                motion, or application to, order of, or hearing before, this Court £ind without the


                                                 -30-
Case 19-10547    Doc 27-1   Filed 05/10/19     Entered 05/10/19 19:37:54        Page 31 of 160




            need or requirement to file any proof of claim, the Challenge Matters shall

            become binding, conclusive, and final on any committee appointed in these

            Chapter 11 Cases, the Debtors (and any subsequent trustee of the Debtors’

            estates) and any other Person, entity or party in interest in the Chapter 11 Cases

            and any Successor Case, and the Prepetition Indebtedness and the Prepetition

            Liens shall be deemed enforceable, valid, non-avoidable, and perfected with a

            first priority for all purposes in the Chapter 11 Cases and any Successor Case and

            shall not be subject to challenge or objection by any Person, entity, or other party

            in interest. For the avoidance of doubt, the Debtors are not authorized and shall

            not bring any Challenge Matters.

            b.      Notwithstanding anything to the contrary herein, if any such Challenge

            Proceeding is properly and timely commenced, the Challenge Matters shall

            nonetheless remain binding on all Persons, entities, and parties in interest and

            preclusive as provided in the foregoing sub-paragraph above except to the extent

            that such Challenge Matters are expressly challenged in such Challenge

            Proceeding.

            c.      Nothing in this Interim Order confers standing on any Person, entity, or

            party in interest (including any statutory committee appointed in these Chapter 11

            Cases) to assert any claim on behalf of any Debtor or any estate of any Debtor, or

            relieves any Person, entity, or party in interest (including any statutory committee,

            if any) from any requirement under the Bankruptcy Code or otherwise to obtain

            standing and authorization from this Court prior to asserting any claim on behalf

            of any Debtor or any estate of any Debtor.




                                            -31-
Case 19-10547      Doc 27-1      Filed 05/10/19     Entered 05/10/19 19:37:54         Page 32 of 160




                 18.     Collateral Rights. Except as expressly provided in the DIP Budget or

  permitted in this Interim Order or the DIP Loan Documents, in the event that any person or entity

  that holds a lien on or security interest in DIP Collateral of the Debtors’ estates, that is junior

  and/or subordinate to the DIP Liens receives or is paid the proceeds of such DIP Collateral, prior

  to indefeasible payment in full in cash and the complete satisfaction of all DIP Obligations under

  the DIP Loan Documents, and termination of the commitments under the DIP Loan Documents,

  such junior or subordinate lienholder shall be deemed to have received, and shall hold, the

  proceeds of any such DIP Collateral of the Debtors’ estates, in trust for the DIP Lenders, and

  shall immediately turnover such proceeds to the DIP Agent for application in accordance with

  the DIP Loan Documents and this Interim Order.

                 19.     Proliibition on Additional Liens. Except as provided in the DIP Loan

  Documents or this Interim Order, the Debtors shall be enjoined and prohibited from, at any time

  during the Chapter 11 Cases until such time as the DIP Obligations have been indefeasibly paid

  in full, granting liens on or security interests in the DIP Collateral or any portion thereof to any

  other entities, pursuant to section 364(d) of the Bankruptcy Code or otherwise, which liens are

  junior to, senior to, or pari passu with the DIP Liens or the Adequate Protection Liens.

                 20.     No Waiver. This Interim Order shall not be construed in any way as a

  waiver or relinquishment of any rights that any of the DIP Secured Parties or Prepetition Lenders

  may have to bring or be heard on any matter brought before this Court.

                 21.     Sale/Conversion/Dismissal/Plan.

                          (a)    No order providing for either the sale of the ownership of the stock

  of the Debtors or the sale of all or substantially all of the assets of the Debtors under section 363

  of the Bankruptcy Code shall be entered by the Court unless, in connection and concurrently

  with any such event, (i) the proceeds of such sale shall be used to indefeasibly pay in full in cash


                                                  -32-
Case 19-10547     Doc 27-1      Filed 05/10/19     Entered 05/10/19 19:37:54       Page 33 of 160




 and completely satisfy the DIP Obligations and the commitments under the DIP Loan

 Documents are terminated; (ii) such sale is expressly permitted under the DIP Loan Documents;

 or (iii) DIP Agent otherwise consents.

                       (b)     If an order dismissing or converting the Chapter 11 Cases under

 sections 305 or 1112 of the Bankruptcy Code or otherwise or an order appointing a chapter 11

 trustee or an examiner with expanded powers is at any time entered:

                       1.      Unless otherwise agreed to by the DIP Agent, such order shall, in

                each case subject to the Carve-Out and the Permitted Prior Liens, be subject to:

                (a) the DIP Liens, the DIP Superpriority Claim, the DIP Obligations and the DIP

                Loan Documents, which shall continue in full force and effect, remain binding on

                all parties-in-interest, and maintain their priorities as provided in this Interim

                Order until all DIP Obligations hereunder are indefeasibly paid in full in cash and

                completely satisfied and the commitments under the DIP Loan Documents are

                terminated in accordance with the DIP Loan Documents, and (b) all postpetition

                indebtedness, obligation or liability incurred by the Debtors to the DIP Secured

                Parties prior to the date of such order, including, without limitation, the DIP

                Obligations, shall be governed in all respects by the original provisions of this

                Interim Order unless the Final Order has been entered, in which case the Final

                Order shall govern, and the DIP Secured Parties shall be entitled to all the rights.

                remedies, privileges, and benefits granted herein and in the DIP Loan Documents

                with respect to all such indebtedness, obligation or liability;

                       11.     to the extent permitted by applicable law, this Court shall retain

                jurisdiction, notwithstanding such dismissal, for purposes of enforcing the DIP

                Liens and the DIP Superpriority Claims.


                                                 -33-
Case 19-10547      Doc 27-1        Filed 05/10/19     Entered 05/10/19 19:37:54        Page 34 of 160




                 22.        Priority of Terms. To the extent of any conflict between or among (a) the

  express terms or provisions of any of the DIP Loan Documents, the Motion, any other order of

  this Court, or any other agreements, on the one hand, and (b) the terms and provisions of this

  Interim Order, on the other hand, unless such term or provision herein is phrased in terms of “as

  defined in” or “as more fully described in” the DIP Loan Documents or words of similar import,

  the terms and provisions of this Interim Order shall govern.

                 23.        No Third Party Beneficiary. Except as explicitly set forth herein, no rights

  are created hereunder for the benefit of any third party, any creditor or any direct, indirect or

  incidental beneficiary.

                 24.        Rights Under Sections 363(ki and 1129(by The full amount of the DIP

  Obligations and Prepetition Indebtedness may be used to “credit bid” for the assets and property

  of the Debtors as provided for in section 363(k) of the Bankruptcy Code without the need for

  further Court order authorizing the same and whether such sale is effectuated through

  section 363(k) and/or section 1129(b) of the Bankruptcy Code or otherwise because, among

  other things, the denial of such rights would result in the DIP Obligations and Prepetition

  Indebtedness not receiving the indubitable equivalent of their claims.

                 25.        Preservation of Prepetition Priorities. Nothing in this Interim Order is

  intended to change or otherwise modify the prepetition priorities among prepetition secured

  creditors of the Debtors, including (i) any lien or recoupment rights to the extent such liens or

  rights are valid, enforceable, nonavoidable and perfected, and (ii) any claims of the lienholders

  or any other mechanic or materialmen to the extent their liens are valid, enforceable, non­

  avoidable and perfected, including as permitted by section 546(b) of the Bankruptcy Code, and

  nothing in this Interim Order, including the granting of adequate protection liens or DIP Liens,

  shall be deemed to have changed or modified such prepetition priorities, all of which are hereby


                                                    -34-
Case 19-10547       Doc 27-1    Filed 05/10/19       Entered 05/10/19 19:37:54      Page 35 of 160




 expressly preserved. The preservation of prepetition priorities expressly includes lien, setoff,

 recoupment, contract and other security rights.

                26.     Proofs of Claim. Notwithstanding anything to the contrary contained in

 any prior or subsequent order of the Court, none of the DIP Agent, any of the DIP Lenders, the

 Prepetition Agent or any of the Prepetition Lenders shall be required to file proofs of claim in the

 Chapter 11 Cases for any claim allowed herein in or otherwise in relation to the DIP Credit

 Agreement, the DIP Loan Documents or the Prepetition Loan Documents.

                27.     Best Efforts. If requested to do so by the DIP Agent, the Debtors shall use

 their best efforts (subject to applicable law, including, without limitation, the Debtors’ fiduciary

 duties thereunder) to assist and cooperate with the sale of the DIP Collateral.

                28.     No Consent. No action, inaction or acquiescence by the DIP Secured

 Parties, including funding the Debtors’ ongoing operations under this Interim Order, shall be

 deemed to be or shall be considered as evidence of any alleged consent by the DIP Secured

 Parties to a charge against the DIP Collateral pursuant to sections 506(c), 552(b) or 105(a) of the

 Bankruptcy Code. Upon entry of the Final Order, none of the DIP Secured Parties shall be

 subject in any way whatsoever to the equitable doctrine of “marshaling” or any similar doctrine

 with respect to the DIP Collateral. Upon entry of this Interim Order, the DIP secured Parties and

 the Prepetition Secured Parties are entitled to all rights and benefits of section 552(b) of the

 Bankruptcy Code and, subject to entry of the Final Order, the “equities of the case” exception

 shall not apply.

                29.     Milestones. For the avoidance of doubt, failure of the Debtors to satisfy

 the milestones (the “Milestones”! set forth in the DIP Loan Documents shall constitute an Event

 of Default under the terms of the DIP Loan Documents. A copy of the Milestones are attached

 hereto as Exhibit C.


                                                   -35-
Case 19-10547      Doc 27-1     Filed 05/10/19     Entered 05/10/19 19:37:54        Page 36 of 160




                 30.    No Marshalling. Subject to entry of the Final Order, the DIP Secured

  Parties and the Prepetition Secured Parties shall not be subject to the equitable doctrine of

  ‘marshalling” with respect to any of their respective interests in the DIP Collateral or Prepetition

  Collateral.

                 31.     Section 506fc') Waiver. Subject to entry of the Final Order, no costs or

  expenses of administration or other charge, lien, assessment or claim incurred at any time

  (including any expenses set forth in the Approved Budget) by any Debtors or any other person or

  entity shall be imposed against any or all of the DIP Secured Parties or Prepetition Secured

  Parties, their respective claims, or their respective collateral under Section 506(c) of the

  Bankruptcy Code or otherwise, and the Debtors, on behalf of their estates, waive any such rights.

                 32.     Disposition of DIP Collateral. Unless the DIP Obligations and the

  Prepetition Secured Debt are indefeasibly paid in full, in cash, upon the closing of a sale or other

  disposition of the DIP Collateral or Prepetition Collateral, the Debtors shall not sell, transfer,

  lease, encumber, or otherwise dispose of any portion of the DIP Collateral or any Prepetition

  Collateral (or enter into any binding agreement to do so) (other than the sale of crude oil, natural

  gas, or other hydrocarbons in the ordinary course of business) without the prior written consent

  of the DIP Agent and, solely with respect to the Prepetition Collateral, the Prepetition Agent (and

  no such consent shall be implied from any other action, inaction, or acquiescence by any DIP

  Secured Party or Prepetition Secured Party or any order of this Court), except as permitted in the

  DIP Loan Documents and/or the Prepetition Loan Documents, as applicable, and this Interim

  Order.    Except to the extent otherwise expressly provided in the DIP Loan Documents, all

  proceeds from the sale, transfer, lease, encumbrance, or other disposition of any DIP Collateral

  (other than the sale of crude oil, natural gas, or other hydrocarbons in the ordinary course of

  business) shall be remitted to the DIP Agent for application to the DIP Obligations and then to


                                                 -36-
Case 19-10547         Doc 27-1   Filed 05/10/19     Entered 05/10/19 19:37:54       Page 37 of 160




 the Prepetition Secured Debt, in each case, in accordance with the terms of this Interim Order

 and the DIP Loan Documents or the Prepetition Loan Documents, as the case may be.

                33.      Credit Bidding. The DIP Secured Parties shall have the right to credit bid.

 in accordance with the DIP Documents, up to the full amount of the DIP Obligations in any sale

 of the Prepetition Collateral, in each case pursuant to section 363(k) of the Bankruptcy Code and

 subject to any successful Challenge, without the need for further Court order authorizing the

 same and whether any such sale is effectuated through section 363(k) or 1129(b) of the

 Bankruptcy Code, by a chapter 7 trustee under section 725 of the Bankruptcy Code or otherwise.

 Subject to paragraph 24 hereof, each of the Prepetition Secured Parties shall have the right to

 credit bid up to the full amount of the applicable Prepetition Secured Debt. The Debtors shall

 pay the fees and expenses of the DIP Secured Parties and Prepetition Secured Parties in

 connection with any such credit bid, subject to the procedures set forth in paragraph 7 hereof

                34.      No Duty to Monitor Compliance.           The DIP Agent, DIP Lenders,

 Prepetition Agent and Prepetition Lenders may assume the Debtors will comply with this Interim

 Order and the DIP Budget and shall not: (a) have any obligation with respect to the Debtors’ use

 of Cash Collateral or proceeds of the Financing (other than its consent to the use of Cash

 Collateral or proceeds of the Financing in accordance with and subject to terms of this Interim

 Order; (b) be obligated to directly pay any expenses incurred or authorized to be incurred

 pursuant to this Interim Order (including any amounts specified in the DIP Budget); or (c) be

 obligated to ensure or monitor that sufficient Cash Collateral or proceeds of the Financing exists

 to pay any expenses incurred or authorized to be incurred pursuant to this Interim Order.

                35.      Adequate Notice. The notice given by the Debtors of the Interim Hearing

 was given in accordance with Bankruptcy Rules 2002 and 4001(c)(2) and the Bankruptcy Local

 Rules. Under the circumstances, no further notice of the request for the relief granted at the


                                                 -37-
Case 19-10547         Doc 27-1   Filed 05/10/19    Entered 05/10/19 19:37:54        Page 38 of 160




 Interim Hearing is required. The Debtors shall promptly serve copies of this Interim Order and

 notice of the Final Hearing to any person included on the master service list approved or

 established in this case within five (5) Business Days of the Interim Order Entry Date. Any

 objection to the relief sought at the Final Hearing shall be made in writing setting forth with

 particularity the grounds thereof, and filed with the Court no later than five (5) Business Days

 before the Final Hearing.

                36.      Binding Effect Successors and Assigns. The DIP Loan Documents and

 the provisions of this Interim Order, including all findings herein, shall be binding upon all

 parties-in-interest in this Chapter 11 Cases, including, without limitation, the DIP Secured

 Parties, the Prepetition Agent, the Prepetition Lenders, any committee or examiner appointed in

 this Chapter 11 Case, and the Debtors, and their respective successors and assigns (including any

 trustee or fiduciary hereinafter appointed as a legal representative of the Debtors or with respect

 to the property of the estate of the Debtors) whether in these Chapter 11 Cases, in any

 Superseding Cases, or upon any dismissal of any such chapter 11 or chapter 7 case and shall

 inure to the benefit of the DIP Secured Parties and the Debtors, and their respective successors

 and assigns, provided, however, that the agreement of the DIP Secured Parties to extend

 financing under the DIP Loan Documents, in each case, shall terminate upon the appointment of

 any chapter 7 or 11 trustee, examiner with expanded powers, or similar responsible person

 appointed for the estates of the Debtors. In determining to make any loan (whether under the

 DIP Credit Agreement, a promissory note, or otherwise) or in exereising any rights or remedies

 as and when permitted pursuant to this Interim Order or the DIP Loan Documents, the DIP

 Secured Parties shall not (i) be deemed to be in control of the operations of the Debtors, or

 (ii) owe any fiduciary duty to the Debtors, or their creditors, shareholders, or estates. Each




                                                -38-
Case 19-10547      Doc 27-1     Filed 05/10/19     Entered 05/10/19 19:37:54        Page 39 of 160




  stipulation, admission and agreement contained in part D of this Interim Order shall also be

  binding upon all persons and entities under all circumstances and for all purposes.

                 37.     Headings. Section headings used herein are for convenience only and are

  not to affect the construction of or to be taken into consideration in interpreting this Interim

  Order.

                 38.     Final Hearing Date. The Final Hearing to consider the entry of the Final

  Order approving the relief sought in the Motion shall be held on                       , 2019 at

                       .m. (CT) before the Honorable Douglas D. Dodd in the United States

  Bankruptcy Court, Middle District of Louisiana, 707 Florida Street, Baton Rouge, Louisiana

  70801 (the “Final Hearing”). The form of proposed Final Order shall be filed with a notice of

  proposed form of Final Order at least seven (7) days prior to the Final Hearing. Objections and

  responses to the Motion with respect to entry of the Final Order shall be filed and served

  according to the Local Bankruptcy Rules on or before the__day of            ,2019.

                 39.     Retention of Jurisdiction. This Court has and will retain jurisdiction to

  enforce this Interim Order according to its terms.

  Signed on               ,2019.


                                                HON. DOUGLAS D. DODD
                                                UNITED STATES BANKRUPTCY JUDGE




                                                 -39-
Case 19-10547   Doc 27-1   Filed 05/10/19     Entered 05/10/19 19:37:54   Page 40 of 160




                                      Exhibit A

                            DIP CREDIT AGREEMENT




                                            -40-
Case 19-10547    Doc 27-1     Filed 05/10/19     Entered 05/10/19 19:37:54       Page 41 of 160




                   SUPERPRIORITY SECUREP PEBTOR-IN-PQSSESSION
                          TERM LOAN CREDIT AGREEMENT

                                           AMONG
                                      FALCON V, L.L.C.,
                               FALCON V HOLDINGS, L.L.C.,
                                  ORX RESOURCES, L.L.C.,
                                     AND SUBSIDIARIES
        each as Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,
                                          as Borrowers

                                               and

                                   405 BAXTERVILLE LLC,
                                    as Administrative Agent

                                               and

                            THE LENDERS SIGNATORY HERETO,
                                       as Lenders



                                        May [__ ], 2019
Case 19-10547     Doc 27-1          Filed 05/10/19                 Entered 05/10/19 19:37:54        Page 42 of 160




                                               TABLE OF CONTENTS

                                                                                                           Page

    ARTICLE I

                   DEFINITIONS AND INTERPRETATION                                                              .2
           1.1     Terms Defined Above..................................                                        2
           1.2     Additional Defined Terms............................                                         2
           1.3     Undefined Financial Accounting Terms.....                                                 ,22
           1.4     References....................................................                            ,23
           1.5     Articles and Sections....................................                                 .23
           1.6     Number and Gender.....................................                                    ,23
           1.7     Incorporation of Schedules and Exhibits....                                               .23
           1.8     Negotiated Transaction................................                                    ,23

    ARTICLE II

                   TERMS OF DIP FACILITY............ .....................                                  .24
           2.1     Term Loans............................................ .................                 .24
           2.2     Use of Loan Proceeds............................................                         .24
           2.3     Repayment of Term Loans.....................................                             ,25
           2.4     Fees..........................................................................           ,25
           2.5     Outstanding Amounts.............................................                         .25
           2.6     Taxes and Time. Place, and Method of Payments.                                           ,26
           2.7     Pro Rata Treatment: Adjustments..........................                                ,28
           2.8     Voluntary Prepayments..........................................                          ,29
           2.9     Mandatory Prepayments.........................................                           .29
           2.10    Loans to Satisfy Obligations ofBorrotvers...........                                      30
           2.11    General Provisions Relating to Interest..................                                ,30
           2.12    Yield Protection......................................................                   .31
           2.13    Replacement Lenders..............................................                        ,32
           2.14    Security Interest in Accounts: Right of Offset......                                     .33
           2.15    Illegality..................................................................             .33
           2.16    Regulatory Change.................................................                       ,33
           2.17    Power of Attorney..................................................                      ,34
           2.18    Keepwell.................................................................                ,34
           2.19    Joint and Several Liability......................................                        ,35
           2.20    Termination of the DIP Facility.............................                             ,35
           2.21    Priority and Liens....................................................                   .35
           2.22    Payment of Obligations..........................................                         ,37

   ARTICLE III

                   CONDITIONS..........................                                                     ,37
           3.1     Conditions of the Closing Date.                                                          ,37
           3.2     Conditions of the Funding Date                                                           .40
Case 19-10547    Doc 27-1          Filed 05/10/19                Entered 05/10/19 19:37:54                   Page 43 of 160




          3.3      Conditions to All Term Loans.......................                                                  .40
          3.4      Conditions to All Term Loan Disbursements                                                            ,41

    ARTICLE IV

                   REPRESENTATIONS AND WARRANTIES..........                                                             ,42
          4.1      Due Authorization........................................................                            ,42
          4.2      Existence......................................................................                      ,42
          4,3      Valid and Binding Obligations....................................                                    ,43
          4.4      Security Documents....................................................                               .43
          4.5      Title to Property...........................................................                         .43
          4.6      Scope and Accuracy of Financial Statements.............                                              .43
          4.7      No Material Adyerse Effect or Default.......................                                         ,43
          4.8      No Material Misstatements.........................................                                   ,44
          4.9      Liabilities. Litigation and Restrictions........................                                     ,44
          4.10     Authorizations: Consents............................................                                 ,44
          4.11     Compliance with Laws................................................                                 ,44
          4.12     ERISA..........................................................................                      .44
          4.13     Enyironmental Laws...................................................                                ,44
          4.14     Compliance with Federal Reserye Regulations.........                                                 .45
          4.15     Inyestment Company Act Compliance.......................                                             .45
          4.16     Proper Filing of Tax Returns: Payment of Taxes Due                                                   ,45
          4.17     Refunds.........................................................................                      ,45
          4.18     Gas Contracts...............................................................                         .45
          4.19     Intellectual Property.....................................................                           .46
          4.20     Casualties or Taking of Property...... ..........................                                    ,46
          4.21     Location of Borrowers................................................                                .46
          4.22     Subsidiaries..................................................................                       .46
          4.23     Compliance with Anti-Terrorism Laws......................                                            .46
          4.24     Identification Numbers................................................                               .47
          4.25     Bankruptcy Orders.......................................................                             .47
          4.26     Budget...................................................................                            .47
          4.27     Related Party Transactions..........................................                                 .47
          4.28     Pre-Petition Indebtedness and Pre-Petition Collateral                                                ,47

    ARTICLE V

                   AFFIRMATIVE COVENANTS..............................................................                  ,48
          5.1      Maintenance and Access to Records.......................................................             ,48
          5.2      Monthly Unaudited Financial Statements and Compliance Certificates                                   ,48
          5.3      Annual Audited Financial Statements and Compliance Certificate.......                                .48
          5.4      Reserye Reports: LOE Reports: Production Reports: Payables Aging:
                   Additional Drilling Plans and Financial Projections...............................                   .48
          5.5      Title Opinions: Title Defects: Mortgaged Properties..............................                    .49
          5.6      Notices of Certain Eyents.........................................................................    50
          5.7      Letters in Lieu of Transfer Orders or Division Orders............................                     50
          5.8      Commodity Hedging...................................................... .........................    ,51


                                                        -2-
Case 19-10547    Doc 27-1          Filed 05/10/19                 Entered 05/10/19 19:37:54                        Page 44 of 160




          5.9     Tax Returns............................................................................................   ,51
          5.10    Additional Information.........................................................................           ,51
          5.11    Compliance with Laws.................................. ........................................            51
          5.12    Payment of Assessments and Charges..................................................                       51
          5.13    Maintenance of Existence or Qualification and Good Standing.........                                      ,51
          5.14    Payment of Notes: Performance of Obligations...................................                           ,51
          5.15    Further Assurances.......... ......................................................................       ,52
          5.16    Initial Expenses of Agent......................................................................           ,52
          5.17    Subsequent Expenses of Agent and Lenders........................................                          ,52
          5.18    Maintenance and Inspection of Properties...........................................                       ,53
          5.19    Maintenance of Insurance.....................................................................             ,53
          5.20    Environmental Indemnification.............................................................                ,53
          5.21    General Indemnification........................................................................            54
          5.22    Evidence oFCompliance with Anti-Terrorism Laws............. .............                                 ,54
          5.23    Board and Management Meetings.........................................................                    .54
          5.24    Intentionally Deleted.............................................................................        ,54
          5.25    Borrower Report....................................................................................        54
          5.26    Budget Variance Report. Cash Forecasts & Lender Conference Calls.                                          55
          5.27    Certain Other Bankruptcy Orders.........................................................                  .55
          5.28    Certain Case Milestones...................................................... .................            56
          5.29    Appointment of Chief Restructuring Officer.......................................                         .56

   ARTICLE VI

                  NEGATIVE COVENANTS........................................                                                ,56
          6.1     Indebtedness..................................................................                            ,56
          6.2     Contingent Obligations................................................                                     ,57
          6.3     Liens..............................................................................                       ,57
          6.4     Sales of Assets...............................................................                            ,57
          6.5     Leasebacks.... ...............................................................                            ,57
          6.6     Sale or Discount of Receivables...................................                                         .57
          6.7     Loans or Advances........................................................                                   57
          6.8     Investments....................................................................                            ,57
          6.9     Dividends and Distributions.........................................                                       58
          6.10    Issuance of Equity; Changes in Corporate Structure ...                                                     58
          6.11    Transactions with Affiliates and Certain Other Person                                                     .58
          6.12    Lines of Business..........................................................                               ,58
          6.13    Plan Obligation..............................................................                             .58
          6.14    Anti-Terrorism Laws....................................................                                   ,58
          6.15    Amendment of Material Contracts...............................                                             59
          6.16    Provisions of Commodity Hedge Agreements............                                                       59
          6.17    Maintenance of Commodity Fledge Agreements........                                                         59
          6.18    Deposit Accounts..........................................................                                ,59
          6.19    Drilling Plans.................................................................                             59
          6.20    Subsidiaries...................................................................                            59
          6.21    Intentionally Omitted............................................ .                                       ,59
          6.22    Capital Expenditures........ ............................. ..............                                  59


                                                        -3-
Case 19-10547     Doc 27-1        Filed 05/10/19             Entered 05/10/19 19:37:54             Page 45 of 160




           6.23     Intentionally Omitted...................... ...............                              59
           6.24     Intentionally Omitted.....................................                               59
           6.25     Intentionally Omitted.......................... ..........                              ,60
           6.26     Budget Variances..........................................                              ,60
           6.27     Organizational Documents.............................                                   ,60
           6.28     Use of Proceeds...................................... ......                            ,61
           6.29     Additional Bankruptcy Matters.......................                                    ,61
           6.30     Prepayments or Amendments of Existing Debt                                              ,61

    ARTICLE VII

                    EVENTS OF DEFAULT............                                                           ,62
           7.1      Enumeration of Eyents of Default                                                        ,62
           7.2      Remedies                                                                                .65

    ARTICLE VIII

                    THE AGENT..........................................                                      66
           8.1      Appointment............................................                                  66
           8.2      Delegation of Duties.................................                                   ,67
           8.3      Exculpatory Provisions............................                                      ,67
           8.4      Reliance by Agent....................................                                   ,67
           8.5      Notice of Default......................................                                 .68
           8.6      Non-Reliance on Agent and Other Lenders                                                 ,68
           8.7      Indemnification........................................                                 .69
           8.8      Restitution...............................................                              ,69
           8.9      Agent in Its Individual Capacity...............                                          70
           8.10     Successor Agent....................................                                      70
           8.11     Applicable Parties.................................                                     ,70
           8.12     Releases...................................................                              70

    ARTICLE IX

                    MISCELLANEOUS....................................................                       ,71
          9.1       Assignments: Participations..........................................                   ,71
          9.2       Surviyal of Representations. Warranties, and Covenants                                   72
          9.3       Notices and Other Communications.............................                            72
          9.4       Parties in Interest.........................................................             74
          9.5       Rights of Third Parties.......................... ......................                ,74
          9.6       Renewals: Extensions............................. .....................                 ,74
          9.7       No Waiver: Rights Cumulative.....................................                       ,74
          9.8       Survival Upon Unenforceabilitv...................................                       ,74
          9.9       Amendments: Waivers.................................................                    ,74
          9.10      Conti'olling Agreement.................................................                 75
          9.11      Disposition of Collateral..............................................                 75
          9.12      Governing Law....................... ........................... ........               .75



                                                     -4-
Case 19-10547    Doc 27-1         Filed 05/10/19               Entered 05/10/19 19:37:54                        Page 46 of 160




          9.13    Forum Selection and Consent to Non-Exclusive Jurisdiction: Waiver of
                  Jury Trial.............................................................................................   ,75
          9.14    Integration.................................................................................... ......    .76
          9.15    Waiver of Punitive and Consequential Damages...................................                           ,77
          9.16    Counterparts........................................................................................      ,77
          9.17    USA Patriot Act Notice........................................................................            ,77
          9.18    Tax Shelter Regulations.......................................................................            ,77
          9.19    Contribution and Indemnification.........................................................                 ,78
          9.20    Inconsistencies with Other Documents.................................................                     .78




                                                     -5-
Case 19-10547     Doc 27-1           Filed 05/10/19              Entered 05/10/19 19:37:54   Page 47 of 160




  LIST OF SCHEDULES

  Schedule 1.2B   - Percentage Shares.......................................                    S-L2B-i
  Schedule 4.5A   - Liens.............................................. ............            ...S-4.5-i
  Schedule 4.5B   - Real Property.............................................                  ...S-4.5-i
  Schedule 4.6    - Accounts Payable...................... ...............                      ...S-4.6-i
  Schedule 4.9    - Liabilities and Litigation.............................                     ...S-4.9-i
  Schedule 4.10   - Authorizations; Consents......... ..................                        .S-4.10-i
  Schedule 4.13   - Environmental Disclosures.........................                          .S-4.13-i
  Schedule 4.17   - Refunds......................................................               .S-4.17-i
  Schedule 4.18   - Gas Contracts.............................................                  .S-4.18-i
  Schedule 4.22   -Subsidiaries................................................                 .S-4.22-i
  Schedule 4.24   - EIN, Jurisdiction of Formation and Location                                 .S-4.24-i
  Schedule 4.27   - Related Party Transfers...............................                      .S-4.27-i
  Schedule 6.18   - Deposit Accounts.......................................                     .S-6.18-i

  LIST OF EXHIBITS

  Exhibit A          Form of Note.......................................                              A-i
  Exhibit B          Form of Compliance Certificate..........                                         B-i
  Exhibit C          Form of Assignment Agreement..........                                           C-i
  Exhibit D          Form of Budget Compliance Certificate                                            D-i
  Exhibit E          Form of Borrowing Request................                                        E-i




                                                       -6-
Case 19-10547      Doc 27-1     Filed 05/10/19      Entered 05/10/19 19:37:54         Page 48 of 160




                    SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION
                           TERM LOAN CREDIT AGREEMENT

           This SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION TERM LOAN
   CREDIT AGREEMENT is made and entered into effective May [__ ], 2019, by and among
   FALCON V, L.L.C., a Louisiana limited liability company (“Falcon”!, FALCON V
   HOLDINGS, L.L.C., a Delaware limited liability company (“Holdings”), and ORX
   RESOURCES, L.L.C., a Delaware limited liability company (“ORX”). and each direct and
   indirect Subsidiary of any of the foregoing, each a Debtor and Debtor-in-Possession under
   Chapter 11 of the Bankruptcy Code (each a “Borrower” and, collectively, the “Borrowers”), each
   lender that is a signatory hereto or becomes a party hereto as provided in Section 9.1
   (individually, together with its successors and assigns, a “Lender” and, collectively, together
   with their respective successors and assigns, the “Lenders”), and 405 BAXTERVILLE LLC, a
   Delaware limited liability company (“Baxterville”). as administrative agent for the Lenders (in
   such capacity, together with its successors in such capacity pursuant to the terms hereof, the
   “Agent”).

                                   PRELIMINARY STATEMENTS

          WHEREAS, on May 10, 2019 (the “Petition Date”). Falcon, Holdings and ORX filed
   voluntary petitions with the Bankruptcy Court (such entities filing such petitions, together with
   any other Affiliates that become debtors in the Cases, are hereinafter referred to as the
   “Debtors”), initiating their respective cases that are pending under Chapter 11 of the Bankruptcy
   Code (the case of each Debtor, each, a “Case” and collectively, the “Cases”);
          WHEREAS, the Debtors have continued in the possession of their assets and in the
    management of their business pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

           WHEREAS, for their general working capital and other corporate needs, the Borrowers
    have requested the Lenders provide a multiple delayed draw term loan facility denominated in
    Dollars in the aggregate principal amount at any time outstanding not in excess of $5,800,000.00
    (the “DIP Facility”):

           WHEREAS, the Lenders are willing to extend such credit to the Borrowers on the terms
    and subject to the conditions set forth herein;
            WHEREAS, the priority of the DIP Facility with respect to the Collateral shall be as set
    forth in the Interim Order, upon entry thereof by the Bankruptcy Court, and in the Security
    Documents;

            WHEREAS, all of the claims and the Liens granted under the Orders and the Loan
    Documents to the Agent and for the benefit of the Lenders in respect of the DIP Facility shall be
    subject to the Carve-Out (other than the Primed Liens); and

           NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
    which are hereby acknowledged by the parties hereto, such parties hereby agree as follows:
Case 19-10547      Doc 27-1      Filed 05/10/19         Entered 05/10/19 19:37:54        Page 49 of 160




                                                  ARTICLE I

                               DEFINITIONS AND INTERPRETATION

            1.1    Terms Defined Above As used in this Agreement, each of the terms “Agent.
     Baxterville.” “Borrower,’^ “Borrowers.” “Case.” “Cases.” “Debtors.” “DIP Facility.” “Falcon.     ??



     Holdings.” “Lender.” “Lenders.” “ORX” and “Petition Date” shall have the meaning assigned
    to such term hereinabove.

           1.2     Additional Defined Terms. As used in this Agreement, each of the following
    terms shall have the meaning assigned thereto in this Section 1.2 or in Sections referred to in this
    Section 1.2. unless the context otherwise requires:

                    AAA” shall mean the American Arbitration Association.

                   Additional Amount” shall have the meaning set forth for such term in
           Section 2.6.

                   “Additional Costs” shall mean costs which are attributable to the
           obligation of the Agent or any Lender to maintain the Term Loan, or any
           reduction in any amount receivable by the Agent or such Lender in respect of any
           such obligation or any Term Loan, resulting from any Regulatory Change which
           (a) changes the basis of taxation of any amounts payable to the Agent or such
           Lender under this Agreement or any Note in respect of any Term Loan (other than
           taxes imposed on the overall net income of the Agent or such Lender or its
           Applicable Lending Office (including franchise or similar taxes) for the Term
           Loan), (b) imposes or modifies any reserve, special deposit, minimum capital,
           capital ratio or similar requirement relating to any extensions of credit or other
           assets of, or any deposits with or other liabilities of, the Agent or such Lender
           with respect to the Term Loans and Dollar deposits in the London interbank
           market in connection with the Term Loans, or the Commitment of the Agent or
           such Lender to maintain the Term Loans, or the London interbank market or (c)
           imposes any other condition affecting this Agreement or any Note or any of such
           extensions of credit, liabilities or Commitments, in each case with respect to the
           Term Loans.

                  “Adjusted Strip Prices shall mean the 12-month average closing
                                             55



           settlement price for crude oil and natural gas future contracts for calendar year
           2018 and the 12-month average closing settlement price for each of the
           succeeding three calendar years, as applicable hereunder, in each case as
           published by NYMEX and, if not already so adjusted in such published prices,
           adjusted for severance taxes, ad valorem taxes, gathering, transportation and
           marketing expenses and historical basis differential.

                    Administrator” shall have the meaning assigned to such term in Section
           9.13.



                                                  -2-
Case 19-10547    Doc 27-1      Filed 05/10/19      Entered 05/10/19 19:37:54          Page 50 of 160




                 “Affiliate” shall mean, as to any Person, any other Person directly or
         indirectly, controlling, or under common control with, such Person and includes,
         as to the Borrowers, any Subsidiary of the Borrowers and any “affiliate” of the
         Borrowers within the meaning of Rule 12b-2 promulgated by the Securities and
         Exchange Commission pursuant to the Securities Exchange Act of 1934, with
         “control,” as used in this definition, meaning possession, directly or indirectly, of
         the power to direct or cause the direction of management, policies or action
         through ownership of voting securities, contract, voting trust, or membership in
         management or in the group appointing or electing management or otherwise
         through formal or informal arrangements or business relationships.

                “Agent Observer” shall mean any representative of the Agent designated
         by the Agent from time to time by written notice to the Borrowers.

                “Agreement” shall mean this Superpriority Secured Debtor-In-Possession
         Term Loan Credit Agreement, as it may be amended, supplemented, restated, or
         otherwise modified from time to time.

               “Anti-Terrorism Laws” shall mean any laws relating to terrorism or
         money laundering, including Executive Order No. 13224 and the USA Patriot
         Act.

                 “Applicable Lending Office” shall mean, for each Lender, the lending
         office of such Lender (or an Affiliate of such Lender) designated on the signature
         pages hereof or in an Assignment Agreement or such other office of such Lender
         (or an Affiliate of such Lender) as such Lender may from time to time specify to
         the Agent and the Borrowers as the office by which its Percentage Share of the
         Term Loan is to be made and maintained.

                 “Approved Budget” shall mean the Budget attached to the Interim Order,
         in form and substance satisfactory to the Agent and the Required Lenders, in their
         sole discretion.

                “Approved Hedge Counterparty” shall mean (a) BP, (b) any Lender or (c)
         a counterparty to a Commodity Hedge Agreement with the Borrowers approved
         by the Agent.

                 “Approved Purposes” shall mean the Operating Disbursements, the Other
         Disbursements, and any disbursements approved by the Required Lenders during
         the term of this Agreement.

                 Arbitration Order” shall have the meaning assigned to such term in
         Section 9.13.

                “Assignment Agreement” shall mean an Assignment Agreement in
         substantially the form of Exhibit C. with appropriate insertions or such other form
         as approved by the Agent.



                                             -3-
Case 19-10547   Doc 27-1      Filed 05/10/19      Entered 05/10/19 19:37:54         Page 51 of 160




                'Avoidance Actions” shall have the meaning assigned to such term in
        Section 2.21 (ah

                “Bankruptcy Code” shall mean the Federal Bankruptey Reform Act of
         1978 (11 U.S.C. § lORetseq.).
               “Bankruptcy Court” shall mean the United States Bankruptcy Court for
        the District of Delaware or any other court having jurisdiction over the Cases
        from time to time.

                Benefited Lender” shall have the meaning assigned to such term in
        Section 2.7(cl.

                “Blocked Fund ins Account” shall mean the blocked account, Account No.
        ending in 0316, held at Citibank, N.A., which blocked account is subject to a
        blocked account control agreement in favor of the Agent for the benefit of the
        Lenders, in form and substance satisfactory to the Agent in its sole discretion or
        other similar agreement or arrangement satisfactory to the Agent in its sole
        discretion.

                Blocked Person” shall have the meaning assigned to such term in Section
        4.23.

                “Borrowing Request” shall mean shall mean a written borrowing request
        in the form of Exhibit E. executed by a Responsible Officer of the Borrowers.

                BP” shall mean BP Energy Company.
                “Budget” shall mean the thirteen-week rolling operating budget and cash
        flow forecast which shall reflect the good faith projection of the Borrowers in the
        cases of all weekly cash receipts and disbursements in connection with the
        operation of the Borrowers’ business during such thirteen-week period, including
        but not limited to, collections, payroll, capital expenditures and other major cash
        outlays, in form and substance satisfactory to Agent and the Required Lenders in
        their sole discretion.

                “Budget Compliance Certificate” shall mean a certificate substantially in
        the form of Exhibit D.

               “Budget Variance Report” shall mean a report, in each case certified by
        the CRO, if applicable, or a Financial Officer of the Borrowers, in form
        reasonably satisfactory to the Lenders, delivered in accordance with Section 5.26.
        showing the amount, if any, by which projected cash receipts and expenditures set
        forth for the applicable week in the Budget exceed actual cash receipts and
        expenditures in such week, expressed as a percentage.




                                           -4-
     Case 19-10547    Doc 27-1      Filed 05/10/19       Entered 05/10/19 19:37:54          Page 52 of 160
1.




                     “Business Day” shall mean any day other than a Saturday, Sunday, legal
              holiday for commercial banks under the laws of the State of New York, or any
              other day when banking is suspended in the State of New York.

                      “Business Entity” shall mean a corporation, partnership, joint venture,
              limited liability company, joint stock association, business trust, or other business
              entity.

                      “CapEx Account” shall mean the deposit account maintained by the Agent
              at Citibank, N.A. in which funds for Capital Expenditures shall be held.

                      “Capital Expenditures” shall have the meaning assigned to such term by
              GAAP.

                      “Carry Forward Amount” shall mean the amount of (i) any projected
              Operating Disbursements or Professional Fees not expended in a given Testing
              Period or (ii) any total net Receipts exceeding projected Receipts, each of which
              shall carry forward into, and be available for use in, future Testing Periods.

                      “Carve-Out” shall mean an amount equal to the sum of (i) fees and
              expenses incurred by bankruptcy Professionals (A) which fees are unpaid as of
              the delivery of the Carve Out Trigger Notice (as defined below) and (B) which
              fees are provided for the in the Budget; (ii) fees and expenses in an amount not to
              exceed $150,000 incurred by bankruptcy Professionals from and after the delivery
              of the Carve Out Trigger Notice (the “Post-Termination Fee Carve Out”): and (iii)
              fees payable pursuant to 28 U.S.C.§ 1930 or to the clerk of the Bankruptcy Court.

                       Notwithstanding the foregoing, the Carve-Out shall not include, apply to
              or be available for any fees or expenses incurred by any party in connection with
              (a) the investigation (except to the extent required by the Bankruptcy Court),
              initiation or prosecution of any claims, causes of action, adversary proceedings or
              other litigation (i) against any of the Lenders or the Agent, and their respective
              agents, attorneys, advisors or representatives, or (ii) challenging the amount,
              validity, perfection, priority or enforceability of or asserting any defense,
              counterclaim or offset to, the obligations and the Liens and security interests
              granted under the Loan Documents (whether in such capacity or otherwise),
              including, in each case, without limitation, for lender liability or pursuant to
              section 105, 506(c), 510, 544, 547, 548, 549, 550, or 552 of the Bankruptcy Code,
              applicable non-bankruptcy law or otherwise; (b) attempts to modify any of the
              rights granted to the Lenders or the Agent; (c) attempts to prevent, hinder or
              otherwise delay any of the Lenders’ or the Agent’s assertion, enforcement or
              realization upon any Collateral in accordance with the Loan Documents and the
              Final Order other than to seek a determination that an Event of Default has not
              occurred or is not continuing; or (d) paying any amount on account of any claims
              arising before the commencement of the Cases unless such payments are
              approved by an order of the Bankruptcy Court.



                                                  -5-
Case 19-10547    Doc 27-1     Filed 05/10/19       Entered 05/10/19 19:37:54         Page 53 of 160




                For the avoidance of doubt and notwithstanding anything to the contrary
        herein or in the Loan Documents, the Carve-Out shall be senior to all liens and
        claims securing the Loan Documents, any adequate protection liens, if any, and
        the Superpriority Claims, and any and all other Liens or claims securing the DIP
        Facility.

               “Carve-Out Trigger Notice” shall mean the written notice delivered by the
        Agent (at the direction of the Lenders) to the Debtors, their lead counsel, the U.S.
        Trustee and lead counsel to the Committee, which notice may be delivered
        following the occurrence and continuation of an Event of Default.

               For the avoidance of doubt, until the delivery of a Carve Out Trigger
        Notice, the Borrowers shall be permitted to pay fees and expenses incurred by
        bankruptcy Professionals as the same shall become due and payable, subject to
        the terms and conditions set forth hereunder (the payment of which shall not
        reduce the Post-Termination Fee Carve Out).

                “Cash Collateral” shall have the meaning specified in the Interim Order or
        the Final Order, as applicable.

                “Change of Management” shall mean James E. Orth shall cease to be
        active in tlie day to day management of the Borrowers.

               “Chapter 11 Plan” shall have the meaning assigned to such term in Section
        5.28raL
                “Closing Date” shall mean the Effective Date of this Agreement.

                “Collateral” shall mean the Oil and Gas Properties, all of the Equity
        Interests in Falcon and ORX and any other Property of any Person now or at any
        time used or intended as security for the payment or performance of all or any
        portion of the Obligations, and e.xpressly including “as extracted collateral” as
        defined in the UCC or the Uniform Commercial Code of any other applicable
        state.
               “Commitment” shall mean, as to each Lender, its obligations to make its
        Percentage Share of the Term Loans.

               “Committee” shall mean any Official Committee of Unsecured Creditors
        appointed in the Cases, as amended from time to time.
               “Commodity Exchange Act” shall mean the Commodity Exchange Act
        (7 U.S.C. § 1 et seq.).

               “Commodity Hedge Agreement” shall have the meaning assigned to such
        term in Section !a(47) of the Commodity Exchange Act and, if not within the
        scope of such definition, shall include any crude oil, natural gas or other
        hydrocarbon floor, collar, cap, swap, price protection or hedge agreements.


                                            -6-
Case 19-10547   Doc 27-1      Filed 05/10/19       Entered 05/10/19 19:37:54          Page 54 of 160




         including any schedules,       annexes    and   supplements    thereto   and   trade
         confirmations thereunder.

               “Commonly Controlled Entity” shall mean any Person which is under
         common control with the Borrowers within the meaning of Section 4001 of
         ERISA.

                 “Compliance Certificate” shall mean each certificate, substantially in the
         form attached hereto as Exhibit B. executed by the Financial Officer of the
         Borrowers and furnished to the Agent from time to time in accordance with the
         proyisions of Section 5.2 or Section 5.3. as the case may be.

                 •Confirmation Order” shall haye the meaning assigned to such term in
         Section 5.28fcl.

                 “Contingent Obligation” shall mean, as to any Person, any obligation of
         such Person guaranteeing or in effect guaranteeing any Indebtedness, leases,
         diyidends, or other obligations of any other Person (for purposes of this definition,
         a “primary obligation”') in any manner, whether directly or indirectly, including
         any obligation of such Person, regardless of whether such obligation is
         contingent, (a) to purchase any primary obligation or any Property constituting
         direct or indirect security therefor, (b) to adyance or supply funds (i) for the
         purchase or payment of any primary obligation, or (ii) to maintain working or
         equity capital of any other Person in respect of any primary obligation, or
         otherwise to maintain the net worth or solyency of any other Person, (c) to
         purchase Property, securities or seryices primarily for the purpose of assuring the
         owner of any primary obligation of the ability of the Person primarily liable for
         such primary obligation to make payment thereof, or (d) otherwise to assure or
         hold harmless the owner of any such primary obligation against loss in respect
         thereof, with the amount of any Contingent Obligation being deemed to be equal
         to the stated or determinable amount of the primary obligation in respect of which
         such Contingent Obligation is made or, if not stated or determinable, the
         maximum reasonably anticipated liability in respect thereof as determined by such
         Person in good faith.

                “Contract Rate” shall mean ten percent (10.0%) per annum, but in no
         eyent shall such rate exceed, as to any Lender, the Highest Lawful Rate.

                “Contribution Percentage” shall mean, for each party obligated to make a
         payment due pursuant to the proyisions of Section 9.19. the percentage obtained
         by diyiding such party’s Obtained Benefit by the aggregate Obtained Benefits of
         the Borrowers.

               “CRO” shall mean the Chief Restructuring Officer for the Debtors, whose
         employment is approyed by the Bankruptcy Court in the Cases, if any.

              “Current Assets” shall mean all assets which would, in accordance with
         GAAP, be included as current assets on a consolidated balance sheet of the


                                             -7-
Case 19-10547    Doc 27-1      Filed 05/10/19      Entered 05/10/19 19:37:54          Page 55 of 160




        Borrowers as of the date of calculation, after deducting adequate reserves in each
        case in which a reserve is proper in accordance with GAAP, but excluding
        deferred tax assets, if any, and non-cash derivative current assets to the extent
        such positions have not been closed arising from Commodity Hedge Agreements,
        if any, otherwise included as an asset in preparing such a balance sheet.

                 “Current Liabilities” shall mean the sum of (a) all liabilities which would,
        in accordance with GAAP, be included as current liabilities on a consolidated
        balance sheet of the Borrowers as of the date of calculation, (b) payments on other
        Liabilities pursuant to the provisions of Section 2.3ta') or Section 2.10. other than
        the payment of principal due on the Maturity Date and (c) payments on other
        Liabilities not prohibited by applicable provisions of this Agreement, if any, but
        excluding from the resulting amount (x) deferred tax obligations, if any, due
        within one year after the date of determination of such sum, (y) required principal
        payments in reduction of the Loan Balance and (z) non-cash derivative current
        liabilities arising from Commodity Hedge Agreements, including those arising
        from the application of ASC Topic 815, Derivatives and Hedging or ASC Topic
        410, Asset Retirement and Environmental Obligations, to extent any of such items
        (x), (y) or (z) would otherwise be included as a liability in determining such sum.

                “Default” shall mean any event or occurrence, which with the lapse of
        time or the giving of notice or both would become an Event of Default.

               “Default Rate” shall mean an interest rate equal to the Contract Rate plus
        three percent (3%) per annum, but in no event shall such rate exceed the Highest
        Lawful Rate.

                 “Disbursement Date” shall mean the date upon which the Agent on behalf
        of the Lenders makes disbursements of the Term Loans to the Borrower pursuant
        to the terms and conditions of this Agreement.

               “Disbursement Line Items” shall mean any disbursement line item in a
        Budget, unless designated as an immaterial line item by the Agent and Required
        Lenders in their approval thereof; provided that, in no event will Professionals
        Fees be deemed a “Disbursement Line Item”.

                •Disclosure Statement” shall have the meaning assigned to such term in
        Section 5.28fb).
                “Disclosure Statement Order” shall have the meaning assigned to such
        term in Section 5.28fbl.

                “Dispute” shall have the meaning assigned to such term in Section 9.13.

                “Dollars” and “$” shall mean dollars in lawful currency of the United
        States of America.




                                            -8-
Case 19-10547    Doc 27-1      Filed 05/10/19       Entered 05/10/19 19:37:54           Page 56 of 160




                 “Drilling Plan” shall mean the Borrowers’ drilling and capital expenditure
         plan, in form and substance satisfactory to the Agent in its sole discretion. The
         Drilling Plan shall provide for proposed maintenance and development of the Oil
         and Gas Properties during the pendency of the Cases and shall include capital
         expenditures related to the Major Ivy well.

                “Effective Date” shall mean the date on which the conditions specified in
         Section 3.1 are satisfied.

                 “Eligible Contract Participant” shall have the meaning assigned to such
         term in the Commodity Exchange Act and the regulations thereunder.

                 “Environmental Complaint” shall mean any written or oral complaint,
         order, directive, claim, citation, notice of environmental report or investigation, or
         other notice by any Governmental Authority or any other Person with respect to
         (a) air emissions, (b) spills, releases, or discharges to soils, any improvements
         located thereon, surface water, groundwater, or the sewer, septic, waste treatment,
         storage, or disposal systems servicing any Property of the Borrowers, (c) solid or
         liquid waste disposal, (d) the use, generation, storage, transportation, or disposal
         of any Hazardous Substance, or (e) other environmental, health, or safety matters
         affecting any Property of the Borrowers or the business conducted thereon.

                 “Environmental Laws” shall mean (a) the following federal laws as they
         may be cited, referenced, and amended from time to time: the Clean Air Act, the
         Clean Water Act, the Safe Drinking Water Act, the Comprehensive
         Environmental Response, Compensation and Liability Act, the Endangered
         Species Act, the Resource Conservation and Recovery Act, the Hazardous
         Materials Transportation Act, the Occupational Safety and Health Act, the Oil
         Pollution Act, the Resource Conservation and Recovery Act, the Superfund
         Amendments and Reauthorization Act, and the Toxic Substances Control Act; (b)
         any and all equivalent environmental statutes of any state in which Property of
         any Borrower is situated, as they may be cited, referenced and amended from time
         to time; (c) any rules or regulations promulgated under or adopted pursuant to the
         above federal and state laws; and (d) any other equivalent federal, state, or local
         statute or any requirement, rule, regulation, code, ordinance, or order adopted
         pursuant thereto, including those relating to the generation, transportation,
         treatment, storage, recycling, disposal, handling, or release of Hazardous
         Substances.

                 “Equity Interests” shall mean shares of capital stock, partnership interests,
         membership interests in a limited liability company, beneficial interests in a trust
         or other equity ownership interests in a Person, and any warrants, options or other
         rights entitling the holder thereof to purchase or acquire any such Equity Interest.

                “ERISA” shall mean the Employee Retirement Income Security Act of
         1974, and the regulations thereunder and interpretations thereof



                                              -9-
Case 19-10547   Doc 27-1       Filed 05/10/19        Entered 05/10/19 19:37:54         Page 57 of 160




                 Event of Default” shall mean any of the events specified in Section 7.1.

                 Excess Payments” shall have the meaning assigned to such term in
         Section 9.19.

                 Excluded Assets” shall have the meaning assigned to such term in
         Section 2.21(4).

                  “Excluded Swap Obligation” shall mean, with respect to the Borrowers,
         any Swap Obligation if, and to the extent that, all or a portion of the grant by the
         relevant Borrower of a Lien to secure such Swap Obligation is or becomes illegal
         under the Commodity Exchange Act or any rule, regulation or order of the
         Commodity Futures Trading Commission (or the application or official
         interpretation of any thereof) by virtue of the relevant Borrower’s failure, for any
         reason, to constitute an Eligible Contract Participant at the time the grant of such
         Lien becomes effective with respect to such Swap Obligation and, if a Swap
         Obligation arises under a master agreement governing more than one Swap, such
         exclusion shall apply only to the portion of such Swap Obligation that is
         attributable to Commodity Hedge Agreements for which such Lien is or becomes
         illegal.

                 “Excluded Taxes” shall mean, with respect to any and all payments to the
         Agent, any Lender or any recipient of any payment to be made by or on account
         of any Obligation, net income taxes, branch profits taxes, franchises and excise
         taxes (to the extent imposed in lieu of net income taxes), and all interest, penalties
         and liabilities with respect thereto, imposed on the Agent or any Lender.

                 “Executive Order No. 13224” shall mean Executive Order No. 13224 on
         Terrorist Financing, effective September 24, 2001, as the same has been, or shall
         hereafter be, renewed, extended, amended or replaced.

                 “Federal Funds Rate” shall mean, for any day, the rate per annum
         (rounded upwards to the nearest 1/100 of 1%) equal to the weighted average of
         the rates on overnight Federal funds transactions with members of the Federal
         Reserve System, as published by the Federal Reserve Bank on the Business Day
         next succeeding such day; provided that (a) if such day is not a Business Day, the
         Federal Funds Rate for such day shall be such rate on such transactions on the
         next preceding Business Day as so published on the next succeeding Business
         Day, and (b) if no such rate is so published on such next succeeding Business
         Day, the Federal Funds Rate for such day shall be the average rate charged to the
         Agent on such day on such transactions as determined by the Agent.

                “Final Order” shall mean an order of the Bankruptcy Court authorizing the
         DIP Facility, on a final basis, in substantially the form of the Interim Order, with
         only such modifications in form and substance that are satisfactory to the Agent
         and the Required Lenders (as the same may be amended, supplemented or
         modified from time to time after entry thereof with the written consent of the



                                             - 10-
Case 19-10547    Doc 27-1      Filed 05/10/19       Entered 05/10/19 19:37:54          Page 58 of 160




        Agent and the Required Lenders, in their sole discretion), approving this
        Agreement and entry into the Loan Documents, which Final Order shall, among
        other things (i) have been entered on such prior notice as approved in the Interim
        Order, (ii) authorize the extensions of credit in respect of the DIP Facility, each in
        the amounts and on the terms set forth herein, (iii) grant the Superpriority Claim
        status and other Collateral and Liens referred to herein and in the other Loan
        Documents, and (iv) approve the payment by the Borrowers of the fees provided
        for herein.

               “Final Order Entry Date” shall mean the date on which the Final Order is
        entered by the Bankruptcy Court.

                “Financial Officer” shall mean, for any Business Entity, the designated
        company representative, principal accounting officer, treasurer, manager or
        controller of such Business Entity.

                “Financial Statements” shall mean statements of the financial condition of
        the Borrowers on a consolidated basis, as at the point in time and for the period
        indicated, including all notes thereto, and consisting of at least a balance sheet and
        related statements of operations, shareholders, members’ or partners’ equity and
        cash flows and, when required by applicable provisions of this Agreement, to be
        audited, accompanied by the unqualified certification of a nationally-recognized
        or regionally-recognized firm of independent certified public accountants or other
        independent certified public accountants reasonably acceptable to the Agent and
        footnotes to any of the foregoing, all of which, unless otherwise indicated, shall
        be prepared in accordance with GAAP consistently applied and in comparative
        form with respect to the corresponding period of the preceding fiscal year.

                “Foreign Lender” shall have the meaning assigned to such term in Section
        2^.

                “GAAP” shall mean generally accepted accounting principles established
        by the Financial Accounting Standards Board or the American Institute of
        Certified Public Accountants and in effect in the United States of America from
        time to time.

                “Governmental Authority” shall mean any nation, country,
        commonwealth, territory, government, state, county, parish, municipality, or other
        political subdivision and any entity exercising executive, legislative, judicial,
        regulatory, or administrative functions of or pertaining to government.

                “Hazardous Substances” shall mean flammables, explosives, radioactive
        materials, hazardous wastes, asbestos, or any material containing asbestos,
        polychlorinated biphenyls (PCBs), toxic substances or related materials,
        petroleum, petroleum products, associated oil or natural gas exploration,
        production, and development wastes, or any substances defined as “hazardous
        substances,” “hazardous materials,” “hazardous wastes,” or “toxic substances”


                                            -11 -
Case 19-10547    Doc 27-1      Filed 05/10/19        Entered 05/10/19 19:37:54         Page 59 of 160




         under the Comprehensive Environmental Response, Compensation and Liability
         Act, the Superfund Amendments and Reauthorization Act, the Hazardous
         Materials Transportation Act, the Resource Conservation and Recovery Act, the
         Toxic Substances Control Act, or any other Requirement of Law.

                  “Highest Lawful Rate” shall mean, with respect to any Lender, the
          maximum non-usurious interest rate, if any (or, if the context so requires, an
          amount calculated at such rate), that at any time or from time to time may be
          contracted for, taken, reserved, charged or received under laws applicable to such
          Lender, as such laws are presently in effect or, to the extent allowed by applicable
          law, as such laws may hereafter be in effect and which allow a higher maximum
          non-usurious interest rate than such laws now allow.

                  “Hydrocarbon Interests” shall mean all rights, titles, interests and estates
          now or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
          or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
          royalty and royalty interests, net profit interests and production payment interests,
          including any reserved or residual interests of whatever nature.

                  “Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
          gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
          all products refined or separated therefrom.

                  “Indebtedness” shall mean, as to any Person, without duplication, (a) all
         liabilities (excluding capital, surplus, reserves for deferred income taxes, deferred
         compensation liabilities and other deferred liabilities and credits) which in
         accordance with GAAP would be included in determining total liabilities as
         shown on the liability side of a balance sheet, (b) all obligations of such Person
         evidenced by bonds, debentures, promissory notes or similar evidences of
         indebtedness, (c) all other indebtedness of such Person for borrowed money,
         (d) all obligations of others, to the extent any such obligation is secured by a Lien
         on the assets of such Person (whether or not such Person has assumed or become
         liable for the obligation secured by such Lien), (e) the principal component of all
         direct or contingent obligations of such Person under letters of credit, banker’s
         acceptances and similar instruments and (f) net obligations of such Person
         payable with respect to any Commodity Hedge Agreements, except for ordinary
         course of business settlement payments.

                  Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

                  Indemnitee” shall have the meaning assigned to such term in Section
         5.20.

                 “Initial Budget” shall mean the Budget setting forth the projected financial
         operations of the Debtors for the 13-week period commencing with the week in
         which the Final Order Entry Date occurs, approved and in form and substance
         satisfactory to the Agent and the Required Lenders, in their sole discretion.



                                             - 12-
Case 19-10547    Doc 27-1      Filed 05/10/19       Entered 05/10/19 19:37:54         Page 60 of 160




                  “Insolvency Proceeding” shall mean application (whether voluntary or
         instituted by another Person) for or the consent to the appointment of a receiver,
         trustee, conservator, custodian, or liquidator of any Person or of all or a
         substantial part of the Property of such Person, or the filing of a petition (whether
         voluntary or instituted by another Person) commencing a case under Title 11 of
         the United States of America Code, seeldng liquidation, reorganization, or
         rearrangement or taking advantage of any bankruptcy, insolvency, debtor’s relief,
         or other similar law of the United States of America, the State of Delaware, or any
         other jurisdiction.

                “Intellectual Propeilv” shall mean patents, patent applications, trademarks,
         tradenames, copyrights, technology, know-how, and processes.

                 “Interest Payment Date” shall mean, with respect to any Term Loan, the
         first Business Day of each calendar month.

                “Interim Order” shall mean an interim order of the Bankruptcy Court
         authorizing Borrowers, among other things, to obtain interim financing and incur
         post-petition indebtedness on terms satisfactory to Agent and the Required
         Lenders, in their sole discretion.

                “Interim Order Entry Date” shall mean the date on which the Interim
         Order is entered by the Bankruptcy Court.

                 “Investment” in any Person shall mean any stock, bond, note or other
         evidence of Indebtedness, or any other security (other than current trade and
         customer accounts) of, investment or partnership interest in or loan to, such
         Person.

                  Lender Termination Date” shall have the meaning assigned to such term
         in Section 2.13.
                 “Liabilities” shall mean, for the Borrowers on a consolidated basis, all
         Indebtedness and other liabilities and obligations, whether matured or unmatured,
         liquidated or unliquidated, primary or secondary, direct or indirect or absolute,
         fixed or contingent, and whether or not required to be considered for purposes of
         compliance with GAAP.
                 “Lien” shall mean any interest in Property securing an obligation owed to,
         or a claim by, a Person other than the owner of such Property, whether such
         interest is based on common law, statute, or contract, and including, but not
         limited to, the lien or security interest arising from a mortgage, ship mortgage,
         encumbrance, pledge, security agreement, conditional sale or trust receipt, or a
         lease, consignment, or bailment for security purposes (other than true leases or
         true consignments), liens of mechanics, materialmen, and artisans, maritime liens
         and reservations, exceptions, encroachments, easements, rights of way, covenants,
         conditions, restrictions, leases, and other title exceptions and encumbrances
         affecting Property which secure an obligation owed to, or a claim by, a Person

                                            - 13-
Case 19-10547    Doc 27-1      Filed 05/10/19       Entered 05/10/19 19:37:54          Page 61 of 160




        other than the owner of such Property (for the purpose of this Agreement, the
        Borrowers shall be deemed to be the owner of any Property which it has acquired
        or holds subject to a conditional sale agreement, financing lease, or other
        arrangement pursuant to which title to the Property has been retained by or vested
        in some other Person for security purposes).

               “Limitation Period” shall mean, with respect to any Lender, any period
        while any amount remains owing on the Note payable to such Lender and interest
        on such amount, calculated at the Contract Rate, plus any fees or other sums
        payable to such Lender under any Loan Document and deemed to be interest
        under applicable law, would exceed the amount of interest which would accrue at
        the Highest Lawful Rate.

               “Loan Balance” shall mean, at any point in time, the aggregate
        outstanding principal balance of the Notes at such time.

               “Loan Date” shall mean the Interim Funding Date or the Funding Date, as
        context may require.

                “Loan Documents” shall mean this Agreement, the Notes, the Security
        Documents and all other documents and instruments now or hereafter delivered
        pursuant to the terms of or in connection with any of the foregoing, and all
        renewals and extensions of, amendments and supplements to, and restatements of,
        any or all of the foregoing from time to time in effect.

                Lockbox” shall mean the Post Office Box maintained with or through
        Citibank, N.A.

              “Lockbox Account” shall mean the deposit account maintained by the
        Agent with Citibank, N.A. and associated with the Lockbox.

               “Material Adverse Effect” shall mean (a) any adverse effect on the
        business, operations, properties, liabilities or financial condition of the Borrowers,
        on a consolidated basis, which increases, in any material respect, the risk that any
        of the Obligations will not be repaid as and when due, other than as customarily
        occurs as a result of events leading up to and following the commencement of a
        proceeding under Chapter 11 of the Bankruptcy Code and the commencement of
        the Cases, (b) any material and adverse effect upon the Collateral, including any
        material and adverse effect upon the value or impairment of any Borrowers’ or
        any other Person’s ownership of any material portion of the Collateral, (c) any
        material adverse effect on the validity or enforceability of any Loan Document or
        (d) any material adverse effect on the rights or remedies of the Agent or any
        Lender under an Loan Document.

                Maturity Date” shall mean the date that is 140 days after the Final Order
        Entry Date.



                                            - 14-
Case 19-10547    Doc 27-1     Filed 05/10/19      Entered 05/10/19 19:37:54          Page 62 of 160




                “Minimum Required Commodity Hedge Agreements” shall mean
         Commodity Hedge Agreements between one or more of the Borrowers and one or
         more Approved Hedge Counterparties that are in place as of the date hereof and
         subject to that certain Intercreditor Agreement dated May 24, 2018 among the
         Borrowers, Approved Hedge Counterparties and Pre-Petition Agent.

                 “Mortgaged Properties” shall mean all Oil and Gas Properties of the
         Borrowers subject to a perfected first priority Lien (subject only to Permitted
         Liens) in favor of the Agent, as security for the Obligations.

                “Mortgages” shall mean, collectively, the mortgages executed by the
         Borrowers to the Agent for the benefit of the Lenders providing a lien on all Real
         Property and Oil and Gas Properties owned or leased by the Borrowers.

                 “Notes” shall mean, collectively, the promissory note or notes executed by
         the Borrowers and payable to each Lender in the face amount of the Percentage
         Share of such Lender of the amount of the Term Loan in the form attached hereto
         as Exhibit A with all blanks in such form completed appropriately, together with
         all renewals, extensions for any period, increases and rearrangements thereof.

                 'Notice of Termination” shall have the meaning assigned to such term in
         Section 2.13.

                 ‘NYMEX” shall mean the New York Mercantile Exchange.

                 “Obligations” shall mean, without duplication of the same amount in more
         than one category, (a) all Indebtedness of the Borrowers evidenced by the Notes,
         (b) all other obligations and liabilities of the Borrowers to the Agent or the
         Lenders, now existing or hereafter incurred, under, arising out of or in connection
         with any other Loan Document, and (c) amounts owing or to be owing by any
         Borrowers under any Commodity Hedge Agreements between such Borrowers
         and any Approved Hedge Counterparty (which it is agreed shall rank pari passu
         with all other items listed in this definition), except Excluded Swap Obligations,
         and to the extent that any of the foregoing includes or refers to the payment of
         amounts deemed or constituting interest, only so much thereof as shall have
         accrued, been earned and which remains unpaid at each relevant time of
         determination.

                 “Obtained Benefit” shall mean, with respect to any Borrower, the
         aggregate amount of benefits, both direct and indirect, obtained by the relevant
         Borrower from the extension of credit to the Borrowers under this Agreement and
         not repaid by the relevant Borrower.

                “OFAC” shall mean the Office of Foreign Assets Control of the United
         States of America Department of the Treasury, or any other any successor
         Governmental Authority.



                                           -15-
Case 19-10547   Doc 27-1      Filed 05/10/19        Entered 05/10/19 19:37:54         Page 63 of 160




                 “Oil and Gas Properties” shall mean (a) Hydrocarbon Interests; (b) the
         Properties now or hereafter pooled or unitized with Hydrocarbon Interests; (c) all
         presently existing or future unitization, pooling agreements and declarations of
         pooled units and the units created thereby (including without limitation all units
         created under orders, regulations and rules of any Governmental Authority) which
         may affect all or any portion of the Hydrocarbon Interests; (d) all operating
         agreements, contracts and other agreements, including production sharing
         contracts and agreements, which relate to any of the Hydrocarbon Interests or the
         production, sale, purchase, exchange or processing of Hydrocarbons from or
         attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under and
         which may be produced and saved or attributable to the Hydrocarbon Interests,
         including all oil in tanks, and all rents, issues, profits, proceeds, products,
         revenues and other incomes from or attributable to the Hydrocarbon Interests; (f)
         all tenements, hereditaments, appurtenances and Properties in any manner
         appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and (g)
         all Properties, rights, titles, interests and estates described or referred to above,
         including any and all Property, real or personal, now owned or hereafter acquired
         and situated upon, used, held for use or useful in connection with the operating,
         working or development of any of such Hydrocarbon Interests or Property
         (excluding drilling rigs, automotive equipment, rental equipment or other personal
         Property which may be on such premises for the purpose of drilling a well or for
         other similar temporary uses) and including any and all oil wells, gas wells,
         injection wells or other wells, buildings, structures, fuel separators, liquid
         extraction plants, plant compressors, pumps, pumping units, field gathering
         systems, tanks and tank batteries, fixtures, valves, fittings, machinery and parts,
         engines, boilers, meters, apparatus, equipment, appliances, tools, implements,
         cables, wires, towers, casing, tubing and rods, surface leases, rights-of-way,
         easements and servitudes together with all additions, substitutions, replacements,
         accessions and attachments to any and all of the foregoing.

                 “Operating Accounts” shall mean, collectively, one or more separate
         deposit accounts, including the deposit accounts maintained by one or more of the
         Borrowers with Whitney Bank as reflected on Schedule 6.18. each of which
         deposit accounts shall be subject to a Deposit Account Control Agreement with
         shifting control among the Borrowers, Whitney Bank and the Agent.

                 “Operating Disbursements” shall mean disbursements for post-petition
         operating expenses, capital expenditures and working capital needs of the
         Borrowers, including, but not limited to, those necessary to fund the Drilling Plan
         and those activities required to remain in, or return to compliance with the laws in
         accordance with 28 U.S.C. § 959, and such general and administrative expenses
         as are contained within the applicable Approved Budget, Initial Budget and any
         successor Budget.

                 'Orders” shall mean the Interim Order and Final Order.




                                            - 16-
Case 19-10547    Doc 27-1      Filed 05/10/19      Entered 05/10/19 19:37:54          Page 64 of 160




                “Other Disbursements” shall mean disbursements other than Operating
        Disbursements, as are contained within the applicable Approved Budget, Initial
        Budget and any successor Budget, including those to pay (i) interest, fees and
        expenses (including attorneys’ fees) to the Lenders in accordance with the DIP
        Facility; (ii) Professional Fees and expenses, (iii) income Taxes, (iv) deposits
        made to utilities pursuant to an order of the Bankruptcy Court, (v) checks
        outstanding on the Petition Date that are re-issued in accordance with an order of
        the Bankruptcy Court, and (vi) fees due the Office of the United States Trustee.

                “Other Taxes” shall mean any and all present or future stamp or
        documentary taxes or any other excise or property taxes, charges or similar levies
        arising from any payment made under any Loan Document or from the execution,
        delivery or enforcement of, or otherwise with respect to, any Loan Document.

                ■PDP” shall mean Proved Developed Producing Reserves.

               “Percentage Share” shall mean, as to each Lender, the applicable
        percentage set forth on Schedule 1.2B.

                 “Permitted Liens” shall mean (a) Liens for taxes, assessments, or other
        governmental charges or levies not yet due or which (if foreclosure, distraint, sale,
        or other similar proceedings shall not have been initiated) are being contested in
        good faith by appropriate proceedings, and such reserve as may be required by
        GAAP shall have been made therefor, (b) Liens in connection with workers’
        compensation, unemployment insurance or other social security (other than Liens
        created by Section 4068 of ERISA), old-age pension, employee benefits, or public
        liability obligations which are not yet due or which are being contested in good
        faith by appropriate proceedings, if such reserve as may be required by GAAP
        shall have been made therefor, (c) Liens in favor of vendors, carriers,
        warehousemen, repairmen, mechanics, workmen, materialmen, constructors,
        laborers, landlords or similar Liens arising by operation of law in the ordinary
        course of business in respect of obligations that are not yet due or which are being
        contested in good faith by appropriate proceedings, if such reserve as may be
        required by GAAP shall have been made therefor, (d) Liens securing leases of
        equipment up to the aggregate amount of $100,000 at any time outstanding,
        provided that, as to any particular lease, the Lien covers only the relevant leased
        equipment and secures only amounts which are not yet due and payable under the
        relevant lease or are being contested in good faith by appropriate proceedings and
        such reserve as required by GAAP shall have been made therefor, (e) Liens in
        favor of the Agent securing the Obligations and other Liens expressly permitted
        hereunder or in the Security Documents, and (f) Liens securing the Indebtedness
        under the Prepetition Loan Documents, provided, however, such Liens shall in all
        respects be subject and subordinate in priority to the Liens created by the Security
        Documents as provided herein.

                “Permitted Variances” shall have the meaning assigned to it in Section
        6.26(b).


                                           -17-
Case 19-10547     Doc 27-1      Filed 05/10/19       Entered 05/10/19 19:37:54          Page 65 of 160




                 “Person” shall mean an individual, corporation, partnership, limited
        liability company, trust, unincorporated organization, government, any agency or
        political subdivision of any government or any other form of entity.

                  PIK Interest” shall have the meaning assigned to it in Section 2.3fb').

                “Plan” shall mean, at any time, any employee benefit plan which is
        covered by Title IV of ERISA and in respect of which the Borrowers, or any
        Commonly Controlled Entity is (or, if such plan were terminated at such time,
        would under Section 4069 of ERISA be deemed to be) an "employer” as defined
        in Section 3(5) of ERISA.

                “Prepetition Agent” shall mean Baxterville, as administrative agent for the
        lenders under the Prepetition Loan Agreement.

               “Pre-Petition Debt” means, collectively, the Indebtedness of each Debtor
        outstanding and unpaid on the Petition Date.

              “Prepetition Loan Agreement” shall mean that certain Term Loan Credit
        Agreement dated May 24, 2018, by and among Falcon, Holdings and ORX, as
        borrowers, the lenders party thereto and Prepetition Agent.

                “Prepetition Loan Documents” shall mean the Loan Documents as defined
        in the Prepetition Loan Agreement.
                “Pre-Petition Payment” shall mean a payment (by way of adequate
        protection or otherwise) of principal or interest or otherwise on account of any (i)
        Pre-Petition Debt, (ii) “critical vendor payments” or (iii) reclamation claims or
        other pre-petition claims against any Debtor.

                “Primed Liens” shall have the meaning assigned to such term in Section
        urn-
                  Priming Liens” shall have the meaning assigned to such term in Section
        2.21(aL

                 “Principal Office” shall mean the principal office of the Agent in New
        York, New York, presently located at 405 Lexington Avenue, 59*’’ Floor, New
        York, New York 10174 or such other location as Agent may designate from time
        to time.

               “Professional Fees” shall mean attorneys’ fees and expenses and the fees
        and expenses of any other Professionals.

                Professionals’ shall mean professionals whose retention for the
        Borrowers or the Committee is approved by order of the Bankruptcy Court within
        the Bankruptcy Cases.



                                             - 18-
Case 19-10547   Doc 27-1      Filed 05/10/19       Entered 05/10/19 19:37:54          Page 66 of 160




               “Property” shall mean any interest in any kind of property or asset,
         whether real, personal or mixed, tangible or intangible.

                 “Proved Developed Producing Reserves” has the meaning assigned to
         such term in the SPE/SEC Standards.

                 Proved Reserves” has the meaning assigned to such term in the SPE/SEC
         Standards.

                “Proved Undeveloped Reserves” has the meaning assigned such term in
         the SPE/SEC Standards.

                 PUD” shall mean Proved Undeveloped Reserves.

                 PV-10” shall mean present value discounted at ten percent (10%).

                “Qualified ECP Borrower” shall mean, in respect of any Swap Obligation,
         each Borrower that has total assets exceeding $10,000,000 at the time the relevant
         grant of any Lien becomes effective with respect to such Swap Obligation or such
         other Person as constitutes an Eligible Contract Participant and can cause another
         Person to qualify as an Eligible Contract Participant at such time by entering into
         a keepwell under Section la(18)(A)(v)(II) of the Commodity Exchange Act.

                 “Receipts” shall mean all cash or other collections received from
         operations in the ordinary course of business, other than cash proceeds or
         collections from dispositions of Property, any insurance claims or the proceeds of
         any Term Loans.

                 “Real Property” shall mean all of each Borrower’s right, title and interest
         in and to the owned and leased premises (other than the Oil and Gas Properties) as
         of the date hereof or which is hereafter owned or leased by any Borrower.

                “Register” shall have the meaning assigned to it in Section 9.Ub').

                 “Regulatory Change” shall mean, with respect to any Lender, the passage,
         adoption, institution, or amendment of any federal, state, local, or foreign
         Requirement of Law, or any interpretation, directive, or request (whether or not
         having the force of law) of any Governmental Authority or monetary authority
         charged with the enforcement, interpretation, or administration thereof, occurring
         after the Closing Date and applying to a class of lenders including such Lender.

                 “Release of Hazardous Substances” shall mean any emission, spill,
         release, disposal, or discharge, except in accordance with a valid permit, license,
         certificate, or approval of the relevant Governmental Authority, of any Hazardous
         Substance into or upon (a) the air, (b) soils or any improvements located thereon,
         (c) surface water or groundwater, or (d) the sewer or septic system, or the waste
         treatment, storage, or disposal system servicing any Property of the Borrowers.



                                            -19-
Case 19-10547    Doc 27-1      Filed 05/10/19       Entered 05/10/19 19:37:54           Page 67 of 160




                “Reorganization Plan” shall mean a plan of reorganization in any or all of
         the Cases of the Debtors in form and substance acceptable to the Agent and the
         Lender, in their sole discretion.

                 •Replacement Lenders” shall have the meaning assigned to such term in
         Section 2.13.

                  “Required Lenders” shall mean Lenders whose Percentage Shares total at
         least fifty one percent (51%).

                  “Requirement of Law” shall mean, as to any Person, the certificate or
         articles of incorporation and by-laws, the certificate or articles of organization and
         regulations, operating agreement or limited liability company agreement, the
         agreement of limited partnership or other organizational or governing documents
         of such Person, and any applicable law, treaty, ordinance, order, judgment, rule,
         decree, regulation or determination of an arbitrator, court or other Governmental
         Authority, including rules, regulations, orders and requirements for permits,
         licenses, registrations, approvals or authorizations, in each case as such now exist
         or may be hereafter amended and are applicable to or binding upon such Person or
         any of its Property or to which such Person or any of its Property is subject.

                “Reserve Report” shall mean each internally-prepared report addressed to
         the Agent and the Lenders, covering the Reserves attributable to the interests of
         one or more of the Borrowers in Oil and Gas Properties.

                “Reserves” shall mean volumes of Hydrocarbons.

                 “Responsible Officer” shall mean, as to any Business Entity, its President,
         any of its Vice Presidents, its Financial Officer, CRO (if applicable) or any other
         Person duly authorized, in accordance with the applicable organizational
         documents, bylaws, regulations or resolutions, to act on behalf of such Business
         Entity.
                “SEC” shall mean the Securities and Exchange Commission or any
         successor Governmental Authority.
                 “Security Documents” shall mean, collectively, (a) the security documents
         executed and delivered by the Borrowers securing the Term Loans, and (b) other
         documents and instruments at any time executed as security for all or any portion
         of the Obligations, as such instruments may be amended, supplemented, restated
         or otherwise modified from time to time.

                “Specified Equity Contribution” shall mean any voluntary equity
         contribution in the form of the purchase of common Equity Interests or other
         Equity Interests of any Borrower having terms acceptable to the Agent made for
         the purpose of curing a Default or Event of Default as set forth in Section 6.25
         hereof



                                             -20-
Case 19-10547   Doc 27-1      Filed 05/10/19       Entered 05/10/19 19:37:54         Page 68 of 160




               “SPE Definitions” shall mean, with respect to any term, the definition
        thereof as adopted by the Board of Directors of the Society of Petroleum
        Engineers (SPE).

               “SPE/SEC Standards” shall mean the more restrictive of the standards
        and/or definitions, as determined by the Agent, set forth by (a) the SEC and (b)
        the Society of Petroleum Engineers or the SPE Definitions.

               “Subordinated Indebtedness” shall mean any sum of money and/or
        property, whether now owing or otherwise, owed by one or more of the
        Borrowers to: (i) any other Borrower, (ii) any manager, member or officer of any
        Borrower, and (iii) any other party directly or indirectly related to any Borrower.

                 “Subsidiary” shall mean, as to any Person, any Business Entity of which
        shares of stock or other Equity Interests having ordinary voting power (other than
        stock having such power only by reason of the happening of a contingency) to
        elect a majority of the board of directors or other governing body or managers of
        such Business Entity are at the time owned, or the management of which is
        otherwise controlled, directly or indirectly through one or more intermediaries, or
        both, by such Person; provided that Online Resources, L.L.C., a Louisiana limited
        liability company, shall not be deemed a “Subsidiary” only for purposes of
        determining the “Borrowers”.

                “Superfiind Site” shall mean those sites listed on the Environmental
        Protection Agency National Priority List and eligible for remedial action or any
        comparable state registries or list in any state of the United States of America.

                 Superprioritv Claims” shall have the meaning assigned to such term in
         Section 2.2 UaL

              “Swap” has the meaning assigned to such term in Section la(47) of the
         Commodity Exchange Act.

                “Swap Obligation” shall mean, with respect to the Borrowers, any
        obligation to pay or perform under any agreement, contract or transaction that
        constitutes a Swap.

                “Taxes” shall mean any and all present or future taxes, levies, imposts,
        duties, fees, deductions, charges or withholdings imposed by any Governmental
        Authority.
                Terminated Lender” shall have the meaning assigned to such term in
        Section 2.13.

                “Termination Date” shall mean the earliest of (a) the Maturity Date; (b) 15
        days after the Debtors file a motion with the Bankruptcy Court for approval of the
        DIP Facility (the “DIP Motion”') if the Interim Order has not been entered prior to
        such date; (c) 45 days after the date the DIP Motion is filed if the Final Order has


                                           -21 -
Case 19-10547      Doc 27-1     Filed 05/10/19       Entered 05/10/19 19:37:54          Page 69 of 160




          not been entered prior to such date; (d) the date on which the Commitments have
          been terminated, all obligations to permit the disbursement of funds from the
          Blocked Funding Account have been terminated or alt or any portion of the Term
          Loans have been declared or become due and payable as provided in Section 9.2;
          (e) the effective date of a confirmed plan of reorganization or liquidation that
          provides for indefeasible payment in frill, in cash of all obligations owing under
          the DIP Facility or such treatment that is otherwise acceptable to the Agent and
          the Lenders in their sole discretion; (f) the date which is the closing date of any
          sale of all or substantially all of the Debtor’s assets; (g) the filing of a motion or
          other pleading requesting (or the entry of an order approving) the appointment of
          a trustee or an estate fiduciary or an examiner with special powers with the
          Debtors fail to timely oppose without the prior written consent of the Lenders; (h)
          the entry of an order by the Bankruptcy Court approving the dismissal or
          conversion of the Cases; and (i) the filing or support by and Debtor of a plan of
          reorganization that (x) does not provide for indefeasible payment in full, in cash
          of all obligations owing under the DIP Facility or provide for such treatment that
          is otherwise acceptable to the Agent and the Lenders in their sole discretion and
          (y) is not otherwise acceptable to the Agent and the Lenders in their sole
          discretion.

                   “Term Loans” shall mean the loans made by the Lenders to or for the
           benefit of the Borrowers pursuant to this Agreement.
                   “Testing Date” shall have the meaning assigned to such term in Section
           5.26(a).

                   Testing Period” shall mean the one week period ending on the Testing
           Date.
                   Total Proved Reserves” shall be as defined in the SPE/SEC Standards.

                   “Transferee” shall mean any Person to which any Lender has sold,
           assigned, transferred or granted a participation in any of the Obligations, as
           authorized pursuant to the provisions of Section 9.1, and any Person acquiring, by
           purchase, assignment, transfer or participation, from any such purchaser, assignee,
           transferee or participant, any part of such Obligations.

                   “UCC” shall mean the Uniform Commercial Code as from time to time in
           effect in the State of New York.

                   “USA Patriot Act” shall mean the Uniting and Strengthening America by
           Providing Appropriate Tools required to Intercept and Obstruct Terrorism Act of
           2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or shall
           hereafter be, renewed, extended, amended or replaced.

           1.3    Undefined Financial Accounting Terms. Financial accounting terms used in this
    Agreement without definition are used herein with the respective meanings assigned thereto in
    accordance with GAAP at the time in effect.

                                              -22-
Case 19-10547      Doc 27-1      Filed 05/10/19        Entered 05/10/19 19:37:54        Page 70 of 160




            1.4     References. References in this Agreement to Schedule, Exhibit, Article or
    Section numbers shall be to Schedules, Exhibits, Articles or Sections of this Agreement, unless
    expressly stated to the contrary. References in this Agreement to “hereby,” “herein,”
    “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,” “hereunder” and words of similar import
    shall be to this Agreement in its entirety and not only to the particular Schedule, Exhibit, Article
    or Section in which such reference appears. Specific enumeration herein shall not exclude the
    general and, in such regard, the terms “includes” and “including” used herein shall mean
    “includes, without limitation,” or “including, without limitation,” as the case may be. Except as
    otherwise indicated, references in this Agreement to statutes, sections or regulations are to be
    construed as including all statutory or regulatory provisions consolidating, amending, replacing,
    succeeding or supplementing the statute, section or regulation referred to. References in this
    Agreement to (i) a matter or item being “approved” “consented to” or words of similar import
    shall mean such action is taken in writing and (ii) “writing” shall include printing, typing,
    lithography, facsimile reproduction and other means of reproducing words in a tangible visible
    form. References in this Agreement to agreements and other contractual instruments shall be
    deemed to include all exhibits and appendices attached thereto and all subsequent amendments
    and other modifications to such instruments, but only to the extent such amendments and other
    modifications are not prohibited by the terms of this Agreement. References in this Agreement
    to Persons include their respective successors and permitted assigns.

            1.5    Articles and Sections. This Agreement, for convenience only, has been divided
    into Articles and Sections; and it is understood that the rights and other legal relations of the
    parties hereto shall be determined from this instrument as an entirety and without regard to the
    aforesaid division into Articles and Sections and without regard to headings prefixed to such
    Articles or Sections.

            1.6    Number and Gender. Whenever the context requires, reference herein made to
    the single number shall be understood to include the plural; and likewise, the plural shall be
    understood to include the singular. Definitions of terms defined in the singular or plural shall be
    equally applicable to the plural or singular, as the case may be, unless otherwise indicated.
    Words denoting sex shall be construed to include the masculine, feminine and neuter, when such
    construction is appropriate; and specific enumeration shall not exclude the general but shall be
    construed as cumulative.

           1.7   Incorporation of Schedules and Exhibits. The Schedules and Exhibits attached to
    this Agreement are incorporated herein and shall be considered a part of this Agreement for all
    purposes.

           1.8    Negotiated Transaction. Each party to this Agreement affirms to the others that it
    has had the opportunity to consult, and discuss the provisions of this Agreement with,
    independent counsel and fully understands the legal effect of each provision.




                                               -23 -
Case 19-10547     Doc 27-1      Filed 05/10/19     Entered 05/10/19 19:37:54         Page 71 of 160




                                            ARTICLE II

                                    TERMS OF DIP FACILITY

          2.1    Term Loans.

                  (a)    Subject to the terms and conditions of this Agreement, each Lender
   severally agrees to make Term Loans (i) on the date of the entry of the Interim Order, which
   shall be the Closing Date (assuming all conditions to the Closing Date are met) (such date the
   “Interim Funding Date”, and such Term Loan made on the Closing Date, the “Interim Funding
   Loan”), in an amount not to exceed such Lender’s Percentage Share of $1,250,000.00; and (ii) on
   the Final Order Entry Date (such date the “Funding Date”, and such Term Loan made on the
   Funding Date, the “Funding Date Loan”) in an amount not to exceed such Lender’s Percentage
   Share of $4,550,000.00. Each Lender shall severally make available to the Agent an amount
   equal to such Lender’s Percentage Share of the Interim Funding Loan and the Funding Date
   Loan to the Blocked Funding Account by 11:00 a.m.. New York time, on the Interim Funding
   Date and the Funding Date, respectively. Any amount of the Interim Funding Loan or the
   Funding Date Loan that is disbursed to Borrowers and subsequently repaid or prepaid may not be
   re-borrowed. Each Lender’s Commitment shall be permanently reduced without further action
   upon the making of any Term Loan by such Lender in an amount equal to such Lender’s
   Percentage Share of such Term Loan. The portion of the aggregate amount of all Term Loans to
   be repaid to each Lender shall be evidenced by a single Note in favor of such Lender. The
   amounts so received by the Agent shall, upon receipt of all requested funds and subject to the
   terms and conditions hereof, be made available to one or more of the Borrowers, as directed by
   the Borrowers pursuant to a Borrowing Request, in immediately available funds, in accordance
   with this Agreement.

                  (b)    The Borrowers may request the disbursement of the Term Loans from the
   Blocked Funding Account by providing at least three (3) Business Days prior written notice
   thereof to the Agent, in the form of a Borrowing Request, including the date of the requested
   disbursement and the principal amounts requested to be borrowed (which shall be in a principal
   amount of $500,000 or a whole multiple of $100,000 in excess thereof); provided that the
   Borrowers may submit one (1) Borrowing Request during any ten (10) Business Day period.

                 (c)      The failure of any Lender to make the portion of a Term Loan required to
   be made by it hereunder shall not relieve any other Lender of its obligation to make the portion
   of the Term Loan required to be made by it, and no Lender shall be responsible for the failure of
   any other Lender to make its portion of any Term Loan. Borrower reserves all rights against any
   such Lender that fails to make the portion of a Term Loan required to be made by it hereunder.

          2.2    Use of Loan Proceeds. The Borrowers shall use the proceeds of the Term Loans
   solely for the following purposes (and to the extent identified in the Budget): (a) to fund
   Operating Disbursements, (b) to fund Other Disbursements, and (c) to fund any other purpose
   approved by Agent and the Required Lenders.




                                            -24-
Case 19-10547     Doc 27-1      Filed 05/10/19      Entered 05/10/19 19:37:54        Page 72 of 160




           2.3    Repayment of Term Loans.

                   (a)   Principal. The Borrowers hereby agree to repay the outstanding principal
    amount of all Term Loans in full on the Termination Date, together with all other amounts due
    under this Agreement or the other Loan Documents.

                    (b)     Interest. Each Term Loan shall bear interest on the principal amount
    thereof from the applicable Loan Date, (x) at a rate per annum equal to the Contract Rate in the
    case of the first three (3) Interest Payments Dates following the Effective Date, which will be
    payable (A) in kind (“PIKJnterest”) or (B) so long as the Borrowers shall have given the Agent
    at least three (3) Business Days’ written notice before the applicable Interest Payment Date, in
    cash, and (y) at a rate per annum equal to the Contract Rate on each Interest Payment Date
    thereafter, which will be payable in cash. Accrued cash interest on each Term Loan shall be paid
    in cash in arrears on each Interest Payment Date applicable to such Term Loan and any PIK
    Interest shall increase the principal amount of the Term Loans by the accrued amount of PIK
    Interest on each Interest Payment Date. Interest on past-due principal and, to the extent
    permitted by applicable law, past-due interest, shall accrue at the Default Rate and shall be
    payable upon demand by the Agent. Notwithstanding the foregoing, during the existence of any
    Event of Default, such interest shall be payable upon demand by the Agent. While any Event of
    Default exists or after acceleration, interest shall accrue and the Borrowers shall pay interest
    (after as well as before entry of judgment thereon to the extent permitted by law) on any amount
    payable by the Borrowers hereunder, at a per annum rate equal to the lesser of (A) the Highest
    Lawful Rate and (B) the Default Rate.

           2.4    Fees.

                   (a)      Upfront Payment on the Interim Fundins Date. The Borrowers shall pay
    to the Agent for the ratable account of the Lenders a non-refundable upfront payment (which will
    be structured as a deemed Term Loan to be funded as part of the Interim Funding Loan) equal to
    $37,500.00, which payment shall be earned on the Interim Order Entry Date and due and payable
    on the Interim Funding Date.

                   (b)    Upfront Payment on the Funding Date. The Borrowers shall pay to the
    Agent for the ratable account of the Lenders a non-reftindable upfront payment (which will be
    structured as a deemed Term Loan to be funded as part of the Funding Date Loan) equal to
    $136,500, which payment shall be earned on the Final Order Entry Date and due and payable on
    the Funding Date.

           2.5     Outstanding Amounts. The outstanding principal balance of the Note of each
    Lender reflected by the notations of such Lender on its records shall be deemed presumptive
    evidence of the principal amount owing on such Note. The liability for payment of principal and
    interest evidenced by each Note shall be limited to principal amounts actually advanced and
    outstanding pursuant to this Agreement and interest on such amounts calculated in accordance
    with this Agreement. The Agent shall maintain accounts in which it will record (i) the amount of
    each Term Loan made hereunder; (ii) the amount of any principal or interest due and payable or
    to become due and payable from the Borrowers to each Lender hereunder; and (iii) the amount of
    any sum received by the Agent hereunder for the account of the Lenders and each Lender’s share


                                             -25-
Case 19-10547      Doc 27-1      Filed 05/10/19       Entered 05/10/19 19:37:54         Page 73 of 160




    thereof. The entries made in the accounts maintained pursuant to this paragraph shall be prima
   facie evidence of the existence and amounts of the obligations therein recorded; provided XhaX the
    failure of any Lender or the Agent to maintain such accounts or any error therein shall not in any
    manner affect the obligations of the Borrowers to repay the Term Loans in accordance with their
    terms. In the event of any conflict between the records maintained by any Lender and the
    records of the Agent in respect of such matters, the records of the Agent shall control in the
    absence of manifest error.

           2.6     Taxes and Time. Place, and Method of Payments.

                    (a)    All payments required pursuant to this Agreement or the Notes shall be
    made without set-off or counterclaim in Dollars and in immediately available funds free and
    clear of, and without deduction for, any Indemnified Taxes or Other Taxes; provided, however
    that if any Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from such
    payments, then (i) the sum payable shall be increased by the amount (the “Additional Amount”)
    necessary so that after making all required deductions (including deductions applicable to
    additional sums described in this Section 2.6('a')^ the Agent or any Lender, as the case may be,
    receives an amount equal to the sum it would have received had no such deductions been made,
    (ii) each Borrower shall make any such deductions and (iii) each Borrower shall pay the full
    amount deducted to the relevant Governmental Authority in accordance with applicable law. In
    addition, to the extent not paid in accordance with the preceding sentence, each Borrower shall
    pay any Other Taxes to the relevant Governmental Authority in accordance with applicable law.

                    (b)     Subject to the provisions of Section 2.13. the Borrowers, on a joint and
    several basis with any other Borrower, shall indemnify the Agent and each Lender for
    Indemnified Ta.xes and Other Taxes payable by such Person, provided, however, that no
    Borrower shall be obligated to make payment to the Agent or any Lender in respect of penalties,
    interest and other similar liabilities attributable to such Indemnified Taxes or Other Taxes if such
    penalties, interest or other similar liabilities are attributable to the gross negligence or willful
    misconduct of the Person seeking indemnification; provided further, that neither any Lender nor
    the Agent shall be entitled to indemnification for Indemnified Taxes and Other Taxes paid by
    such Person more than three months prior to the date such Lender or the Agent gives notice and
    demand thereof to the Borrowers (except that, if the indemnification is based on a Regulatory
    Change giving rise to such Indemnified Taxes or Other Taxes the effect of which is retroactive,
    then the three month period referred to above shall be extended to include the period of
    retroactive effect thereof).

                   (c)    If a Lender or the Agent shall become aware that it is entitled to claim a
    refund from a Governmental Authority in respect of Indemnified Taxes or Other Taxes paid by
    any Borrower pursuant to this Section 2.6. including Indemnified Taxes or Other Taxes as to
    which it has been indemnified by the Borrowers, or with respect to which any Borrower has paid
    Additional Amounts pursuant to the Loan Documents, it shall promptly notify the relevant
    Borrower of the availability of such refund claim and, if the Lender or the Agent, as the case may
    be, determines in good faith that making a claim for refund will not have an adverse effect to its
    taxes or business operations, it shall, within 10 days after receipt of a request by the Borrowers,
    make a claim to such Governmental Authority for such refund at the expense of the Borrowers.
    If a Lender or the Agent receives a refund in respect of any Indemnified Taxes or Other Taxes


                                               -26-
Case 19-10547     Doc 27-1      Filed 05/10/19      Entered 05/10/19 19:37:54         Page 74 of 160




   paid by any Borrower pursuant to the Loan Documents, it shall within 30 days from the date of
   such receipt pay over such refund to the relevant Borrower (but only to the extent of Indemnified
   Taxes or Other Taxes paid pursuant to the Loan Documents, including indemnity payments made
   or Additional Amounts paid, by the relevant Borrower under this Section 2.6 with respect to the
   Indemnified Taxes or Other Taxes giving rise to such refund), net of all reasonable out of pocket
   expenses of such Lender or the Agent, as the case may be, and without interest (other than
   interest paid by the relevant Governmental Authority with respect to such refund).

                   (d)     If any Lender or the Agent is or becomes eligible under any applicable
   law, regulation, treaty or other rule to a reduced rate of taxation, or a complete exemption from
   withholding, with respect to Indemnified Taxes or Other Taxes on payments made to it by the
   Borrowers or any of them, such Lender or the Agent, as the case may be, shall, upon the request,
   and at the cost and expense, of the Borrowers, complete and deliver from time to time any
   certificate, form or other document demanded by the Borrowers, the completion and delivery of
   which are a precondition to obtaining the benefit of such reduced rate or exemption, provided
   that the taking of such action by such Lender or the Agent, as the case may be, would not, in the
   reasonable judgment of such Lender or the Agent, as the case may be, be disadvantageous or
   prejudicial to such Lender or the Agent, as the case may be, or inconsistent with its internal
   policies or legal or regulatory restrictions. For any period with respect to which a Lender or the
   Agent, as the case may be, has failed to provide any such certificate, form or other document
   requested by any Borrower, such Lender or the Agent, as the case may be, shall not be entitled to
   any payment under this Section 2.6 in respect of any Indemnified Taxes or Other Taxes that
   would not have been imposed but for such failure.

                    (e)   Each Lender organized under the laws of a jurisdiction in the United
   States of America, any State thereof or the District of Columbia (other than Lenders that are
   corporations or otherwise exempt from United States of America backup withholding Tax) shall
   (i) deliver to the Borrowers and the Agent, when such Lender first becomes a Lender, upon the
   written request of the Borrowers or the Agent, two original copies of United States of America
   Internal Revenue Service Form W-9 or any successor form, properly completed and duly
   executed by such Lender, certifying that such Lender is exempt from United States of America
   backup withholding Tax on payments of interest made under the Loan Documents and (ii)
   thereafter at each time it is so reasonably requested in writing by the Borrowers or the Agent,
   deliver within a reasonable time two original copies of an updated Form W-9 or any successor
   form thereto.

                   (f)     Each Lender that is organized under the laws of a jurisdiction other than
   the United States of America, any State thereof or the District of Columbia (each such Lender, a
   “Foreign Lender”! that is entitled to an exemption from or reduction of withholding Tax under
   the laws of the jurisdiction in which the Borrowers are located, or any treaty to which such
   jurisdiction is a party, with respect to payments under the Loan Documents shall deliver to the
   Borrowers and the Agent, but only at the written request of any Borrower or the Agent, such
   properly completed and duly executed documentation prescribed by applicable law or reasonably
   requested by the Borrowers or the Agent as will permit such payments to be made without
   withholding or at a reduced rate, unless in the good faith opinion of any Foreign Lender such
   documentation would expose such Foreign Lender to any material adverse consequence or risk.
   Such documentation shall be delivered by such Foreign Lender on or before the date it becomes


                                             -27-
Case 19-10547     Doc 27-1      Filed 05/10/19       Entered 05/10/19 19:37:54         Page 75 of 160




   a Lender. In addition, each Foreign Lender shall deliver such forms promptly upon the
   obsolescence or invalidity of any form previously delivered by such Foreign Lender. Each
   Lender (and, in the case of a Foreign Lender its lending office), represents that on the Closing
   Date, payments made hereunder by the Borrowers or the Agent to it would not be subject to
   United States of America federal withholding tax.

                     (g)    Notwithstanding the provisions of Section 2.6ra). the Borrowers shall not
   be required to indemnify any Foreign Lender or to pay any Additional Amounts to any Foreign
   Lender, in respect of United States of America federal withholding tax pursuant to Section
   2.6(a.). (i) to the extent that the obligation to withhold amounts with respect to United States of
   America federal withholding tax existed on the date such Foreign Lender became a Lender; (ii)
   with respect to payments to a new lending office with respect to such Lender’s Percentage Share
   of the Loan Balance, but only to the extent that such withholding tax exceeds any withholding
   tax that would have been imposed on such Lender had it not designated such new lending office;
   (iii) with respect to a change by such Foreign Lender of the jurisdiction in which it is organized,
    incorporated, controlled or managed, or in which it is doing business, from the dale such Foreign
   Lender changed such jurisdiction, but only to the extent that such withholding tax exceeds any
   withholding tax that would have been imposed on such Lender had it not changed the
   jurisdiction in which it is organized, incorporated, eontrolled or managed, or in which it is doing
   business; or (iv) to the extent that the obligation to indemnify any Foreign Lender or to pay such
   Additional Amounts would not have arisen but for a failure by such Foreign Lender to comply
   with the provisions of Section 2.6ff).

                  (h)     All payments by any Borrower hereunder shall be made not later than 1:00
   p.m.. New York time, on the date specified for payment under this Agreement to the Agent at the
   Principal Office in Dollars, in immediately available funds and shall be made without any set off,
   counterclaim or deduction whatsoever. Any payment received after 1:00 p.m.. New York time,
   shall be deemed to have been made on the next succeeding Business Day for all purposes.
   Except as provided to the contrary herein, if the due date of any payment hereunder or under any
   Note would otherwise fall on a day which is not a Business Day, such date shall be extended to
   the next succeeding Business Day, and interest shall be payable for any principal so extended for
   the period of such extension.

          2.7     Pro Rata Treatment: Adjustments.

                  (a)    Except to the extent otherwise expressly provided herein (for the
   avoidance of doubt, including Section 9.9~). (i) the borrowings pursuant to this Agreement shall
   be made from the Lenders pro rata in accordance with their respective Percentage Shares, (ii)
   each payment by the Borrowers of fees shall be made for the account of the Agent or the Lenders
   as agreed among them, (iii) each payment in reduction of the Loan Balance shall be made for the
   account of the Lenders pro rata in accordance with their respective shares of the Loan Balance,
   (iv) each payment of interest hereunder shall be made for the account of the Lenders pro rata in
   accordance with their respective shares of the aggregate amount of interest due and payable to
   the Lenders, and (v) each payment by the Borrowers under Commodity Hedge Agreements with
   a Lender shall be made only to the Person or Persons entitled thereto.




                                              -28-
Case 19-10547       Doc 27-1      Filed 05/10/19      Entered 05/10/19 19:37:54           Page 76 of 160




                    (b)    The Agent shall distribute all payments with respect to the Obligations to
   the Lenders promptly upon receipt in like funds as received. In the event that any payments
   made hereunder by the Borrowers or one or more of them at any particular time are insufficient
   to satisfy in full the Obligations due and payable at such time, such payments shall be applied (i)
   first, to fees and expenses due pursuant to the terms of this Agreement or any other Loan
   Document, (ii) second, to accrued interest and (iii) third, to the Loan Balance and any other
   Obligations pro-rata on the basis of the ratio of the amount of all such Obligations then owing to
   the Agent or the relevant Lender or Affiliate of any Lender, as the case may be, to the total
   amount of the Obligations then owing.

                   (c)    If any Lender (for purposes of this Section 2.7fcL a “Benefited Lender”!
   shall at any time receive any payment of all or part of its portion of the Obligations, or receive
   any Collateral in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
   events or proceedings of the nature referred to in Section 7.1fel or Section 7. Iff) or otherwise) in
   an amount greater than such Lender was entitled to receive pursuant to the terms hereof, such
   Benefited Lender shall purchase for cash from the other Lenders such portion of the Obligations
   of such other Lenders, or shall provide such other Lenders with the benefits of any such
   collateral or the proceeds thereof, as shall be necessary to cause such Benefited Lender to share
   the excess payment or benefits of such collateral or proceeds with each of the Lenders according
   to the terms hereof If all or any portion of such excess payment or benefits is thereafter
   recovered from such Benefited Lender, such purchase shall be rescinded and the purchase price
   and benefits returned by such Lender, to the extent of such recovery, but without interest. The
   Borrowers agree that each such Lender so purchasing a portion of the Obligations of another
   Lender may exercise all rights of payment (including rights of set-off) with respect to such
   portion as fully as if such Lender were the direct holder of such portion. If any Lender ever
   receives, by voluntary payment, exercise of rights of set-off or banker’s lien, counterclaim,
   cross-action or otherwise, any funds of any Borrowers to be applied to the Obligations, or
   receives any proceeds by realization on or with respect to any Collateral, all such funds and
   proceeds shall be forwarded immediately to the Agent for distribution in accordance with the
   terms of this Agreement.

           2.8    Voluntary Prepayments. Subject to applicable provisions of this Agreement, the
   Borrowers shall have the right, at any time or from time to time, to prepay the Loan Balance;
   provided, however, that (a) the Borrowers shall give the Agent written notice of each such
   prepayment no less than three (3) Business Days prior to prepayment, (b) the Borrowers shall
   pay all accrued and unpaid interest on the amounts prepaid, and (c) no such prepayment shall
   serve to postpone the repayment when due of any Obligation or any installments thereof If any
   such notice is given, the amount specified in such notice shall be due and payable on the date set
   forth in such notice.

           2.9    Mandatory Prepayments. In addition to payments in reduction of the Loan
   Balance provided for in Section 2.3. the Borrowers shall immediately pay to the Agent, for
   application to reduce the amount of the payment due at the Termination Date to repay the then
   existing Loan Balance in full all proceeds (net of reasonable and customary transaction costs)
   from:




                                              -29-
Case 19-10547      Doc 27-1      Filed 05/10/19      Entered 05/10/19 19:37:54         Page 77 of 160




                    (a)    the incurrence of any Indebtedness not permitted by the proviso to Section
    6.1 (without waiving or modifying in any way remedies available to the Agent or the Lenders as
    a result of any Event of Default arising from such incurrence of Indebtedness by any one or more
    of the Borrowers); and

                   (b)    asset sales not permitted by the proviso to Section 6.4 (without waiving or
    modifying in any way remedies available to the Agent or the Lenders as a result of any Event of
    Default arising from such asset sales by any one or more of the Borrowers), and any insurance
    claim, except as to any proceeds allowed by the Agent to repair or replace damaged Property
    giving rise to the relevant insurance claim; provided that no prepayment shall be required
    pursuant to this Section 2.9(bl to the extent the net cash proceeds from such asset sales and
    insurance claims do not exceed $100,000 in a single transaction or related series of transactions
    or $200,000 in the aggregate for the term of this Agreement (and only such excess shall be
    required to be prepaid) and to the extent any net cash proceeds from such asset sales and
    insurance claims remain after the foregoing application to the Obligations, the remaining
    Commitments of the Lenders shall be permanently reduced dollar for dollar on a pro rata basis
    by such remaining net cash proceeds.

                 The Borrowers shall provide one (1) Business Day’s prior written notice of any
    mandatory prepayment required hereunder.

            2.10 Loans to Satisfy Obligations of Borrowers. Upon the occurrence and during the
    continuation of a Default or an Event of Default, the Lenders may, but shall not be obligated to,
    make loans for the benefit of the Borrowers or any of them and apply proceeds thereof to the
    satisfaction of any condition, warranty, representation or covenant of any Borrowers contained in
    this Agreement or any other Loan Document. Such loans shall be and shall bear interest at the
    Contract Rate, subject, however, to the provisions of Section 2.3 regarding the accrual of interest
    at the Default Rate, which provisions shall be applicable to any loan made for the benefit of one
    or more of the Borrowers pursuant to the preceding sentence of this Section 2.10.

           2.11    General Provisions Relating to Interest.

                    (a)    It is the intention of the parties hereto to comply strictly with the usury
    laws of the State of New York and the United States of America. In this connection, there shall
    never be collected, charged or received on the sums advanced hereunder plus the amount of the
    original issue discount interest in excess of that which would accrue at the Highest Lawful Rate.

                   (b)    Notwithstanding anything herein or in the Notes to the contrary, during
    any Limitation Period, the interest rate to be charged on amounts evidenced by the Notes shall be
    the Highest Lawful Rate, and the obligation, if any, of the Borrowers for the payment of fees or
    other charges deemed to be interest under applicable law shall be suspended. During any period
    or periods of time following a Limitation Period, to the extent permitted by applicable laws of
    the State of New York or the United States of America, the interest rate to be charged hereunder
    shall remain at the Highest Lawful Rate until such time as there has been paid to each applicable
    Lender (i) the amount of interest in excess of that accruing at the Highest Lawful Rate that such
    Lender would have received during the Limitation Period had the interest rate remained at the



                                              -30-
Case 19-10547      Doc 27-1      Filed 05/10/19       Entered 05/10/19 19:37:54          Page 78 of 160




   otherwise applicable rate and (ii) all interest and fees otherwise payable to such Lender but for
   the effect of such Limitation Period.

                    (c)    If, under any circumstances, the aggregate amounts paid on the Notes or
   under this Agreement or any other Loan Document include amounts which by law are deemed
   interest and which would exceed the amount permitted if the Highest Lawful Rate were in effect,
   the Borrowers stipulate that such payment and collection will have been and will be deemed to
   have been, to the extent permitted by applicable laws of the State of New York or the United
   States of America, the result of mathematical error on the part of the Borrowers, the Agent and
   the Lenders; and the party receiving such excess shall promptly refund the amount of such
   excess (to the extent only of such interest payments in excess of that which would have accrued
   and been payable on the basis of the Highest Lawful Rate) upon discovery of such error by such
   party or notice thereof from the Borrowers. In the event that the maturity of any Obligation is
   accelerated, by reason of an election by the Lenders or otherwise, or in the event of any required
   or permitted prepayment, then the consideration constituting interest under applicable laws may
   never exceed that payable on the basis of the Highest Lawful Rate, and excess amounts paid
   which by law are deemed interest, if any, shall be credited by the Agent and the Lenders on the
   principal amount of the Obligations, or if the principal amount of the Obligations shall have been
   paid in full, refunded to the Borrowers.

                 (d)      All sums paid, or agreed to be paid, to the Agent and the Lenders for the
   use, forbearance and detention of the proceeds of any advance hereunder shall, to the extent
   permitted by applicable law, be amortized, prorated, allocated and spread throughout the full
   term hereof until paid in full so that the actual rate of interest is uniform but does not exceed the
   Highest Lawful Rate throughout the full term hereof.

          2.12    Yield Protection.

                  (a)     The Borrowers shall pay to each Lender, from time to time on request,
   such amounts as such Lender may reasonably determine are necessary to compensate such
   Lender for any costs attributable to the maintenance by such Lender, pursuant to any Regulatory
   Change, of its Percentage Share of the Loan Balance, including costs attributable to the
   maintenance of capital in respect of its Percentage Share of the Loan Balance, as well as for any
   reduction of the rate of return on assets or equity of such Lender to a level below that which such
   Lender could have achieved but for such Regulatory Change.

                   (b)    Determinations by the Agent or any Lender for purposes of this Section
   2.12 of the effect of any Regulatory Change on capital maintained, its costs or rate of return, its
   obligation to make and maintain its Percentage Share of the Loan Balance or on amounts
   receivable by it in respect of its Percentage Share of the Loan Balance or such other obligations
   and the additional amounts required to compensate the Agent and such Lender under this Section
   2.12 shall be conclusive, absent manifest error, provided that such determinations are made on a
   reasonable basis. The Agent or the relevant Lender shall furnish the Borrowers with a certificate
   setting forth in reasonable detail the basis and amount of any loss, cost or expense incurred as a
   result of any such event, and the statements set forth therein shall be conclusive, absent manifest
   error. The Agent or the relevant Lender shall notify the Borrowers, as promptly as practicable
   after the Agent or such Lender obtains knowledge of any sums payable pursuant to this Section


                                              -31 -
Case 19-10547      Doc 27-1      Filed 05/10/19       Entered 05/10/19 19:37:54         Page 79 of 160




    2.12 and determines to request compensation therefor, of any event occurring after the Closing
    Date which will entitle the Agent or such Lender to compensation pursuant to this Section 2,12.
    Any compensation requested by the Agent or any Lender pursuant to this Section 2.12 shall be
    due and payable within 30 days of receipt by the Borrowers of any such notice.

                    (c)    The Agent and the Lenders agree not to request, and the Borrowers shall
    not be obligated to pay, any sums payable pursuant to this Section 2.12 unless similar sums
    payable are also generally assessed by the Agent or such Lender against other customers
    similarly situated where such customers are subject to documents providing for such assessment.

           2.13    Replacement Lenders.

                   (a)     If any Lender has notified the Borrowers of its incurring any loss, cost or
    expense under Section 2,12. the Borrowers may, unless such Lender has notified the Borrowers
    that the circumstances giving rise to such notice no longer apply, terminate, in whole but not in
    part, the Commitment of such Lender (other than Baxterville) (the “Terminated Lender”) at any
    time upon five (5) Business Days’ prior written notice to the Terminated Lender and the Agent
    (such notice referred to herein as a “Notice of Termination”).

                   (b)    In order to effect the termination of the Commitment of the Terminated
    Lender, the Borrowers shall (i) obtain an agreement with one or more Lenders to increase their
    Commitments and/or (ii) request any one or more other banking institutions to become a
    “Lender” in place and instead of such Terminated Lender and agree to accept a Commitment;
    provided, however, that such one or more other banking institutions are reasonably acceptable to
    the Agent and become parties hereto by executing an Assignment Agreement (the Lenders or
    other banking institutions that agree to accept in whole or in part the Commitment of the
    Terminated Lender being referred to herein as the “Replacement Lenders”!, such that the
    aggregate increased and/or accepted Commitments of the Replacement Lenders under clauses (i)
    and (ii) immediately above equal the Commitment of the Terminated Lender.

                   (c)     The Notice of Termination shall include the name of the Terminated
    Lender, the date the termination will occur (the “Lender Termination Date”), the Replacement
    Lender or Replacement Lenders to which the Terminated Lender will assign its Commitment,
    and, if there will be more than one Replacement Lender, the portion of the Terminated Lender’s
    Commitment to be assigned to each Replacement Lender.

                   (d)     On the Termination Date, (i) the Terminated Lender shall, by execution
    and delivery of an Assignment Agreement, assign its Commitment to the Replacement Lender or
    Replacement Lenders (pro rata, if there is more than one Replacement Lender, in proportion to
    the portion of the Terminated Lender’s Commitment to be assigned to each Replacement
    Lender) indicated in the Notice of Termination and shall assign to the Replacement Lender or
    Replacement Lenders its Percentage Share of the Loan Balance pro rata as aforesaid), (ii) the
    Terminated Lender shall endorse its Note, payable, without recourse, representation or warranty,
    to the order of the Replacement Lender or Replacement Lenders (pro rata as aforesaid), (iii) the
    Replacement Lender or Replacement Lenders shall purchase the Note held by the Terminated
    Lender (pro rata as aforesaid) at a price equal to the unpaid principal amount thereof plus interest
    and fees, if any, accrued and unpaid to the Termination Date and (iv) the Replacement Lender or


                                               -32-
Case 19-10547      Doc 27-1      Filed 05/10/19      Entered 05/10/19 19:37:54          Page 80 of 160




   Replacement Lenders will thereupon (pro rata as aforesaid) succeed to and be substituted in all
   respects for the Terminated Lender with like effect as if becoming a Lender pursuant to the terms
   of Section 9.1(b). and the Terminated Lender will have the rights and benefits of an assignor
   under Section 9.1(b). To the extent not in conflict, the terms of Section 9.1fbl shall supplement
   the provisions of this Section 2.13.

                  (e)    Any Terminated Lender shall reimburse the Borrowers for all reasonable
   and necessary fees and expenses of counsel to the Borrowers and, if required by the Replacement
   Lender or Replacement Lenders, of counsel to the Replacement Lender or Replacement Lenders
   in connection with replacing such Terminated Lender with a Replacement Lender or
   Replacement Lenders.

           2.14 Security Interest in Accounts: Right of Offset. As security for the payment and
   performance of the Obligations, the Borrowers hereby transfer, assign and pledge to the Agent
   and each Lender (for the pro rata benefit of all Lenders) and grant to the Agent and each Lender
   (for the pro rata benefit of all Lenders) a security interest in all funds of such Borrower now or
   hereafter or from time to time on deposit with the Agent or such Lender, with such interest of the
   Agent and the Lenders to be retransferred, reassigned and/or released at the expense of the
   Borrowers upon payment in full and complete performance by the Borrowers of all Obligations.
   All remedies as secured party or assignee of such funds shall be exercisable by the Agent and the
   Lenders with the oral consent (confirmed promptly in writing) of the Required Lenders upon the
   occurrence of any Event of Default, regardless of whether the exercise of any such remedy
   would result in any penalty or loss of interest or profit with respect to any withdrawal of funds
   deposited in a time deposit account prior to the maturity thereof Furthermore, the Borrowers
   hereby grant to the Agent and each Lender (for the pro rata benefit of all Lenders) the right,
   exercisable at such time as any Obligation shall mature, whether by acceleration of maturity or
   otherwise, of offset or banker’s lien against all funds of such Borrowers now or hereafter or from
   time to time on deposit with the Agent or such Lender, regardless of whether the exercise of any
   such remedy would result in any penalty or loss of interest or profit with respect to any
   withdrawal of funds deposited in a time deposit account prior to the maturity thereof If the
   foregoing provisions conflict with the provisions of any of the Security Documents, the relevant
   provision of the relevant Security Document shall control.

            2.15 Illegality. Notwithstanding any other provision of this Agreement, in the event
    that it becomes unlawful for any Lender or its Applicable Lending Office to maintain loans
    bearing interest at a rate determined by the Agent to exceed the Maximum Lawful Rate, then the
    Agent shall charge an interest rate with respect to the Term Loans that will approximate the
    Contract Rate or Default Rate, as applicable, that was initially agreed to in this Agreement by the
    parties hereto as reasonably determined by the Agent such that the interest no longer Exceeds the
    Maximum Lawful Rate.

            2.16 Regulatory Change. In the event that by reason of any Regulatory Change or any
    other circumstance arising after the Closing Date affecting any Lender, such Lender (a) incurs
    Additional Costs based on or measured by the excess above a level, as prescribed from time to
    time by any Governmental Authority with jurisdiction, of the amount of a category of deposits or
    other liabilities of such Lender which included deposits by reference to which the interest rate
    applicable to the Loan Balance owed to such Lender is determined as provided in this Agreement


                                              -33-
Case 19-10547      Doc 27-1      Filed 05/10/19       Entered 05/10/19 19:37:54         Page 81 of 160




    or a category of extensions of credit or other assets of such Lender or (b) becomes subject to
    restrictions on the amount of such a category of liabilities or assets which it may hold, then, at
    the election of such Lender with notice to the Agent and the Borrowers, the obligation of such
    Lender to maintain loans bearing interest at the Contract Rate shall be suspended until such time
    as such Regulatory Change or other circumstance ceases to be in effect, and the Agent shall
    charge an interest rate with respect to the Term Loans that will approximate the Contract Rate or
    Default Rate, as applicable, that was initially agreed to in this Agreement by the parties hereto as
    reasonably determined by the Agent.

            2.17 Power of Attorney. The Borrowers hereby designate the Agent as its agent and
    attorney-in-fact, to act in its name, place and stead solely for the purpose of completing and
    delivering any and all of the letters in lieu of transfer or division orders delivered by such
    Borrowers pursuant to the provisions of clause (i) of Article III or Section 5.7. including
    completing any blanks contained in such letters and attaching exhibits thereto describing the
    relevant Collateral. The Borrowers hereby ratify and confirm all that the Agent shall lawfully do
    or cause to be done by virtue of this power of attorney and the rights granted with respect to such
    power of attorney. This power of attorney is coupled with the interest of the Agent and the
    Lenders in the Collateral, shall commence and be in full force and effect as of the Closing Date
    and shall remain in full force and effect and shall be irrevocable so long as any Obligations
    (other than contingent Obligations with respect to which no claim has been made) remain
    outstanding. The powers conferred on the Agent by this appointment are solely to protect the
    interests of the Agent and the Lenders under the Loan Documents and Commodity Hedge
    Agreements with respect to the assignment of production proceeds under certain of the Security
    Documents and shall not impose any duty upon the Agent to exercise any such powers. The
    power of attorney under this Section 2.17 is expressly limited to the rights and powers set forth
    herein and no additional rights or powers are herein created or implied. The Agent shall be
    accountable only for amounts that it actually receives as a result of the exercise of such powers
    and shall not be responsible to the Borrowers or any other Person for any act or failure to act
    with respect to such powers, except for gross negligence or willful misconduct.

            2.18 Keepwell.         Each Qualified ECP Borrower hereby jointly and severally,
    absolutely, unconditionally and iiTevocably undertakes to provide such funds or other support as
    may be needed from time to time by each other Borrower to honor all of its obligations in respect
    of Swap Obligations constituting a portion of the Obligations; provided, however, that each
    Qualified ECP Borrower shall only be liable under this Section 2.18 for the maximum amount of
    such liability that can be hereby incurred without rendering its obligations under this Section
    2.18. or otherwise hereunder or under any other Loan Document, voidable under applicable law
    relating to fraudulent conveyance or fraudulent transfer, and not of any greater amount. The
    obligations of each Qualified ECP Borrower under this Section 2.18 shall remain in full force
    and effect until the Obligations are paid and performed in full. Each Qualified ECP Borrower
    intends that this Section 2.18 constitute, and this Section 2.18 shall be deemed to constitute, a
    '■‘keepwell, support or other agreement’' for the benefit of each other Borrower for all purposes of
    Section la(18XA)(v)(II) of the Commodity Exchange Act. Notwithstanding any other
    provisions of this Agreement or any other Loan Document, the Obligations owed by any
    Borrower or secured by any Lien granted by such Borrowers under any Loan Document shall
    exclude all Excluded Swap Obligations with respect to such Borrower.



                                               -34-
Case 19-10547      Doc 27-1      Filed 05/10/19      Entered 05/10/19 19:37:54          Page 82 of 160




          2.19 Joint and Several Liability. The Borrowers acknowledge and agree that each
   Borrower shall be jointly and severally liable for all obligations of the Borrowers or any of them
   hereunder or under any other Loan Document.

          2.20 Termination of the DIP Facility. The DIP Facility and the Commitments shall
   terminate on the Termination Date.

          2.21    Priority and Liens.

                   (a)     Each Borrower hereby covenants and agrees that, subject to Bankruptcy
   Court approval, the Orders shall provide that its obligations hereunder and under the Loan
   Documents, including all Term Loans, shall, at all times: (i) pursuant to Section 364(c)(1) of the
   Bankruptcy Code, be entitled to joint and several super-priority administrative expense claim
   status in the Case of each Borrower (the “Superprioritv Claims”!: (ii) pursuant to Section
   364(c)(2) of the Bankruptcy Code, be secured by a valid, binding, continuing, enforceable
   perfected first priority security interest and Lien on the Collateral of each Borrower (A) to the
   extent such Collateral is not subject to valid, perfected and non-avoidable Liens as of the Petition
   Date and (B) excluding claims and causes of action under sections 502(d), 544, 545, 547, 548,
   549, 550 and 553 of the Bankruptcy Code (collectively “Avoidance Actions”) (it being
   understood and agreed that notwithstanding such exclusion of Avoidance Actions, upon entry of
   the Final Order, to the extent approved by the Bankruptcy Court, such Lien shall attach to any
   proceeds of Avoidance Actions solely to the extent that all other Collateral is insufficient to
   satisfy the obligations hereunder and under the Loan Documents secured by the Priming Liens);
   (iii) except as otherwise provided in the immediately following clause (iv), pursuant to Section
   364(c)(3) of the Bankruptcy Code, be secured by a valid, binding, continuing, enforceable junior
   perfected security interest and Lien on the Collateral of each Borrower to the extent that such
   Collateral is subject to (A) valid, perfected and unavoidable Liens in favor of third parties that
   were in existence immediately prior to the Petition Date, subject as to priority to such Liens in
   favor of such third parties, or (B) valid and unavoidable Liens (or rights to such Liens) in favor
   of third parties that were in existence immediately prior to the Petition Date that were perfected
   subsequent to the Petition Date as permitted by Section 546(b) of the Bankruptcy Code (other
   than the existing Liens that secure obligations of the applicable Borrower under the Prepetition
   Loan Documents, which existing Liens will be primed by the Liens described in clause (iv)
   below), subject as to priority to such Liens in favor of such third parties; and (iv) pursuant to
   Section 364(d)(1) of the Bankruptcy Code, be secured by a valid, binding, continuing,
   enforceable perfected first priority priming security interest and Lien on the Collateral of each
   Borrower (collectively, the “Priming Liens”) to the e.xtent that such Collateral is subject to
   existing Liens that secure the obligations of the applicable Borrower under the Prepetition Loan
   Documents (the “Primed Liens”!, all of which Primed Liens shall be primed by and made subject
   and subordinate to the perfected first priority senior Liens to be granted to the Agent, which
   senior Priming Liens in favor of the Agent shall also prime any Liens granted after the
   commencement of the Cases to provide adequate protection Liens in respect of any of the Primed
   Liens ((i) through (iv) above, subject in each case to the Carve-Out and as set forth in the
   Orders).

                (b)    Each Borrower hereby confirms and acknowledges that, subject to
   Bankruptcy Court approval and entry of the Orders, (x) the Liens in favor of the Agent on behalf


                                              -35-
Case 19-10547      Doc 27-1      Filed 05/10/19      Entered 05/10/19 19:37:54           Page 83 of 160




   of and for the benefit of the Lenders in the DIP Collateral (as defined in the Interim Order),
   which includes, without limitation, all of such Borrower’s Real Property and Oil and Gas
   Properties, shall be created and perfected without the recordation or filing in any land records or
   filing offices of any mortgage, deed of trust, assignment or similar instrument and (y) without
   limiting the foregoing clause (x), subject to Section 2,21(d’) below, to secure the full and timely
   payment and performance of the Obligations, each Borrower hereby MORTGAGES, GRANTS,
   BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to the Agent, for the ratable
   benefit of the Lenders, the Oil and Gas Properties, TO HAVE AND TO HOLD by the Agent,
   and such Borrower does hereby bind itself, its successors and assigns to WARRANT AND
   FOREVER DEFEND the title to such property, assets and interests unto the Agent.

                    (c)    Subject to Bankruptcy Court approval and entry of the Interim Order, all
   of the Liens described in this Section 2.21 shall be effective and perfected upon the Interim
   Order Entry Date without the necessity of the execution, recordation of filings by the Debtors of
   mortgages, security agreements, control agreements, pledge agreements, financing statements or
   other similar documents, or the possession or control by the Agent of, or over, any Collateral, as
   set forth in the Interim Order,

                   (d)     Notwithstanding anything to the contrary herein, except as set forth in the
   Orders, in no event shall the Collateral include (A) if and to the extent invoked pursuant to the
   Orders, proceeds in an amount equal to the Carve-Out (provided that Collateral shall include
   residual interest in the Carve-Out), (B)(i) any General Intangibles (as defined in the UCC in
   effect in the State of New York) or other rights arising under any contracts, instruments, licenses
   or other documents to the extent the grant, assignment, transfer, creation, attachment, perfection
   or enforcement of a security interest would (x) constitute a violation of a valid and enforceable
   restriction in favor of a third party on such grant, assignment, transfer, creation, attachment,
   perfection or enforcement, unless and until any required consents shall have been obtained,
   which the applicable Borrower shall use commercially reasonable efforts to obtain or (y) give
   any other party to such contract, instrument, license or other document a valid and enforceable
   right to terminate its obligations thereunder or to take any other default remedy thereunder,
   unless and luitil any required consents shall have been obtained, which the applicable Borrower
   shall use commercially reasonable efforts to obtain; provided, that in any event any money or
   other amounts due or to become due under any such General Intangible, contract, agreement,
   instrument or license shall not be Excluded Assets (as defined below) and (ii) any property to the
   extent that the Borrowers are prohibited from granting a security interest in, pledge of, or lien
   upon any such property by reason of (x) an existing and enforceable negative pledge provision to
   the extent such provision does not violate the terms of this Agreement, unless and until any
   required consents shall have been obtained, which the applicable Borrower shall use
   commercially reasonable efforts to obtain or (y) applicable law or regulation to which such
   Borrowers are subject, except (in the case of either of the foregoing clauses (ii)(x) and (ii)(y)) to
   the extent such restriction, termination right or prohibition is rendered unenforceable or
   ineffective under Sections 9-406, 9-407, 9-408 or 9-409 of the UCC or other applicable law
   (including the Bankruptcy Code or any order of the Bankruptcy Court entered in connection with
   the Cases), and (C) Avoidance Actions (but including, subject only to the entry of the Final
   Order, proceeds thereof solely to the extent that all other Collateral is insufficient to satisfy the
   obligations hereunder and under the Loan Documents secured by the Priming Liens) (the items
   referred to in clauses (A) through (C) above being collectively referred to as the “Excluded


                                              -36-
Case 19-10547      Doc 27-1      Filed 05/10/19      Entered 05/10/19 19:37:54          Page 84 of 160




   Assets”): provided that any proceeds of Excluded Assets (that do not otherwise constitute
   Excluded Assets) shall be Collateral. For the avoidance of doubt, notwithstanding the foregoing,
   the Excluded Assets shall not include the Oil and Gas Properties or any seismic data, rights or
   related agreements of the Borrowers.

                   (e)    Unless the Reorganization Plan provides for the indefeasible payment in
   full in cash and the complete satisfaction of the obligations hereunder and under the Loan
   Documents or provides for such treatment otherwise acceptable to the Agent and Lenders in their
   sole discretion, each of the Borrowers agree that (i) its obligations under the Loan Documents
   shall not be discharged by the entry of an order confirming the Reorganization Plan (and each of
   the Borrowers, pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such
   discharge) and (ii) the Superpriority Claim granted to the Agent and the Lenders pursuant to the
   Orders and the Liens granted to the Agent and the Lenders pursuant to the Orders shall not be
   affected in any manner by the entry of an order confirming the Reorganization Plan.

          2.22    Payment of Obligations.

                  (a)    Subject to Section 7.2. upon the maturity (whether by acceleration or
   otherwise) of any of the Obligations of the Borrowers under this Agreement or any of the other
   Loan Documents, the Agent and the Lenders shall be entitled to immediate payment of such
   Obligations without further application to or order of the Bankruptcy Court.

                  (b)     Each Borrower agrees that to the extent that the Obligations hereunder
   have not been satisfied in full in cash (other than contingent indemnity or expense
   reimbursement obligations that are cash collateralized) (i) its Obligations arising hereunder shall
   not be discharged by the entry of any order of the Bankruptcy Court, including but not limited to
   an order confirming any chapter 11 plan or plans filed in any or all of the Cases and (ii) the
   Superpriority Claims granted to the Agent and the Lenders pursuant to the Orders and described
   in Section 2.21 and the Liens granted to Agent pursuant to the Orders and described in Section
   2.21 shall not be affected in any manner by the entry of any order of the Bankruptcy Court,
   including, but not limited to, any order confirming such plan.

                                             ARTICLE III

                                            CONDITIONS

           3.1    Conditions of the Closing Date. The obligations of the Lenders to close this
   Agreement and to make the Interim Funding Loan, if any, is subject to the satisfaction of each of
   the following conditions:

                  (a)       Loan Documents. This Agreement, the Notes in favor of each Lender and
   the Agent fee letter, if applicable, together with any other applicable Loan Documents, shall have
   been duly authorized, executed and delivered to the Agent by the parties thereto, shall be in full
   force and effect and no Default or Event of Default shall exist hereunder or thereunder;

                    (b)    Security Documents. The Agent shall have received a counterpart of all
   other agreements, documents or instruments required by Agent in its sole discretion to evidence
   that first-priority (or second priority, as applicable) security interests in all of the Borrowers’


                                              -37-
Case 19-10547       Doc 27-1      Filed 05/10/19      Entered 05/10/19 19:37:54           Page 85 of 160




   assets have been granted to Agent for the benefit of the Lenders pursuant to the Loan
   Documents, included without limitation, the Security Documents;

                   (c)    Interim Order. The Interim Order Entry Date shall have occurred by
   within five (5) days after the Petition Date (or such later date as the Lenders may agree), and the
   Interim Order shall contain provisions granting the superpriority claims and Liens, adequate
   protection Liens (including, without limitation, payment of interest owed under the Prepetition
   Loan Documents to the administrative agent thereunder on a current basis) and other Liens
   described under Section 2.21. which Interim Order shall not have been vacated, reversed,
   modified, amended or stayed without the prior written consent of the Lenders;

                  (d)   Appointment of Trustee or Examiner. No trustee under Chapter 7 or
   Chapter 11 of the Bankruptcy Code or examiner with expanded powers beyond those set forth in
   Section 1106(a)(3) and (4) of the Bankruptcy Code shall have been appointed in any of the
   Cases;

                  (e)    Approved Budget. The Agent and the Lenders shall have received the
   Approved Budget certified by a Responsible Officer of the Borrowers as having been prepared in
   good faith based upon assumptions believed by the Borrowers to be reasonable at the time made;

                   (f)     Other Agreements. The Lenders shall be satisfied in their reasonable
   judgment that there shall not occur as a result of, and after giving effect to, the initial extension
   of credit hereunder (other than resulting from the filing of the Cases), a default (or any event
   which with the giving of notice or lapse of time or both would be a default) under any of the
    Borrowers’ material debt instruments and other material agreements which would permit the
    counterparty thereto to exercise remedies thereunder on a post-petition basis;

                   (g)     No Litigation. There shall exist no material unstayed action, suit.
   investigation, litigation or proceeding pending or (to the knowledge of the Borrowers) threatened
   in any court or before any arbitrator or governmental instrumentality;

                   (h)     Approvals. All government and third party approvals (including any
   consents) necessary in connection with continuing operations of the Borrowers and the
   transactions contemplated by the Loan Documents shall have been obtained and be in full force
   and effect (without the imposition of any adverse conditions that are not reasonably acceptable to
   the Lenders), and no law or regulation shall be applicable in the judgment of the Lenders that
   restrains, prevents or imposes materially adverse conditions upon this Agreement, the extension
   of credit thereunder or the transactions contemplated thereby;

                  (i)     Insurance. The Agent shall have received (i) a certificate of insurance
   coverage of the Borrower evidencing that the Borrower is carrying insurance in accordance with
   Section 5.19. and (ii) and with respect to any real property on which a “building” or “mobile
   home” (in each case, as such terms are defined for purposes of the National Flood Insurance
   Program) is located, (A) a flood determination certificate or letter issued by the appropriate
   Governmental Authority or third party indicating whether such property is designated as a “flood
   hazard area” and (B) if such property is designated to be in a “flood hazard area”, evidence of
   flood insurance on such property obtained by the applicable Borrower in such total amount as


                                               -38-
Case 19-10547     Doc 27-1       Filed 05/10/19      Entered 05/10/19 19:37:54          Page 86 of 160




   required by Regulation H of the Federal Reserve Board, and all official rulings and
   interpretations thereunder or thereof, and otherwise in compliance with the National Flood
   Insurance Program as set forth in the Flood Disaster Protection Act of 1973;

                  G)     Financial Statements. The Agent shall have received unaudited Financial
   Statements of Borrowers as of and for the fiscal year ended December 31, 2018 and unaudited
   Financial Statements of Borrowers as of March 31, 2019;

                 (k)      Drilling Plan. The Agent shall have received the Drilling Plan, in form
   and substance satisfactory to Agent in its sole discretion.

                 0)      Organizational Documents. The Agent shall have received:

                          (i)     copies of the organizational documents of the Borrowers,
          accompanied by a certificate dated the Closing Date issued by the secretary or an
          assistant secretary or another authorized representative of the Borrowers, to the effect that
          each such copy is correct and complete;

                         (ii)    a certificate of incumbency dated the Closing Date, including
          specimen signatures of all officers or other representatives of the Borrowers, who are
          authorized to execute Loan Documents on behalf of the Borrowers, such certificate being
          executed by the secretary or an assistant secretary or another authorized representative of
          the relevant Borrower;
                          (iii) copies of resolutions adopted by the relevant governing body of the
          Borrowers approving the Loan Documents to which the relevant Borrower is a party and
          authorizing the transactions contemplated herein and therein, accompanied by a
          certificate dated the Closing Date issued by the secretary or an assistant secretary or
          another autliorized representative of the Borrowers, to the effect that such copies are true
          and correct copies of resolutions duly adopted at a meeting or by unanimous consent and
          that such resolutions constitute all the resolutions adopted with respect to such
          transactions, have not been amended, modified or rescinded in any respect and are in full
          force and effect as of the date of such certificate; and
                         (iv)   certificates dated as of a recent date from the appropriate
          Governmental Authority evidencing the existence or qualification and, if applicable, good
          standing of the Borrowers in its jurisdiction of organization and in each jurisdiction in
          which it owns material assets or conducts material operations;

                  (m)    Searches. The Agent shall have received results of searches of the
   uniform commercial code records of the Secretary of State of the State of organization of each
   Borrower, such search reports reflecting no Liens, other than Permitted Liens, against Borrowers,
   or any of the Collateral as to which perfection of a Lien is accomplished by the filing of a
   financing statement;

                   (n)   Due Diligence. The Agent shall have completed, to its satisfaction, all
   legal, tax, environmental, business and other due diligence with respect to the business, assets.



                                              -39-
Case 19-10547      Doc 27-1     Filed 05/10/19      Entered 05/10/19 19:37:54          Page 87 of 160




   liabilities, operations and conditions (financial or otherwise) of each Borrower in scope and
   determination satisfactory to the Agent in its sole discretion; and

                  (o)    KYC. The Lenders and Agent shall have received all documentation and
   other information required by Governmental Authorities under applicable “know your customer”
   and anti-money laundering rules and regulations, including, without limitation, a duly executed
   W-9 tax form (or such other applicable IRS tax form) for each Borrower.

                  (P)    Chapter 11 Plan. The Chapter 11 Plan, in form and substance satisfactory
   to Agent and the Pre-Petition Agent, has been filed by the Debtors.

          3.2    Conditions of the Fundins Date. The obligations of the Lenders to make the
   Funding Date Loan hereunder on the Funding Date shall not become effective until the date on
   which each of the following conditions precedent shall have been satisfied or waived by each of
   the Lenders;

                  (a)     Closing Conditions.   The conditions of the Closing Date set forth in
   Section 3.1 shall have occurred;

                   (b)     initial Budget. At least seven (7) Business Days prior to any hearing
   related to final approval of the DIP Facility, the Agent shall have received the Initial Budget,
   which shall be approved by the Agent and the Lenders at least two (2) Business Days prior to
   such hearing and is filed with the Final Order; and

                   (c)    Final Order. The Final Order Entry Date shall have occurred not later than
   forty-five (45) days following the date the DIP Motion is filed (or such later date as the Lenders
   may reasonably agree), and the Final Order shall be in full force and effect, unstayed, and shall
   not have been reversed, modified, amended, or vacated without the prior written consent of the
   Lenders.

           3.3    Conditions to All Term Loans. The obligation of each Lender to make the Term
   Loans from and after the Closing Date to the Termination Date is subject to the satisfaction of
   the following conditions precedent on the relevant Loan Date:

                    (a)     Representations and Warranties. The representations and warranties in
   Article IV shall be true and correct in all material respects (except for representations and
   warranties which are qualified by a materiality qualifier, which shall be true and correct in all
   respects) on and as of the date of such Term Loan with the same effect as if made on and as of
   the date of such Term Loan (except to the extent such representations and warranties expressly
   refer to an earlier date, in which case they shall be true and correct as of such earlier date);

                  (b)    No Material Adverse Effect. Since February 28, 2019, there shall not
   have occurred or there shall not exist any event, condition, circumstance or contingency that,
   individually or in the aggregate, has had or could reasonably be expected to have a Material
   Adverse Effect;




                                             -40-
Case 19-10547     Doc 27-1      Filed 05/10/19       Entered 05/10/19 19:37:54        Page 88 of 160




                  (c)     No Existing Default. No Default or Event of Default shall exist and be
   continuing or shall result from such Term Loan or proposed or actual use of the proceeds of such
   Term Loan;

                (d)    No Violation of Law. The making of such Term Loan shall not violate
   any Requirement of Law and shall not be enjoined, temporarily, preliminarily or permanently;

                  (e)    Aggregate Exposure. After giving effect to such Term Loan, the
   aggregate outstanding principal amount of Term Loans shall not exceed the amount authorized
   by the applicable Order;

                  (f)     Payment of Fees. The Agent and the Lenders shall have received
   evidence of payment by the Borrowers to the Agent of all accrued and unpaid fees, costs and
   expenses payable thereto or to the Agent or any Lender pursuant to the Loan Documents or
   otherwise required to be paid to the Agent and the Lenders, and in the case of costs and
   expenses, an invoice for which has been received by the Borrowers at least one Business Day
   before the date of such Term Loan, including any such costs, fees and expenses arising under or
   referenced in Section 2.4; and

                 (g)   Other Documents. The Agent shall have received such other agreements,
   documents, instruments, opinions, certificates, waivers, consents and evidences as the Agent or
   any Lender may reasonably request.

           3.4      Conditions to All Term Loan Disbursements. The obligation of each Lender to
   make any disbursement from and after the Closing Date to the Termination Date is subject to the
   satisfaction of the following conditions precedent on the relevant Disbursement Date:

                 (a)    Borrowing Request. The Agent shall have received a Borrowing Request
   from the Borrowers in accordance with Section 2.Ub) or £^, as applicable.

                    (b)    Representations and Warranties. The representations and warranties in
   Article IV shall be true and correct in all material respects (except for representations and
   warranties which are qualified by a materiality qualifier, which shall be true and correct in all
   respects) on and as of the Disbursement Date with the same effect as if made on and as of the
   Disbursement Date (except to the extent such representations and warranties expressly refer to an
   earlier date, in which case they shall be true and correct as of such earlier date);

                  (c)    No Material Adverse Effect. Since February 28, 2019, there shall not
   have occurred or there shall not exist any event, condition, circumstance or contingency that,
   individually or in the aggregate, has had or could reasonably be expected to have a Material
   Adverse Effect;

                  (d)     No Existing Default. No Default or Event of Default shall exist and be
   continuing or shall result from such Term Loan or proposed or actual use of the proceeds of such
   Term Loan;

                (e)    No Violation of Law. The making of such Term Loan shall not violate
   any Requirement of Law and shall not be enjoined, temporarily, preliminarily or permanently;


                                             -41 -
Case 19-10547     Doc 27-1      Filed 05/10/19     Entered 05/10/19 19:37:54         Page 89 of 160




                 (f)     Aggregate Exposure. After giving effect to such Term Loan, the
   aggregate outstanding principal amount of Term Loans shall not exceed the amount authorized
   by the applicable Order;

                  (g)     Consolidated Cash. After giving effect to the requested disbursement, and
   the use of proceeds thereof, the consolidated cash and cash equivalents of the Borrowers, taken
   as a whole, shall not exceed $1,000,000;

                  (h)     Compliance with the Budget. Immediately before and after giving effect
   to the requested disbursement, the Borrowers shall be in pro forma compliance with the Budget;

                  (i)     Payment of Fees. The Agent and the Lenders shall have received
   evidence of payment by the Borrowers to the Agent of all accrued and unpaid fees, costs and
   expenses payable thereto or to the Agent or any Lender pursuant to the Loan Documents or
   otherwise required to be paid to the Agent and the Lenders, and in the case of costs and
   expenses, an invoice for which has been received by the Borrowers at least one Business Day
   before the date of such Term Loan, including any such costs, fees and expenses arising under or
   referenced in Section 2.4: and

                 0)     Other Documents. The Agent shall have received such other agreements,
   documents, instruments, opinions, certificates, waivers, consents and evidences as the Agent or
   any Lender may reasonably request.

                                            ARTICLE IV

                            REPRESENTATIONS AND WARRANTIES

          To induce the Agent and the Lenders to enter into this Agreement and to induce the
   Lenders to make the Term Loans, the Borrowers represent and warrant to the Agent and each
   Lender (which representations and warranties shall survive the delivery of the Notes) that:

           4.1     Due Authorization. Subject to the entry of the Orders and subject to the terms
   thereof, the execution and delivery by the Borrowers of this Agreement and the borrowing
   hereunder, the execution and delivery by the Borrowers of the Notes, the repayment of the Notes,
   payment of interest and fees provided for in the Notes and this Agreement, the execution and
   delivery by each Borrower of the Security Documents to which it is a party and the performance
   by each Borrower of its obligations under the Loan Documents to which it is a party are within
   the power of the relevant Borrower, have been duly authorized by all necessary action by the
   relevant Borrower, and do not and will not (a) require the consent of any Governmental
   Authority, (b) contravene or conflict with any Requirement of Law, (c) contravene or conflict
   with any indenture, instrument or other agreement to which the relevant Borrower is a party or
   by which any Property of the relevant Borrower may be presently bound or encumbered or (d)
   result in or require the creation or imposition of any Lien in, upon or on any Property of tlie
   relevant Borrower under any such indenture, instrument or other agreement, other than under any
   of the Loan Documents to which it is a party.

          4.2     Existence. Each Borrower is a corporation, limited liability company or limited
   partnership, as the case may be, duly organized, legally existing and, if applicable, in good

                                            -42-
Case 19-10547      Doc 27-1      Filed 05/10/19       Entered 05/10/19 19:37:54          Page 90 of 160




   standing under the laws of its jurisdiction of organization and is duly qualified as a foreign
   corporation, foreign limited partnership, or foreign limited liability company, as the case may be,
   and, if applicable, is in good standing in all jurisdictions wherein the ownership of Property or
   the operation of its business necessitates same, other than those jurisdictions wherein the failure
   to so qualify would not have a Material Adverse Effect.

           4.3     Valid and Binding Obligations. Subject to the entry of the Orders and subject to
   the terms thereof, all Loan Documents to which a Borrower is a party, when duly executed and
   delivered by the relevant Borrower, constitute the legal, valid and binding obligations of the
   relevant Borrower enforceable against such Borrower in accordance with their respective terms,
   subject to applicable bankruptcy, insolvency, reorganization, moratorium or other laws affecting
   creditors’ rights generally and subject to general principles of equity, regardless of whether
   considered in a proceeding in equity or at law.

           4.4      Security Documents. Subject to the entry of the Orders and subject to the terms
   thereof, the provisions of each Security Document executed by the Borrowers are effective to
   create, in favor of the Agent, legal, valid and enforceable Liens in all right, title and interest of
   the relevant Borrower in the Property of such Borrower described therein, which Liens have the
   priority set forth in Section 2.21.

           4.5   Title to Propeitv. Except for such encumbrances, preferential rights, whether
   vested or otherwise, and Liens (except Permitted Liens) set forth on Schedule 4.5A attached
   hereto, each Borrower has good and defensible title to all of its material Property, free and clear
   of all encumbrances, preferential rights, whether vested or otherwise, and Liens (except
   Permitted Liens) related to the Property. Schedule 4.5B attached hereto sets forth a correct and
   complete list as of the Closing Date of the location, by state and street address, of all Real
   Property owned or leased by each Borrower, together with the names and addresses of any
   landlords. Notwithstanding the foregoing, Borrowers’ Property shall include those leases
   described within that certain Partial Assignment of Oil, Gas, and Mineral Leases, effective
   June 1, 2002, between BP America Production Company!, Assignor] and RME Petroleum
   Company, recorded at ORIG 597, BNDL 11659 of the Clerk of Court and Recorder’s office of
   East Baton Rouge Parish, Louisiana, upon closing of that act of Partial Assignment of Oil, Gas
   and Mineral Leases attached to and made part of that certain letter agreement between Anadarko
   E&P Onshore LLC and Falcon, dated April 9, 2019.

           4.6     Scope and Accuracy of Financial Statements. The draft consolidated Financial
   Statements provided to the Agent in satisfaction of the condition set forth in Section 3.1(i)
   present fairly (subject to normal year-end audit adjustments) the financial position and results of
   operations and cash flows of the Borrowers on a consolidated basis, in accordance with GAAP as
   at the relevant point in time or for the period indicated, as applicable. Schedule 4.6 attached
   hereto identifies all accounts payable, other than those arising in the ordinary course of business
   which are not more than 30 day past due, of each Borrower.

          4.7    No Material Adverse Effect or Default. No event or circumstance has occurred
   since February 28, 2019, which could reasonably be expected to have a Material Adverse Effect,
   and no Default has occurred and is continuing.



                                              -43 -
Case 19-10547      Doc 27-1      Filed 05/10/19       Entered 05/10/19 19:37:54           Page 91 of 160




           4.8    No Material Misstatements. No information, exhibit, statement or report
   furnished to the Agent or any Lender by or at the direction of the Borrowers in connection with
   this Agreement or any other Loan Document contains any material misstatement of fact or omits
   to state a material fact or any fact necessary to make the statements contained therein not
   misleading as of the date made or deemed made; provided that, with respect to projected
   financial information, it represents only that such information was prepared in good faith based
   upon assumptions believed to be reasonable at the time.

           4.9     Liabilities. Litigation and Restrictions. Other than as reflected in the Financial
   Statements prepared as of December 31, 2018 or as listed on Schedule 4.9 under the heading
   “Liabilities”, no Borrower has any liabilities, including, without limitation, tax liabilities, direct
   or contingent, which may materially and adversely affect its business or operations or its
   ownership of its Property. Except for the Cases and as set forth under the heading “Litigation”
   on Schedule 4.9. no litigation or other action of any nature involving any Borrower is pending
   before any Governmental Authority or, to the best knowledge of each Borrower, threatened
   against or involving such Borrower which might reasonably be expected to result in any
   impairment of its ownership of any of its Property or have a Material Adverse Effect.

           4.10 Authorizations: Consents. Subject to the entry of the Orders and subjeet to the
   terms thereof, except as expressly contemplated by this Agreement or set forth on Schedule 4.10
   attached hereto, no authorization, consent, approval, exemption, franchise, permit or license of,
   or filing with, any Governmental Authority or any other Person is required to authorize or is
   otherwise required in connection with the valid execution and delivery by the Borrowers of the
   Loan Documents to which it is a party or any instrument contemplated hereby, the repayment by
   the Borrowers of the Notes, payment of interest and fees provided in the Notes and this
   Agreement or the performance by the Borrowers of the Obligations.
          4.11 Compliance with Laws. Subject to the entry of the Orders and subject to the
   terms thereof, to the Borrowers’ knowledge, each Borrower and its Property are in compliance in
   all material respects with all applicable Requirements of Law, including Environmental Laws
   and ERISA.
           4.12 ERISA. No Borrowers maintain, nor have the Borrowers maintained, any Plan.
   No Borrowers currently contidbute to or have any obligation to contribute to or otherwise have
   any liability with respect to any Plan.
          4.13    Environmental Laws. Except as disclosed on Schedule 4.13 attached hereto:

                  (a)     No Property of the Borrowers (including, but not limited to, the Oil and
   Gas Properties) is currently on or has ever been on any federal or state list of Superfund Sites;

                  (b)     no Hazardous Substances have been generated, transported and/or
   disposed of by the Borrowers at a site which was, at the time of such generation, transportation,
   and/or disposal, or has since become, a Superfund Site;

                 (c)     except in accordance with applicable Requirements of Law or the terms of
   a valid permit, license, certificate or approval of the relevant Governmental Authority, no
   Release of Hazardous Substances by the Borrowers or from, affecting or related to the Oil and

                                               -44-
Case 19-10547     Doc 27-1      Filed 05/10/19      Entered 05/10/19 19:37:54         Page 92 of 160




   Gas Properties or any Property of the Borrowers (including, but not limited to, the North Texas
   Properties) has occurred; and

                  (d)    no Environmental Complaint has been received by the Borrowers.

          4.14 Compliance with Federal Reserve Regulations. No transaction contemplated by
   the Loan Documents is in violation of any regulations promulgated by the Board of Governors of
   the Federal Reserve System, including Regulations T, U or X.

           4.15 Investment Company Act Compliance. None of the Borrowers are, nor is any
   Borrower directly or indirectly controlled by or acting on behalf of any Person which is, an
   “investment company” or an “affiliated person” of an “investment company” within the meaning
   of the Investment Company Act of 1940.

           4.16 Proper Filina of Tax Returns; Payment of Taxes Due. Each Borrower has duly
   and properly filed its United States of America income tax returns or income tax information
   returns, and all other tax returns which are required to be filed by the Borrowers, as applicable,
   and has paid all taxes, if any, shown as due from the Borrowers, as applicable, except (i) ad
   valorem taxes accrued through 2018, (ii) where appropriate extensions have been filed, (iii) such
   taxes need not be paid pursuant to an order of the Bankruptcy Court or pursuant to the
   Bankruptcy Code, (iv) such taxes as are being contested in good faith and as to which adequate
   provisions and diselosures have been made or (v) such taxes as could not reasonably be expeeted
   to have a Material Adverse Effect. The respeetive charges and reserves on the books of the
   Borrowers with respect to Taxes and other governmental charges, if any of such are required by
   applicable law or GAAP, are adequate, except as could not reasonably be expected to have a
   Material Adverse Effect.

           4.17 Refunds. Except as described on Sfchedule 4.17. no orders of, proceedings
   pending before, or other requirements of, the Federal Energy Regulatory Commission or any
   other Governmental Authority exist which could result in the Borrowers being required to refund
   any portion of the proceeds received or to be received from the sale of Hydrocarbons constituting
   part of the Mortgaged Property or other Oil and Gas Properties owned by it.

           4.18 Gas Contracts. Except as described on Schedule 4.18. (a) none of the Borrowers
   are obligated, in any material respect, by virtue of any prepayment made under any contract
   containing a “take-or-pay” or “prepayment” provision or under any similar agreement to deliver
   Hydrocarbons produced from or allocated to any of the Mortgaged Properties or other Oil and
   Gas Properties owned by it at some future date without receiving full payment therefor within 90
   days of delivery and (b) none of Borrowers have produced gas, in any material amount, subject
   to, and neither the Borrowers nor any of the Mortgaged Properties or other Oil and Gas
   Properties are subject to, balancing rights of third parties or subject to balancing duties under
   Requirements of Law, except (i) as to such matters for which the relevant Borrower has, to the
   extent required by GAAP, established monetary reserves adequate in amount to satisfy such
   obligations and segregated such reserves from other accounts or (ii) as could not reasonably be
   expected to have a Material Adverse Effect.




                                             -45-
Case 19-10547      Doc 27-1      Filed 05/10/19     Entered 05/10/19 19:37:54            Page 93 of 160




           4.19 Intellectual Property. Each of the Borrowers owns or is licensed to use all
   Intellectual Property necessary to conduct all business material to its condition (financial or
   otherwise), business or operations as such business is currently conducted. No claim has been
   asserted or is pending by any Person with respect to the use by the Borrowers of any such
   Intellectual Property or challenging or questioning the validity or effectiveness of any such
   Intellectual Property; and no Borrowers know of any valid basis for any such claim. The use of
   such Intellectual Property by the relevant Borrower does not infringe on the rights of any Person.

           420 Casualties or Taking of Propem'. Since April 30, 2018, neither the business nor
   any Property of any Borrower has been materially adversely affected as a result of any casualty
   or taking of Property or cancellation of contracts, permits or concessions by any Governmental
   Authority, riot, activities of armed forces or acts of God.

           4.21 Location of Borrowers. The principal place of business and chief executive office
   of each Borrower is located at the address of such Borrower set forth in Section 9.3 or at such
   other location as such Borrower may have, by proper written notice hereunder, advised the
   Agent, provided that such other location is within a state in which appropriate financing
   statements naming such Borrower as debtor and naming Agent as secured party, have been filed,
   if required by applicable law.
          4.22 Subsidiaries.     Except as set forth on Schedule 4.22, no Borrower has any
   Subsidiaries.
          4.23 Compliance with Anti-Terrorism Laws. No Borrower nor any Affiliate of any
   Borrower is in violation of any Anti-Terrorism Law or knowingly engages in or conspires to
   engage in any transaction that evades or avoids, or has the purpose of evading or avoiding, or
   attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law.

                 (a)     None of Borrower nor any Affiliate of any Borrower is any of the
   following (each a “Blocked Person”!:

                         (i)     a Person that is listed in the annex, to, or is
                                 otherwise subject to the provisions of. Executive
                                 Order No. 13224;

                         (ii)    a Person owned or controlled by, or acting for or on
                                 behalf of, any Person that is listed in the annex to,
                                 or is otherwise subject to the provisions of.
                                 Executive Order No. 13224;

                         (iii)   a Person or entity with which any bank or other
                                 financial institution is prohibited from dealing or
                                 otherwise engaging in any transaction by any Anti-
                                 Terrorism Law;

                         (iv)    a Person or entity that commits, threatens or
                                 conspires to commit or supports “terrorism as
                                 defined in Executive Order No. 13224;

                                             -46-
Case 19-10547      Doc 27-1      Filed 05/10/19       Entered 05/10/19 19:37:54           Page 94 of 160




                          (V)     a Person or entity that is named as a “specially
                                  designated national” on the most current list
                                  published by OF AC at its official website or any
                                  replacement website or other replacement official
                                  publication of such list; or

                          (Vi)    a Person or entity who is affiliated with a Person or
                                  entity listed above.

                   (b)    None of the Borrowers nor any Affiliate of the Borrowers (i) conducts any
   business or engages in making or receiving any contribution of funds, goods or services to or for
   the benefit of any Blocked Person or (ii) deals in, or otherwise engages in any transaction
   relating to, any Property or interests in Property blocked pursuant to Executive Order No. 13224.

                   (c)     None of the Borrowers nor any Affiliate of the Borrowers are in violation
   of any rules or regulations promulgated by OFAC or of any economic or trade sanctions
   administered and enforced by OFAC or conspires to engage in any transaction that evades or
   avoids, or has the purpose of evading or avoiding, or attempts to violate, any of the prohibitions
   set forth in any rules or regulations promulgated by OFAC.

           4.24 Identification Numbers. The federal employer identification number of each
   Borrower and its organizational number with appropriate Governmental Authorities are as set
   forth on Schedule 4.24.

          4.25 Bankruptcy Orders. The Orders and the transactions contemplated hereby and
   thereby are in full force and effect, are not subject to a stay and have not been vacated, reversed,
   modified or amended in any respect adverse to (x) the Required Lenders without the prior
   written consent of the Agent acting at the direction of the Required Lenders or (y) the Agent
   without the prior written consent of the Agent.
           4.26 Budget. The Budget was prepared in good faith by the management of the
   Borrowers, based on assumptions believed by the management of tlie Borrowers to be reasonable
   at the time made and upon information believed by the management of the Borrowers to have
   been accurate based upon the information available to the management of the Borrowers at the
   time such Budget was furnished.

           4.27 Related Party Transactions. Except as set forth on Schedule 4.27 attached hereto,
   (i) none of the Borrowers are party to or bound by any agreement, contract, whether written or
   oral, or other instrument with any person or entity that is controlled by, whether directly or
   indirectly, or in common control with or by one or more of the members of such Borrower, and
   (ii) none of the Properties owned by the Borrowers are subject to any agreement that grants an
   interest in and to such Properties to any person or entity that is controlled by, whether directly or
   indirectly, or in common control with or by one or more of the members of such Borrower.
          4.28 Pre-Petition Indebtedness and Pre-Petition Collateral. No portion of the Liens or
   the indebtedness under the Prepetition Loan Documents or any payment on account thereof is
   subject to avoidance, recharacterization, recovery, reduction, subordination, disallowance,
   impairment or any other challenges pursuant to the Bankruptcy Code or applicable

                                              -47-
Case 19-10547      Doc 27-1       Filed 05/10/19      Entered 05/10/19 19:37:54           Page 95 of 160




   nonbankruptcy law. The Liens and security interests granted to, or for the benefit of, the
   administrative agent and lenders under the Prepetition Loan Documents, including with respect
   to the Cash Collateral, pursuant to the Prepetition Loan Documents, constitute legal, valid,
   binding, enforceable (other than in respect of the stay of enforcement arising from Section 362 of
   the Bankruptcy Code) and perfected first priority Liens on and security interests in the collateral
   under the Prepetition Loan Documents and are not subject to defense, counterclaim, avoidance,
   recharacterization, recovery, disallowance or subordination pursuant to the Bankruptcy Code or
   applicable nonbankruptcy law or regulation by any person or entity, except insofar as such Liens
   and security interests are subject to the Priming Liens and the Carve-Out.

                                               ARTICLE V

                                    AFFIRMATIVE COVENANTS

          So long as any Obligation remains outstanding or unpaid, the Borrowers shall;

          5.1    Maintenance and Access to Records. Keep adequate records, in accordance with
   GAAP, of all of their transactions so that at any time, and from time to time, the Borrowers true
   and complete financial condition may be readily determined, and promptly following the
   reasonable request of the Agent or any Lender, make such records available for inspection by the
   Agent or any Lender and, at the expense of the Borrowers, allow the Agent or any Lender to
   make and take away copies thereof.

            5.2    Monthly Unaudited Financial Statements and Compliance Certificates. Deliver to
   the Agent, on or before the forty-fifth (45“') day after the close of each fiscal month, (a) a copy of
   the Financial Statements as of the close of the relevant fiscal month and from the first day of the
   then current fiscal year to the end of the relevant fiscal month, such Financial Statements to be
   certified by the Financial Officer of the Borrowers as having been prepared by the Borrowers in
   accordance with GAAP consistently applied and as a fair presentation of the financial condition
   of the Borrowers, on a consolidated basis, subject to changes resulting from normal year-end
   audit adjustments, and (b) a Compliance Certificate prepared, as to Section 2.1 thereof, as of the
   close of the relevant fiscal month or quarterly period, as applicable, and executed by the
   Financial Officer of the Borrowers.

          5.3     Annual Audited Financial Statements and Compliance Certificate. Deliver to the
   Agent, on or before the one hundred twenty (120“') day after the close of each fiscal year of the
   Borrowers, commencing with that ending on December 31, 2018, a copy of the unaudited
   Financial Statements as at the close of such fiscal year and for the fiscal year then ended.

           5.4    Reserve Reports; LOE Reports; Production Reports: Payables Aging: Additional
   Drilling Plans and Financial Projections.

                   (a)   Deliver to the Agent, no later than each June 30 beginning in 2019 during
   the term of this Agreement, a Reserve Report, in form satisfactory to the Agent, prepared as of
   the preceding May 3D‘ and certified by a Responsible Officer as fairly and accurately setting
   forth (i) the PDP, PUD, shut-in, behind-pipe and undeveloped Reserves (separately classified as
   such) attributable to the Mortgaged Properties and other Oil and Gas Properties of the


                                               -48-
Case 19-10547      Doc 27-1      Filed 05/10/19      Entered 05/10/19 19:37:54           Page 96 of 160




   Borrowers, (ii) the aggregate PV-10 value of the future net income with respect to PDP Reserves
   attributable to the Mortgaged Properties and other Oil and Gas Properties of the Borrowers, (iii)
   projections of the annual rate of production, gross income and net income with respect to such
   PDP Reserves, (iv) information with respect to the “take-or-pay,” “prepayment” and gas­
   balancing liabilities of the Borrowers with respect to such PDP Reserves and (v) general
   economic assumptions.

                   (b)    Deliver to the Agent, no later than each December 31®‘ during the term of
   this Agreement, a Reserve Report, in substantially the format of and providing the information
   provided in the Reserve Reports provided pursuant to Section 5.4('al. prepared as of the
   preceding November 30'“’ and certified by a Responsible Officer as fairly and accurately setting
   forth the information provided therein.

                   (c)    Deliver to the Agent, no later than the 45'*’ day following the end of each
   fiscal month, a report, in form reasonably satisfactory to the Agent, setting forth information as
   to quantities of production from the Mortgaged Properties, volumes of production sold, volumes
   of production committed to Commodity Hedge Agreements, pricing, purchasers of production,
   gross revenues, lease operating expenses and such other information as the Agent or any Lender
   may request with respect to the relevant monthly period.

                  (d)    Deliver to the Agent, no later than the 45'*’ day after the end of each fiscal
   month, an aging of the accounts payable of the Borrowers, on a consolidated basis, at the end of
   the relevant monthly period.

                  (e)    Deliver to the Agent, no later than December 31st of each year, a Drilling
   Plan, in form acceptable to the Agent in its sole discretion, setting forth proposed activities with
   respect to the Oil and Gas Properties of the Borrowers or any of them during the subsequent
   fiscal year.

                  (Q     Deliver to the Agent, no later than December 31st of each year, financial
   projections for the Borrowers, on a consolidated basis, as at the close of each month of the
   subsequent fiscal year, which financial projections shall be presented in the form of Financial
   Statements.

          5.5     Title Opinions: Title Defects: Mortgaged Properties.

                  (a)    Promptly upon the request of the Agent, furnish to the Agent title
   opinions, in form and by counsel reasonably satisfactory to the Agent, or other confirmation of
   title reasonably acceptable to the Agent, covering Oil and Gas Properties of the relevant
   Borrower.

                   (b)    Promptly, but in any event within 60 days after notice by the Agent of any
   title defect having a Material Adverse Effect, clear such title defect.

                  (c)     Promptly upon the request of the Agent, execute and deliver to the Agent
   additional Security Documents as necessary to maintain, as Mortgaged Properties, Oil and Gas
   Properties of the Borrowers the PV-10 value of the Proved Reseiwes attributable to which, in the
   aggregate, equals at least one hundred percent (100%) of the Total Proved Reserves reflected in

                                              -49-
Case 19-10547     Doc 27-1      Filed 05/10/19      Entered 05/10/19 19:37:54         Page 97 of 160




   the Reserve Report most recently provided to the Agent pursuant to the provisions of Section
   5.4.

          5.6     Notices of Certain Events. Deliver to the Agent, immediately upon having
   knowledge of the occurrence of any of the following events or circumstances, a written statement
   with respect thereto, signed by a Responsible Officer of the Borrowers, and setting forth the
   relevant event or circumstance and the steps being taken by the relevant Borrower with respect to
   such event or circumstance;

                  (a)    any Default or Event of Default;

                 (b)    any default or event of default under any contractual obligation of the
   Borrowers, or any litigation, investigation or proceeding between the Borrowers and any
   Governmental Authority which, in either case, if not cured or if adversely determined, as the case
   may be, could reasonably be expected to have a Material Adverse Effect;

                (c)    any litigation or proceeding involving any Borrower as a defendant or in
   which any Property of any Borrower is subject to a claim and in which the amount involved is
   $25,000 or more and which is not covered by insurance or in which injunctive or similar relief is
   sought;

                  (d)   the receipt by the Borrowers of any Environmental Complaint, which if
   adversely determined could reasonably be expected to have a Material Adverse Effect;

                  (e)     any actual, proposed or threatened testing or other investigation by any
   Governmental Authority or other Person concerning the environmental condition of, or relating
   to, any Property of the Borrowers following any allegation of a violation of any Requirement of
   Law;

                   (f)     any Release of Hazardous Substances by the Borrowers or from, affecting
    or related to any Property of the Borrowers or Property of others adjacent to Property of the
    Borrowers which could reasonably be expected to have a Material Adverse Effect, except in
    accordance with applicable Requirements of Law or the terms of a valid permit, license,
    certificate or approval of the relevant Governmental Authority, or the violation of any
    Environmental Law, or the revocation, suspension or forfeiture of or failure to renew, any
    permit, license, registration, approval or authorization which could reasonably be expected to
    have a Material Adverse Effect;

                  (g)    any Change in Management; and

                 (h)    any other event or condition which could reasonably be expected to have a
   Material Adverse Effect.

          5.7    Letters in Lieu of Transfer Orders or Division Orders. Promptly upon request by
   the Agent at any time and from time to time, and without limitation on the rights of the Agent
   pursuant to the provisions of Section 2.17. execute such letters in lieu of transfer or division
   orders as are necessary or appropriate to transfer and deliver to the remittances of Agent
   proceeds from or attributable to any of the Mortgaged Property.


                                             -50-
Case 19-10547      Doc 27-1     Filed 05/10/19       Entered 05/10/19 19:37:54         Page 98 of 160




          5.8     Commodity Hedging. Maintain in effect and comply, in all material respects,
   with the provisions of the Minimum Required Commodity Hedge Agreements.

          5.9     Tax Returns. Furnish to the Agent, promptly upon, but in no event more than 30
   days after, each filing of the annual federal income tax return of the Borrowers with the Internal
   Revenue Service, a copy thereof.

            5.10 Additional Information. Furnish to the Agent and any Lender, promptly upon the
   request of the Agent, such additional financial or other information concerning the assets,
   liabilities, operations and transactions of the Borrowers as the Agent may from time to time
   reasonably request; and notify the Agent not less than ten Business Days prior to the occurrence
   of any condition or event that may change the proper location for the filing of any financing
   statement or other public notice or recording for the purpose of perfecting a Lien in any Property
   of the Borrowers, including any change in its name or the location of the jurisdiction of
   organization, principal place of business or chief executive office of the relevant Borrower; and
   upon the request of the Agent, execute such additional Security Documents as may be necessary
   or appropriate in connection therewith.

            5.11 Compliance with Laws. Except as otherwise excused by the Bankruptcy Court,
   comply, in all material respects, with all applicable Requirements of Law, including (a) ERISA,
   (b) Environmental Laws, (c) Anti-Terrorism Laws and (d) all permits, licenses, registrations,
   approvals and authorizations (i) related to any natural or environmental resource or media
   located on, above, within, related to or affected by any Property of the Borrowers, (ii) required
   for the performance of the operations of the Borrowers, or (iii) applicable to the use, generation,
   handling, storage, treatment, transport, or disposal of any Hazardous Substances; and use its best
   efforts to cause all employees, agents, contractors, subcontractors and future lessees (pursuant to
   appropriate lease provisions) of the Borrowers, while such Persons are acting within the scope of
   their relationship with the relevant Borrower, to comply with all such Requirements of Law as
   may be necessary or appropriate to enable the relevant Borrower to so comply.

          5.12 Payment of Assessments and Charges. In the case of any Debtor, in accordance
   with the Bankruptcy Code and subject to any required approval by the Bankruptcy Court, pay all
   Taxes, assessments, governmental charges, rent and solely to the extent arising post-petition,
   other Indebtedness, which, if unpaid, might become a Lien against any Property of the
   Borrowers, except any of the foregoing being contested in good faith and as to which an
   adequate reserve in accordance with GAAP has been established or unless failure to pay would
   not have a Material Adverse Effect.
           5.13 Maintenance of Existence or Qualification and Good Standing. Maintain its
   corporate, limited liability company or limited partnership, as the case may be, existence or
   qualification and, if applicable, good standing in its jurisdiction of organization and in all
   jurisdictions wherein any material Property now owned or hereafter acquired or business now or
   hereafter conducted by it necessitates same.

          5.14 Payment of Notes: Performance of Oblieations. Pay the Notes according to the
   reading, tenor and effect thereof, as modified hereby, and do and perform every act and
   discharge all of the other Obligations.


                                             -51 -
Case 19-10547       Doc 27-1      Filed 05/10/19      Entered 05/10/19 19:37:54          Page 99 of 160




          5.15    Further Assurances.

                  (a)     The Borrowers shall promptly (and in no event later than twenty (20) days
   after becoming aware of the need therefor) do all acts and things, and execute and file or record,
   all instruments, documents, or agreements reasonably requested by the Agent or the Required
   Lenders, to comply with, cure any defects or accomplish the conditions precedent, covenants and
   agreements of the Borrowers in the Loan Documents including the Notes, to further evidence
   and more fully describe the Collateral as security for the Obligations, as to correct any omissions
   in this Agreement or the Security Documents, or to state more fully the obligations secured
   therein, or to perfect, protect or preserve any Liens created pursuant to this Agreement, the
   Security Documents or the Orders or the priority thereof or to make any recordings, file any
   notices or obtain any consents, all as may be reasonably necessary or appropriate, in the
   reasonable discretion of the Agent or the Required Lenders, in connection therewith.

                  (b)    In addition to the foregoing, the Borrowers shall, within thirty (30) days
   following request by the Agent, execute and deliver, mortgages, deeds of trust or any other
   agreements, documents or instruments with respect to the Real Property and Oil and Gas
   Properties to evidence the first-priority security interests granted to the Agent for the benefit of
   the Lenders pursuant to the Loan Documents.

           5.16 Initial Expenses of Agent. Upon request by the Agent, promptly reimburse the
   Agent for, or pay directly, all reasonable fees and expenses of counsel (including, without
   limitation, local counsel) and financial advisors to the Agent and the Lenders, in connection with
   the preparation of this Agreement and all documentation contemplated hereby, the satisfaction of
   the conditions precedent set forth herein, the filing and recordation of Security Documents, and
   the consummation of the transactions contemplated in this Agreement.

            5.17 Subsequent Expenses of Agent and Lenders. Promptly reimburse (a) all third
   party out-of-pocket amounts reasonably expended, advanced or incurred by or on behalf of the
   Agent and Lenders (i) to satisfy any obligation of the Borrowers under any of the Loan
   Documents; (ii) to ratify, amend, restate or prepare additional Loan Documents, as the case may
   be; (iii) in connection with the filing and recordation of Security Documents; (iv) in connection
   with certain back office and administrative services related to the Term Loans provided by
   Cortland Capital Market Services LLC or such other third party loan servicer as Agent may
   select from time to time; (v) in connection with all valuation services related to the Term Loans;
   and (vi) with respect to any aspect of the Cases; and (b) following an Event of Default, all out-
   of-pocket costs and expenses, if any, of the Agent or any of the Lenders to enforce or protect
   their respective rights under any of the Loan Documents, including all such out of pocket
   expenses incurred during any workout, restructuring or negotiations in respect of the Term
   Loans; and which amounts in (a) and (b) shall include all reasonable attorney’s fees (including,
   without limitation, local counsel), together with interest at the Contract Rate or Default Rate, as
   applicable, on each such amount from the date of notification by the Agent that the same was
   expended, advanced or incurred by the Agent or the Lenders until the date it is repaid to the
   Agent or the Lenders, as applicable. Notwithstanding any provision to the contrary herein, the
   Borrowers agree that, upon three (3) days’ notice, the Agent may debit the Borrowers’ account
   or accounts that are subject to exclusive control by the Agent for any amounts payable pursuant
   to this Section 5.17.


                                              -52-
Case 19-10547       Doc 27-1       Filed 05/10/19 Entered 05/10/19 19:37:54                Page 100 of
                                                160




          5.18 Maintenance and Inspection of Properties. Maintain or, to the extent that the right
  or obligation to do so rests with another Person, exercise commercially reasonable efforts to
  cause such other Person to maintain all of the tangible Properties of the Borrowers in good repair
  and condition, ordinary wear and tear excepted; make or, to the extent that the right or obligation
  to do so rests with another Person, exercise commercially reasonable efforts to cause such other
  Person to make all necessary replacements thereof and operate such Properties in a good and
  workmanlike manner; and permit any authorized representative of the Agent, upon prior notice
  to the Borrowers, to visit and inspect, at reasonable times, any tangible Property of the
  Borrowers.

          5.19 Maintenance of Insurance. Maintain or cause to be maintained insurance with
  respect to its Properties and businesses against such liabilities, casualties, risks and contingencies
  as is customary in the relevant industry and sufficient to prevent a Material Adverse Effect, all
  such insurance to be in amounts and from insurers reasonably acceptable to the Agent and name
  the Agent as an additional insured and loss payee.

           5.20 Environmental Indemnification. Indemnify and hold the Agent and each of the
  Lenders and their respective shareholders, officers, directors, employees, agents, attorneys-in-
  fact and Affiliates and each trustee for the benefit of the Agent or the Lenders under any Security
  Document {each of the foregoing an ‘'Indemnitee”') harmless from and against any and all claims,
  losses, damages, liabilities, fines, penalties, charges, administrative and judicial proceedings and
  orders, judgments, remedial actions, requirements and enforcement actions of any kind, and all
  reasonable costs and expenses incurred in connection therewith (including attorneys’ fees and
  expenses), arising directly or indirectly, in whole or in part, from (a) the presence of any
  Hazardous Substances on, under, or from any Property of the Borrowers, whether prior to or
  during the term hereof, (b) any activity carried on or undertaken on any Property of the
  Borrowers, whether prior to or during the term hereof, and whether by of the Borrowers or any
  of the predecessors in title, employees, agents, contractors or subcontractors of or any other
  Person at any time occupying or present on such Property, in connection with the handling,
  treatment, removal, storage, decontamination, cleanup, transportation or disposal of any
  Hazardous Substances at any time located or present on or under such Property, (c) any residual
  contamination on or under any Property of the Borrowers, (d) any contamination of any Property
  or natural resources arising in connection with the generation, use, handling, storage,
  transportation or disposal of any Hazardous Substances by the Borrowers or any employees,
  agents, contractors or subcontractors of the Borrowers while such Persons are acting within the
  scope of their relationship with the relevant Borrower, irrespective of whether any of such
  activities were or will be undertaken in accordance with applicable Requirements of Law or
  (e) the performance and enforcement of any Loan Document or any other act or omission in
  connection with or related to any Loan Document or the transactions contemplated thereby,
  including any such claim, loss, damage, liability, fine, penalty, charge, administrative or judicial
  proceeding, order, judgment, remedial action, requirement, enforcement action, cost or expense,
  arising from the negligence (but not the gross negligence or willful misconduct), whether sole or
  concurrent, of any Indemnitee; with the foregoing indemnity surviving satisfaction of all
  Obligations and the termination of this Agreement, unless all such Obligations have been
  satisfied wholly in cash and not by way of realization against any Collateral or the conveyance of
  any Property in lieu thereof, provided that such indemnity shall not extend to any act or omission
  by the Agent or any Lender with respect to any Property subsequent to the Agent or any Lender


                                              -53 -
Case 19-10547       Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54              Page 101 of
                                               160




  becoming the owner of such Property and with respect to which Property such claim, loss,
  damage, liability, fine, penalty, charge, proceeding, order, judgment, action or requirement arises
  subsequent to the acquisition of title thereto by the Agent or any Lender. All amounts due under
  this Section 5.20 shall be payable on written demand therefor by the Agent.

          5.21 General Indemnification. Indemnify and hold each Indemnitee harmless from and
  against any and all losses, claims, damages, liabilities and related expenses, including reasonable
  counsel fees and expenses, incurred by or asserted against any Indemnitee arising out of, in any
  way connected with or as a result of (a) the execution and delivery of this Agreement and the
  other Loan Documents, the performance by the parties hereto and thereto of their respective
  obligations hereunder and thereunder and consummation of the transactions contemplated hereby
  and thereby, (b) the use of proceeds of the Term Loan, or (c) any claim, litigation, investigation
  or proceeding relating to any of the foregoing, whether or not any Indemnitee is a party thereto,
  including any such loss, claim, damage, liability or expense arising from the negligence, whether
  sole or concurrent, of any Indemnitee, except to the extent the same is found in a final,
  nonappealable judgment by a court of competent jurisdiction to have resulted from such
  Indemnitee’s gross negligence or willful misconduct; with the foregoing indemnity surviving
  satisfaction of all Obligations and the termination of this Agreement. All amounts due under this
  Section 5.21 shall be payable on written demand therefor.
          5.22 Evidence of Compliance with Anti-Terrorism Laws. Deliver to the Agent and
  any Lender any certification or other evidence requested from time to time by the Agent or such
  Lender, in their reasonable discretion, confirming compliance by the Borrowers with the
  provisions of any or all applicable Anti-Terrorism Laws.

          5.23 Board and Management Meetings. Hold (a) a meeting of the governing body of
  each Borrower or its manager, as the case may be, at least quarterly and, in connection with each
  such meeting or any proposed action without a meeting, as the case may be, (i) provide to the
  Agent reasonable advance notice of the meeting or reasonable advance notice of any proposed
  action without a meeting, (ii) provide to the Agent, reasonably in advance of the meeting or
  proposed action without a meeting, copies of all written materials provided to the directors and
  (iii) so long as the Loan Balance exceeds $100,000, allow the Agent Observer to attend the
  meeting as a non-voting observer (other than any such meetings related to approval of the DIP
  Facility) and (b) regular operations meetings of the management team of the relevant Borrower
  and special meetings of such management team at the reasonable request of the Agent.
  Borrowers will reimburse the Agent Observer for all reasonable and documented out-of-pocket
  costs and expenses incurred in connection with its participation in any such meetings.

         5.24    Intentionally Deleted.

          5.25 Borrower Report. The Borrowers shall provide or cause to be provided to the
  Agent and each Lender a written report from the Responsible Officer, with approval and
  assistance from the Borrowers’ financial advisor, each month (or more frequently as reasonably
  requested by the Agent) in form and substance reasonably satisfactory to, and addressing such
  items as are reasonably requested by, the Agent. The Borrowers shall provide periodic
  telephonic updates of such reports to the Agent and each Lender from time to time (but not less
  than weekly), as reasonably requested by the Agent.


                                            -54-
Case 19-10547       Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54              Page 102 of
                                               160




         5.26    Budget Variance Report, Cash Forecasts & Lender Conference Calls.

                 (a)     On or before the last Business Day of each calendar week following the
  end of the calendar week in which Closing Date occurs (the “Testing Date”), the Borrowers shall
  prepare and deliver to the Agent and the Lenders a Budget Variance Report as of the end of each
  prior calendar week along with a Budget Compliance Certificate as to eompliance with the
  covenant set forth in Section 6.26 executed by a Responsible Officer, together with, in each case,
  a reconciliation between actual and projected cash receipts and disbursements for such prior
  calendar week and a written summary of the causes for any material variations.

                (b)    No later than three (3) days after the distribution of the Budget Variance
  Report by the Borrowers to the Lenders pursuant to Section S.26fa') above, the Borrowers shall
  host a conference call with the Agent and the Lenders to discuss the financial information
  provided by the Company pursuant to Sections 5.2 - 5A, and/or            as applicable, and this
  Section 5.26. which conference calls shall be conducted during normal business hours at such
  times as may be mutually agreed between the Borrowers, the Agent and the Required Lenders.

                 (c)     No later than five (5) Business Days before the end of each consecutive
  full four-week period included in the then-effective Budget, the Borrowers shall deliver to the
  Agent and Lenders a proposed updated Budget for the remaining period covered by the then-
  effective Budget for the approval of the Agent and the Required Lenders in their sole discretion,
  which updated Budget must be approved by the Agent and the Required Lenders at least two (2)
  Business Days before the end of such four-week period. If the Agent and the Required Lenders
  reject such updated Budget, the Borrowers shall, within 24 hours of receipt of such notice of
  rejection, engage in good faith negotiations with the Agent in order to develop a proposed
  updated Budget that is acceptable to the Agent and Required Lenders in their sole discretion
  (such revised proposed Budget to be submitted within two (2) Business Days of the Borrower’s
  receipt of a notice of rejection). Any proposed updated Budget shall, upon approval by the
  Agent pursuant to this Section 5.26fc). become the effective Budget and shall replace and
  supersede the then-effective Budget. For clarification purposes, in the event the Budget is not
  approved by the Agent and the Required Lenders, the Budget that was last approved by the
  Agent and the Required Lenders shall remain in effect.

          5.27 Certain Other Bankruptcy Orders. As soon as practicable in advance of filing
  with the Bankruptcy Court, but in no event less than two (2) days before filing, the Borrowers
  shall furnish to the Agent and each Lender (i) the motion seeking approval of and proposed
  forms of the Orders, which motion shall be in form and substance satisfactory to the Agent in its
  sole discretion, (ii) all other proposed orders and pleadings related to this Agreement, which
  orders and pleadings shall be in form and substance reasonably satisfactory to the Agent, (iii) any
  Reorganization Plan, and/or any disclosure statement related to such plan (which plan or
  disclosure statement shall comply with the requirements set forth herein), (iv) any motion and
  proposed form of order seeking to extend or otherwise modify the Debtors’ exclusive periods set
  forth in section 1121 of the Bankruptcy Code, (v) any motion seeking approval of any sale of the
  Debtors’ assets and any proposed form of a related bidding procedures order and sale order, (vi)
  any motion and proposed form of order filed with the Bankruptcy Court relating to any
  management equity plan, incentive plan or severance plan, the assumption, rejection,
  modification or amendment of any material contract; (vii) any “first day” pleadings intended to


                                             -55 -
Case 19-10547       Doc 27-1     Filed 05/10/19 Entered 05/10/19 19:37:54               Page 103 of
                                              160




  be filed with the Bankruptcy Court on the Petition Date; and (viii) any other pleadings to be filed
  by Borrowers with the Bankruptcy Court (each of which must be in form and substance
  satisfactory to the Agent in its sole discretion).

        5.28 Certain Case Milestones. The following “Milestones” shall apply to this
  Agreement, subject to extension by the Agent in its sole discretion:

               (a)     on the Petition Date, the Debtors shall file a Joint chapter 11 plan (the
  “Chapter 11 Plan”), in form and substance acceptable to the Agent and the Prepetition Agent,
  pursuant to which, among other things, the Obligations (as defined in the Prepetition Loan
  Agreement) will be converted into equity of the reorganized Debtors;

                 (b)     the Bankruptcy Court shall have entered an order (the “Disclosure
  Statement Order”j approving the disclosure statement accompanying the Chapter 11 Plan (the
  “Disclosure Statemenf’j in form and substance acceptable to the Prepetition Agent and the Agent
  and granting related relief by the 45th day after the Petition Date;

                (c)    an order confirming the Chapter 11 Plan (the “Confirmation Order”), in
  form and substance acceptable to the Prepetition Agent and the Agent, shall have been entered
  by the Bankruptcy Court by the 90th day following the Petition Date; and

                 (d)    the Effective Date (as defined in the Chapter 11 Plan) shall have occurred
  by the 15th day following entry of the Confirmation Order.

          5.29 Appointment of Chief Restructuring Officer. If requested by the Agent, the
  Borrowers shall promptly retain a CRO on reasonably and customary terms acceptable to the
  Agent to oversee the bankruptcy process, subject to approval by the Bankruptcy Court. Once
  retained, the CRO shall be subject to removal only upon an order of the Bankruptcy Court.

                                            ARTICLE VI

                                     NEGATIVE COVENANTS

         So long as any Obligation remains outstanding or unpaid, none of the Borrowers will:

          6.1    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness, whether
  by way of loan or otherwise; provided, however, the foregoing restriction shall not apply to (a)
  the Obligations, (b) amounts incurred that are payable as Operating Disbursements including
  unsecured accounts payable incurred in the ordinary course of business and authorized by the
  Budget, which are not unpaid in excess of forty-five (45) days beyond invoice date or are being
  contested in good faith and as to which such reserve as is required by GAAP has been made, (c)
  Indebtedness of the Borrowers at any time owing by the relevant Borrower under any of the
  Minimum Required Commodity Hedge Agreements or other Commodity Hedge Agreement with
  Approved Hedge Counterparties and approved by the Agent, (d) Indebtedness associated with
  Permitted Liens pursuant to clauses (d) and (f) of the definition thereof, and (e) amounts incurred
  that are payable as Other Disbursements.




                                             -56-
Case 19-10547       Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54               Page 104 of
                                               160




          6.2     Contingent Obligations. Create, incur, assume or suffer to exist any Contingent
  Obligation; provided, however, the foregoing restriction shall not apply to (a) performance
  guarantees, performance surety or other bonds or endorsements of items deposited for collection,
  in each case provided in the ordinary course of business or (b) trade credit incurred or operating
  leases entered into in the ordinary course of business.

          6.3    Liens. Create, incur, assume or suffer to exist any Lien on any of its Property,
  whether now owned or hereafter acquired; provided, however, the foregoing restriction shall not
  apply to Permitted Liens.

          6.4     Sales of Assets. Sell, transfer or otherwise dispose of, any of its Property,
  whether now owned or hereafter acquired, or enter into any agreement to do so; provided,
  however, the foregoing restriction shall not apply to (a) the sale of Hydrocarbons or inventory in
  the ordinary course of business, provided that no contract for the sale of Hydrocarbons shall
  obligate the relevant Borrower to deliver Hydrocarbons produced from any of its Oil and Gas
  Properties at some future date without receiving full payment therefor within sixty (60) days of
  delivery, (b) the sale or other disposition of Property destroyed, lost, worn out, damaged or
  having only salvage value or no longer used or useful in the business in which it is used, (c) the
  saie, transfer or other disposition of Property from the Borrowers to any other Borrowers or
  direct obligor hereunder, or (d) sales or other dispositions of Property, the proceeds of which are
  used to pay the Obligations in full in cash.

          6.5     Leasebacks. Enter into any agreement to sell or transfer any Property and
  thereafter rent or lease as lessee such Property or other Property intended for the same use or
  purpose as the Property sold or transferred.

         6.6    Sale or Discount of Receivables. Except to minimize losses on bona fide debts
  previously contracted, discount or sell with recourse, or sell for less than the greater of the face
  or market value thereof, any of its notes receivable or accounts receivable.

          6.7    Loans or Advances. Make or agree to make or allow to remain outstanding any
  loans or advances to any Person; provided, however, the foregoing restriction shall not apply to
  (a) advances or extensions of credit in tlie form of accounts receivable incurred in the ordinary
  course of business and on terms customary in the relevant industry, (b) loans or advances by the
  relevant Borrower to any of the other Borrower or (c) other loans or advances not exceeding
  $25,000, in the aggregate for the Borrowers on a consolidated basis, at any time outstanding.
  Notwithstanding the forgoing, the Borrowers shall not make any advance or loan to or for the
  benefit of, whether directly or otherwise, to: (i) any Person directly or indirectly related to any
  Borrower or (ii) any officer or manager of such Borrower, without the express written consent of
  the Agent.

          6.8     Investments. Make or acquire Investments in, or purchase or otherwise acquire
  all or substantially all of the assets of, any Person; provided, however, the foregoing restriction
  shall not apply to (a) the purchase or acquisition of Oil and Gas Properties, pipelines and
  gathering systems or other Property related thereto or related to farm-out, farm-in, joint
  operating. Joint venture or area of mutual interest agreements or other similar arrangements
  which are usual and customary in the oil and gas exploration and production business located


                                             -57-
Case 19-10547      Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54                Page 105 of
                                              160




  within the geographic boundaries of the United States of America (including, the federal Outer
  Continental Shelf) and otherwise in accordance with the Drilling Plan, the Budget and this
  Agreement, (b) Investments in the form of (i) debt securities issued or directly and hilly
  guaranteed or insured by the United States of America or any agency or instrumentality thereof,
  with maturities of no more than one year, (ii) commercial paper of a domestic issuer rated at the
  date of acquisition at least P-2 by Moody’s Investor Service, Inc. or A-2 by Standard & Poor’s
  Corporation and with maturities of no more than one year from the date of acquisition, (iii)
  repurchase agreements covering debt securities or commercial paper of the type permitted in this
  Section 6.8, or (iv) certificates of deposit, demand deposits, eurodollar time deposits, overnight
  bank deposits and bankers’ acceptances, with maturities of no more than one year from the date
  of acquisition, issued by or acquired from or through any Lender or any bank or trust company
  organized under the laws of the United States of America or any state thereof and having capital
  surplus and undivided profits aggregating at least $100,000,000, (c) other short-term Investments
  similar in nature and degree of risk to those described in clause (b) of this proviso to this Section
  6.8. (d) Investments in money-market funds sponsored or administered by Persons acceptable to
  the Agent and which funds invest in short-term Investments similar in nature and degree of risk
  to those described in clause (b) of this proviso to this Section 6.8. or (e) evidences of loans or
  advances not prohibited by the provisions of Section 6,7.

         6.9     Dividends and Distributions. Declare, pay or make, whether in cash or Property
  of the relevant Borrower, any dividend or distribution on, or purchase, redeem or otherwise
  acquire for value, any of its Equity Interests, other than distributions to another Borrower.

          6.10 Issuance of Egiiitv: Changes in Corporate Structure. Issue or agree to issue any
  Equity Interests in any Borrower or any Subsidiary other than common Equity Interests; enter
  into any transaction of consolidation, merger or amalgamation (including through a plan of
  division), or liquidate, wind-up or dissolve (or suffer any liquidation or dissolution).

          6.11 Transactions with Affiliates and Certain Other Person. Directly or indirectly,
  enter into any transaction (including the sale, lease or exchange of Property or the rendering of
  service) with any of its Affiliates or with any Person directly or indirectly related to any
  Borrower or any manager or officer of such Borrower (other than transactions entered into in the
  normal course of business between the Borrowers and any other Borrower not otherwise
  prohibited hereunder), other than; (a) upon fair and reasonable terms no less favorable than could
  be obtained in an arm’s length transaction with a Person which was not an Affiliate and (b) upon
  terms approved by the Agent in writing.

         6.12 Lines of Business. Engage in any line of business other than those in which the
  relevant Borrower is engaged as of the Closing Date.
          6.13 Plan Obligation. Assume or otherwise become subject to an obligation to
  contribute to or maintain any Plan or acquire any Person which has at any time had an obligation
  to contribute to or maintain any Plan.

         6.14 Anti-Terrorism Laws. Conduct any business or engage in any transaction or
  dealing with any Blocked Person, including the making or receiving of any contribution of funds,
  goods or services to or for the benefit of any Blocked Person; Deal in, or otherwise engage in


                                             -58-
Case 19-10547       Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54               Page 106 of
                                               160




  any transaction relating to, any Property or interests in Property blocked pursuant to Executive
  Order No. 13224; Engage in or conspire to engage in any transaction that evades or avoids, or
  has the purpose of evading or avoiding, or attempts to violate (i) any of the prohibitions set forth
  in Executive Order No. 13224 or the USA Patriot Act or (ii) any prohibitions set forth in the
  rules or regulations issued by OFAC or any sanctions against targeted foreign countries,
  terrorism sponsoring organizations and international narcotics traffickers based on United States
  of America foreign policy.

         6.15 Amendment of Material Contracts. Amend, supplement, restate or otherwise
  modify, in any material respect, any material contract or agreement to which the relevant
  Borrower is a party, including, without limitation, any Drilling Plan or joint operating agreement,
  without express written consent from the Agent.

          6.16 Provisions of Commodity Hedge Agreements. Enter into any Commodity Hedge
  Agreement containing any provision obligating the relevant Borrower to provide to the relevant
  Approved Hedge Counterparty any further collateral, margin, letter of credit or any other form of
  security or credit support for the obligations, contingent or otherwise, of the relevant Borrower
  thereunder without approval of the Agent.

        6.17 Maintenance of Commodity Hedge Agreements. Enter into any Commodity
  Hedge Agreement, whether with an Approved Hedge Counterparty or another Person, other than
  the Minimum Required Commodity Hedge Agreements or liquidate or terminate any of
  Minimum Required Commodity Hedge Agreements.

          6.18 Deposit Accounts. Establish or maintain funds on deposit in a deposit account
  with any financial institution other than in (a) the Lockbox Account, (b) the CapEx Account, or
  (c) an Operating Account (including deposit aecounts used to maintain funds in suspense or
  royalties due to third-parties) as described on Schedule 6.18 attached hereto.

          6.19 Drilling Plans. Make any expenditure with respect to maintenance, exploration or
  development activities with respect to the Oil and Gas Properties other than as contemplated in
  the Drilling Plan.

         6.20 Subsidiaries. The formation or acquisition of any new direct or indirect
  Subsidiary after the Closing Date shall only occur with the consent of the Agent and the
  Required Lenders.
         6.21    Intenlionallv Omitted.

         6.22 Capital Expenditures. Make or commit or agree to make, in any fiscal quarter.
  Capital Expenditures (by purchase, lease or otherwise or incur costs associated with the
  exploration and development of Borrowers’ Oil and Gas Properties) except as permitted by the
  Budget and the Drilling Plan.

         6.23    Intentionally Omitted.

         6.24    Intentionally Omitted.



                                             -59-
Case 19-10547      Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54              Page 107 of
                                              160




        6.25    Intentionally Omitted.

        6.26    Budget Variances.

                (a)    The Budget shall be tested on a weekly basis (of Monday through Sunday)
 on the last Business Day of each week as required under Section 5.26. Any deviation from the
 Budget in excess of the Permitted Variances (as described below in Section 6.261b')') shall
 constitute non-compliance with the Budget and the terms of the Loan Documents and an Event
 of Default; provided that the Required Lenders shall have the authority to provide written pre­
 approval for any deviations in excess of the Permitted Variances.

                (b)     As of any Testing Date, for the Testing Period(s) ending on such Testing
 Date, the Borrowers shall not allow (i) any Operating Disbursements made by the Borrowers
 during such Testing Period (reduced by any applicable accrued and unused Carry Forward
 Amounts for the applicable Disbursement Line Item with respect to each Operating
 Disbursement) to be (x) greater than 120% of the applicable Disbursement Line Item related to
 such Operating Disbursements for the Borrowers set forth in the Budget for such Testing Period
 and (y) greater than 110% of the applicable Disbursement Line Item related to such Operating
 Disbursements for the Borrowers set forth in the Budget on a cumulative basis for that portion of
 the Budget ending on the Testing Date; (ii) the aggregate Operating Disbursements made by the
 Borrowers during such Testing Period (reduced by any applicable accrued and unused Carry
 Forward Amounts) to be (x) greater than 120% of the aggregate Operating Disbursements for the
 Borrowers set forth in the Budget for such Testing Period and (y) greater than 110% of the
 aggregate Operating Disbursements for the Borrowers set forth in the Budget on a cumulative
 basis for that portion of the Budget ending on the Testing Date; (iii) the aggregate Receipts
 received by the Borrowers during such Testing Period (increased by any applicable accrued and
 unused Carry Forward Amounts) to be (x) less than 80% of the aggregate Receipts for the
 Borrowers set forth in the Budget for such Testing Period or (y) less than 90% of the aggregate
 Receipts for the Borrowers set forth in the Budget on a cumulative basis for that portion of the
 Budget ending on the Testing Date; (iv) the aggregate Professionals Fees disbursements made by
 the Borrowers on a cumulative basis over each Testing Period (reduced by any applicable
 accrued and unused Carry Forward Amounts related to Professional Fees) to be greater than
 110% of the aggregate Professional Fees set forth in the Budget on a cumulative basis for that
 portion of the Budget ending on the Testing Periods (the variance in Disbursement Line Items
 described in the foregoing clause (i), the variance in Operating Disbursements described in the
 foregoing clause (ii), the variance in Receipts described in the foregoing clause (iii) and the
 variance in Professional Fees described in the foregoing clause (iv), the “Permitted Variances”').

                (c)     For the purposes of the above calculations, it is agreed that to the extent
 that the Professional Fees incurred by counsel to the Lenders exceed the amounts for such line
 items in the Budget, such excess amounts shall be disregarded when calculating the Permitted
 Variance.

        6.27 Organizational Documents.          Enter into any amendment or permit any
 modification of, or waive any material right or obligation of any Person under, any Borrower’s
 applicable certificate or articles of incorporation, certificate of formation, bylaws, limited



                                           -60-
Case 19-10547       Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54                Page 108 of
                                               160




  liability company agreement or equivalent or comparable document, in each case in a manner
  that is materially adverse to the Agent or the Lenders.

          6.28 Use of Proceeds. The Borrowers shall not directly or indirectly, use or permit the
  use of all or any portion of the Loans for any purpose other than the Approved Purposes. The
  Borrowers will not directly or indirectly use the proceeds of the Term Loans, or otherwise make
  available such proceeds to any person, (a) to permit the Borrowers, any or any other party-in­
  interest or their representatives to challenge or otherwise contest or institute any proceeding to
  determine (i) the validity, perfection or priority of security interests in favor of any of the
  Lenders or Prepetition Loan Documents, or (ii) the enforceability of the obligations of the
  Borrowers under the DIP Facility or Prepetition Loan Documents, (b) to investigate (except as
  may be required by the Bankruptcy Court), commence, prosecute or defend any claim, motion,
  proceeding or cause of action against any of the Lenders, the lenders under the Prepetition Loan
  Documents and their respective agents, attorneys, advisors or representatives including, without
  limitation, any lender liability claims, subordination claims or any claims attempting to
  invalidate any of the Loan Documents or Prepetition Loan Documents, (c) to fund acquisitions,
  capital expenditures or any other expenditure other than as set forth in the Budget, (d) in
  furtherance of an offer, payment, promise to pay, or authorization of the payment or giving of
  money, or anything else of value, to any Person in violation of any Anti-Terrorism Laws, (e) for
  the purpose of funding, financing or facilitating any activities, business or transaction of or with
  any Blocked Person, or (f) in a manner that would otherwise violate any Anti-Terrorism Law.

         6.29    Additional Bankruptcy Matters. The Borrowers shall not do any of the following:

                   (a)    assert or prosecute any claim or cause of action against any of the Secured
  Parties (in their capacities as such), unless such claim or cause of action is in connection with the
  enforcement or defense of the Loan Documents against any of the Agent or Lenders;

                 (b)    subject to Section 7.2(b). object to, contest, delay, prevent or interfere with
  in any material manner the exercise of rights and remedies by the Agent or the Lenders with
  respect to the Collateral following the occurrence of an Event of Default (provided that any
  Borrower may contest or dispute whether an Event of Default has occurred);

                 (c)    except as expressly provided or permitted hereunder or as provided
  pursuant to any other Order of the Bankruptcy Court which is in form and substance satisfactory
  to the Required Lenders, make any payment or distribution to any non-Debtor Affiliate or insider
  of the Borrowers outside of the ordinary course of business; or

                  (d)   without the consent of the Agent and the Required Lenders, file a motion
  (or support any motion) seeking to amend or otherwise modify any Order in any manner adverse
  to the Lenders.
          6.30 Prepayments or Amendments of Existing Debt. The Borrowers shall not directly
  or indirectly:

                 (a)   make any payment or prepayment of principal of, premium, if any, or
  interest on, or redemption, purchase, retirement, defeasance (including in substance or legal


                                             -61 -
Case 19-10547      Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54              Page 109 of
                                              160




  defeasance), sinking fund or similar payment with respect to, any Indebtedness outstanding on
  the Closing Date except as permitted in this Agreement or the Orders; or

                (b)    amend or modify any other term or provision of the Prepetition Loan
  Documents, if such amendment or modification would be materially adverse to the Lenders.

                                           ARTICLE VII

                                      EVENTS OF DEFAULT

         7.1    Enumeration of Events of Default. Any of the following events shall constitute an
  Event of Default:

                  (a)     default shall be made in the payment when due of any installment of
  principal or interest under this Agreement or the Notes or in the payment when due of any fee or
  other sum payable under any Loan Document to which the relevant Borrower is a party;

                 (b)    default shall be made by the Borrowers in the due observance or
  performance of any of its obligations under the Loan Documents, and, as to compliance with the
  obligations of the Borrowers under Article V (other than Sections 5.14 and 5.28). such default
  shall continue for five (5) days after the earlier of notice thereof to the relevant Borrower or
  Borrowers by the Agent or knowledge thereof by the relevant Borrower or any of the other
  Borrowers;

                 (c)     any representation or warranty made by the Borrowers in any of the Loan
  Documents to which the relevant Borrower is a party proves to have been untrue in any material
  respect or any representation, statement (including Financial Statements), certificate or data
  furnished or made to the Agent or any Lender in connection herewith proves to have been untrue
  in any material respect as of the date the facts therein set forth were stated or certified;

                  (d)    default shall be made by any Borrower (as principal or guarantor or other
  surety) in the payment or performance of any bond, debenture, note or other Indebtedness in
  excess of $50,000 in the aggregate as to the relevant Borrower or under any credit agreement,
  loan agreement, indenture, promissory note or similar agreement or instrument executed in
  connection with any of the foregoing, and such default shall remain unremedied for in excess of
  the period of grace, if any, with respect thereto; provided that this clause (d) shall not apply to
  any Indebtedness outstanding hereunder and any Indebtedness of any Borrower that was incurred
  prior to the Petition Date (or, if later, the date on which such Person became a Debtor);

                 (e)   the levy against any significant portion of the Property of the Borrowers,
  or any execution, garnishment, attachment, sequestration or other writ or similar proceeding
  post-petition in an amount in excess of $50,000 as to the relevant Borrower which is not
  permanently dismissed or discharged within 60 days after the levy;

                  (f)   a final and non-appealable order, judgment or decree shall be entered
  against any Borrower post-petition for money damages and/or Indebtedness due that accrued
  post-petition in an amount in excess of $50,000, and such order, judgment or decree shall not be
  dismissed or stayed within 60 days or is not fully covered by insurance;

                                            -62-
Case 19-10547         Doc 27-1     Filed 05/10/19 Entered 05/10/19 19:37:54                 Page 110 of
                                                160




                 (g)     any charges are filed or any other action or proceeding is instituted by any
 Governmental Authority against any Borrower under the Racketeering Influence and Corrupt
 Organizations Statute (18 U.S.C. §1961 et             the result of which could be the forfeiture or
 transfer of any material Property of the relevant Borrower subject to a Lien in favor of the Agent
 without (i) satisfaction or provision for satisfaction of such Lien or (ii) such forfeiture or transfer
 of such Property being expressly made subject to such Lien;

                 (h)    no Borrower shall have (i) concealed, removed or diverted, or permitted to
 be concealed, removed or diverted, any part of its Property, with intent to hinder, delay or
 defraud its creditors or any of them, (ii) made or suffered a transfer of any of its Property which
 may be fraudulent under any bankruptcy, fraudulent conveyance or similar law with intent to
 hinder, delay or defraud its creditors, (iii) made any transfer of its Property to or for the benefit
 of a creditor at a time when other creditors similarly situated have not been paid with intent to
 hinder, delay or defraud its creditors or (iv) shall have suffered or permitted, while insolvent, any
 creditor to obtain a Lien upon any of its Property through legal proceedings or distraint which is
 not vacated within 60 days from the date thereof;

               (i)      any Security Document shall for any reason not, or cease to, create valid
 and perfected first-priority Liens against the Property of the Borrower which is a party thereto
 purportedly covered thereby, except to the extent permitted by this Agreement;

                0)        any Loan Document ceases to be in full force and effect (other than by
 reason of a release of Collateral in accordance with the terms hereof or thereof or the payment in
 full in cash of the Obligations in accordance with the terms hereof) or any Borrower contests in
 any manner the validity or enforceability of any provision of any Loan Document to which it is a
 party, or denies that it has any liability under any Loan Document to which it is a party;

              (k)    any Borrower purports to revoke, terminate or rescind any Loan
 Document or any provision of any Loan Document;

               (1)    any Borrower pays, in cash or otherwise, any portion of any Subordinated
 Indebtedness not expressly permitted pursuant to the terms of a subordination agreement in favor
 of the Agent;

                (m)     a Change of Management occurs;

                (n)    any Borrower (or any direct or indirect parent of any Borrower) or any
 Person claiming by or through any of the foregoing, shall obtain court authorization to
 commence, or shall commence, join in, assist or otherwise participate as an adverse party in any
 suit or other proceeding against the Agent or any of the Lenders regarding the DIP Facility,
 unless such suit or other proceeding is in connection with the enforcement of the Loan
 Documents against the Agent or Lenders;

                (0)     other than Chapter 11 Plan, a plan of reorganization shall be confirmed in
 any of the Cases, or any order shall be entered which dismisses any of the Cases and which order
 does not provide for termination of the Commitments under this Agreement and indefeasible
 payment in full in cash of the Obligations under the Loan Documents or provide such treatment
 that is otherwise acceptable to the Agent and Lenders in their sole discretion, or any of the


                                             -63-
Case 19-10547       Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54                Page 111 of
                                               160




 Borrowers or any of their Subsidiaries shall file, propose, support, or fail to contest in good faith
 the filing or confirmation of such a plan or the entry of such an order;

                (P)     any Borrower or any of its Subsidiaries shall file any motion seeking
 authority to consummate the sale of assets of any Borrower or any of its Subsidiaries (other than
 as permitted under the Loan Documents) pursuant to Section 363 of the Bankruptcy Code,
 without prior written consent of the Lenders;

                (q)     the entry of an order dismissing any of the Cases or converting any of the
 Cases to a case under chapter 7 of the Bankruptcy Code, or any filing by the Borrowers or any of
 their Subsidiaries of a motion or other pleading seeking entry of such an order or supporting
 entry of such an order;

                (r)   a trustee, responsible officer or an examiner having expanded powers
 (beyond those set forth under Sections 1106(a)(3) and (4) of the Bankruptcy Code) under
 Bankruptcy Code section 1104 (other than a fee examiner) is appointed or elected m the any of
 the Cases, any Borrower or any of its Subsidiaries applies for, consents to, or fails to contest in,
 any such appointment, or the Bankruptcy Court shall have entered an order providing for such
 appointment, in each case without the prior written consent of the Lenders in their sole
 discretion;

                (s)     the entry of an order or the filing by any Borrower or any of its
 Subsidiaries of an application, motion or other pleading seeking entry of an order staying,
 reversing, vacating or otherwise modifying the Interim Order or the Final Order, in each case in a
 manner adverse in any material respect to the Agent or the Lenders;

                (t)     the entry of an order in any of the Cases denying or terminating use of
  Cash Collateral by the Borrowers or any of their Subsidiaries;

                (u)    the entry of an order in any of the Cases granting relief from any stay of
  proceeding (including, without limitation, the automatic stay) so as to allow a third party to
  proceed against any material assets of the Borrowers or any of their Subsidiaries;

                (v)     the entry of a final non-appealable order in the Cases charging any of the
 Collateral under Section 506(c) of the Bankruptcy Code against the Lenders or the
 commencement of any other actions by the Borrowers or any of their Subsidiaries (or any direct
 or indirect parent thereof), that challenges the rights and remedies of the Agent or the Lenders
 under this Agreement in any of the Cases or that is inconsistent with the Loan Documents;

                (w)     the entry of an order in any of the Cases seeking authority to use Cash
 Collateral (other than with the prior written consent of the Agent and the Lenders) or to obtain
 financing under Section 364 of the Bankruptcy Code (other than the DIP Facility);

                 (x)     the entry of an order in any of the Cases granting adequate protection to
 any other person (other than the Orders, relief approved by the Agent and Required Lenders
 granted to the Approved Hedge Counterparty, and “first day” orders), to the extent such adequate
 protection is senior or pari passu to the Liens and Superpriority Claims granted to the Agent and
 Lenders in the Orders;

                                             -64-
Case 19-10547          Doc 27-1   Filed 05/10/19 Entered 05/10/19 19:37:54               Page 112 of
                                               160




                  (y)    the filing or support by the Borrowers or any of their Subsidiaries of a plan
  of reorganization that (a) does not provide for the indefeasible payment in full, in cash of all
  obligations owing under this Agreement or such other treatment that is acceptable to Agent and
  Lenders in their sole discretion; and (b) is not otherwise acceptable to the Agent and the Lenders
  in their sole and reasonable discretion;

                 (z)      the filing or support of any pleading by any Borrower or any of its
  Subsidiaries (or any direct or indirect parent thereof), seeking, or otherwise consenting to, any of
  the matters set forth in clauses (q) through (y) above;

                 (aa) termination or expiration of any exclusivity period for any Borrower of or
  any of its Subsidiaries to file or solicit acceptances for a plan of reorganization;

                 (bb) the making of any Pre-Petition Payments other than (i) as permitted by the
  Interim Order or the Final Order, (ii) as permitted by any “first day” orders reasonably
  satisfactory to the Agent and the Lenders, or (iii) as permitted by any other order of the
  Bankruptcy Court in amounts reasonably satisfactory to the Agent and the Lenders;

                 (cc) the entry of an order of the Bankruptcy Court granting, other than in
  respect of the DIP Facility and the Carve-Out, any claim entitled to superpriority administrative
  expense claim status in the Cases pursuant to Section 364(c)(1) of the Bankruptcy Code pari
  passu with or senior to the claims of the Agent and the Lenders under the DIP Facility, or the
  filing by the Borrowers or any of their Subsidiaries of a motion or application seeking entry of
  such an order;
                 (dd) other than with respect to the Carve-Out and the Liens permitted to have
  such priority under Section 2.21. and subject to the Orders, relief approved by the Agent and
  Required Lenders provided to the Approved Hedge Counterparty and “first day” orders, the
  Company shall create or incur, or the Bankruptcy Court enters an order granting, any Lien which
  is pari passu with or senior to any Liens under the Loan Documents or the adequate protection
  Liens granted under the Interim Order; or

                 (ee) noncompliance by any Borrower or any of its Subsidiaries with the terms
  of the Interim Order or the Final Order.

         7.2     Remedies.

                 (a)   Subject to the provisions of the Orders, upon the occurrence of any Event
  of Default, the Agent may, and upon the request of the Required Lenders shall, by notice in
  writing to any Borrower, declare all Obligations immediately due and payable, without
  presentment, demand, protest, notice of protest, default or dishonor, notice of intent to accelerate
  maturity, notice of acceleration of maturity or other notice of any kind, except as may be
  provided to the contrary elsewhere herein, all of which are hereby expressly waived by each
  Borrower.

                (b)     Subject to the provisions of the Orders, upon the occurrence of any Event
  of Default and the giving of five (5) Business Days’ notice to the Borrowers (the “Remedies
  Notice Period”), the Lenders, with the oral consent of the Required Lenders (confirmed promptly

                                             -65-
Case 19-10547       Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54               Page 113 of
                                               160




 in writing), and the Agent, in accordance with the terms hereof, may, in addition to the foregoing
 in this Section 7.2. exercise any or all of their rights and remedies provided by law or pursuant to
 the Loan Documents, including without limitation, the ability of Lenders to credit bid up to
 100% of the Obligations then outstanding. During the Remedies Notice Period, the Borrowers
 and any party in interest shall be entitled to seek an emergency hearing with the Bankruptcy
 Court, for the sole purpose of contesting whether an Event of Default has occurred and/or is
 continuing.

                 (c)     Should the Obligations under the Loan Documents become immediately
 due and payable in accordance with any of the preceding subsections of this Section 7.2.
 following the Remedies Notice Period and subject to order(s) of the Bankruptcy Court, the Agent
 shall be entitled to proceed against the Collateral.

                (d)     Proceeds received by the Agent from realization against the Collateral and
 any other funds received by the Agent from any Borrower when an Event of Default has
 occurred and is continuing shall be applied (i) first, to fees and expenses due pursuant to the
 terms of this Agreement, any other Loan Document or any Commodity Hedge Agreement with a
 Lender, (ii) second, to accrued interest on the Obligations under the Loan Documents or any
 Commodity Hedge Agreement with a Lender and (iii) third, to the Loan Balance and any other
 Obligations then due and payable, pro rata in accordance with the ratio of the Loan Balance or
 such other Obligations, as the case may be, to the sum of the Loan Balance and such other
 Obligations. Notwithstanding the foregoing, amounts received from any Borrower that is not an
 Eligible Contract Participant shall not be applied to any Excluded Swap Obligations owing to a
 Lender, it being understood that in the event any amount is applied to the Obligations other than
 Excluded Swap Obligations as a result of this sentence, the Agent shall make such adjustments
 as it determines are appropriate pursuant to this sentence, from amounts received from Eligible
 Contract Participants to ensure, as nearly as possible, that the proportional aggregate recoveries
 with respect to the Obligations described in the preceding sentence of this subsection (d) of this
 Section 7.2 by Lenders that are the holders of any Excluded Swap Obligations are the same as
 the proportional aggregate recoveries with respect to other Obligations pursuant to the preceding
 sentence of this subsection (d) of this Section 7.2.

                                           ARTICLE VIII

                                            THE AGENT

         8.1    Appointment. Each Lender hereby designates and appoints the Agent as the agent
 of such Lender under this Agreement and the other Loan Documents to which the Agent is a
 party or under which the Agent is granted any right or remedy. Each Lender authorizes the
 Agent, as the agent for such Lender, to take such action on behalf of such Lender under the
 provisions of this Agreement or the other Loan Documents to which the Agent is a party or
 under which the Agent is granted any right or remedy and to exercise such powers and perform
 such duties as are expressly delegated to the Agent by the terms of this Agreement or the other
 Loan Documents to which the Agent is a party or under which the Agent is granted any right or
 remedy, together with such other powers as are reasonably incidental thereto. Notwithstanding
 any provision to the contrary elsewhere in this Agreement or in any other Loan Document to
 which the Agent is a party or under which the Agent is granted any right or remedy, the Agent


                                            -66-
Case 19-10547       Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54                Page 114 of
                                               160




  shall not have any duties or responsibilities except those expressly set forth herein or in any other
  Loan Document to which the Agent is a party or under which the Agent is granted any right or
  remedy or any fiduciary relationship with any Lender; and no implied covenants, functions,
  responsibilities, duties, obligations or liabilities on the part of the Agent shall be read into this
  Agreement or any other Loan Document to which the Agent is a party or under which the Agent
  is granted any right or remedy or otheiwise exist against the Agent.

          8.2     Delegation of Duties. The Agent may execute any of its duties under this
  Agreement and the other Loan Documents to which the Agent is a party or under which the
  Agent is granted any right or remedy by or through agents or attorneys-in-fact and shall be
  entitled to advice of counsel concerning all matters pertaining to such duties. The Agent shall
  not be responsible to any Lender for the negligence or misconduct of any agents or attorneys-in-
  fact selected by it with reasonable care.

           8.3    Exculpatory Provisions. Neither the Agent nor any of its officers, directors,
  employees, agents, attorneys-in-fact or Affiliates shall be (a) required to initiate or conduct any
  litigation or collection proceedings hereunder, including in each case, without limitation, any
  expression of approval or satisfaction or any delivery of a Carve-Out Trigger Notice pursuant to
  and as defined in the Orders, except with the concurrence of the Required Lenders and
  contribution by each Lender of its Percentage Share of costs reasonably expected by the Agent to
  be incurred in connection therewith, (b) liable for any action lawfully taken or omitted to be
  taken by it or such Person under or in connection with this Agreement or any other Loan
  Document to which the Agent is a party or under which the Agent is granted any right or remedy
  (except for gross negligence or willful misconduct of the Agent or such Person) or (c)
  responsible in any manner to any Lender for any recitals, statements, representations or
  warranties made by any Borrower or any Responsible Officer thereof contained in this
  Agreement or any other Loan Document or in any certificate, report, statement or other
  document referred to or provided for in, or received by the Agent under or in connection with,
  this Agreement or any other Loan Document to which the Agent is a party or under which the
  Agent is granted any right or remedy, or for the value, validity, effectiveness, genuineness,
  enforceability or sufficiency of this Agreement or any other Loan Document to which the Agent
  is a party or under which the Agent is granted any right or remedy or for any failure of any
  Borrower to perform its obligations hereunder or thereunder. The Agent shall not be under any
  obligation to any Lender to ascertain or to inquire as to the observance or performance of any of
  the agreements contained in, or conditions of, this Agreement or any other Loan Document to
  which the Agent is a party or under which the Agent is granted any right or remedy, or to inspect
  the Properties, books or records of the Borrowers.

           8.4    Reliance bv Agent. The Agent shall be entitled to rely, and shall be fiilly
  protected in relying, upon any Note, writing, resolution, notice, consent, certificate, affidavit,
  letter, telegram, telecopy, telex or teletype message, statement, order or other document or
  conversation believed by it to be genuine and correct and to have been signed, sent or made by
  the proper Person or Persons and upon advice and statements of legal counsel (including counsel
  to the Borrowers), independent accountants and other experts selected by the Agent. The Agent
  may deem and treat the payee of any Note as the owner thereof for all purposes unless and until a
  written notice of assignment, negotiation or transfer thereof shall have been received by the
  Agent. The Agent shall be fully justified in failing or refusing to take any action under this


                                             -67-
Case 19-10547      Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54              Page 115 of
                                              160




  Agreement or any other Loan Document to which the Agent is a party or under which the Agent
  is granted any right or remedy unless it shall first receive such advice or concurrence of the
  Required Lenders as it deems appropriate and contribution by each Lender of its Percentage
  Share of costs reasonably expected by the Agent to be incurred in connection therewith. The
  Agent shall in all cases be fully protected in acting, or in refraining from acting, under this
  Agreement and the other Loan Documents to which the Agent is a party or under which the
  Agent is granted any right or remedy in accordance with a request of the Required Lenders.
  Such request and any action taken or failure to act pursuant thereto shall be binding upon the
  Lenders and all future holders of the Notes. In no event shall the Agent be required to take any
  action that exposes the Agent to liability or that is contrary to any Loan Document to which the
  Agent is a party or under which the Agent is granted any right or remedy or applicable
  Requirement of Law.

          8.5     Notice of Default. The Agent shall not be deemed to have knowledge or notice of
  the occurrence of any Default or Event of Default unless the Agent has received notice from a
  Lender or the Borrowers referring to this Agreement, describing such Default or Event of
  Default and stating that such notice is a “notice of default.” In the event that the Agent receives
  such a notice, the Agent shall promptly give notice thereof to the Lenders. The Agent shall take
  such action with respect to such Default or Event of Default as shall be reasonably directed by
  the Required Lenders; provided that unless and until the Agent shall have received such
  directions, subject to the provisions of Section 7.2. the Agent may (but shall not be obligated to)
  take such action, or refrain from taking such action, with respect to such Default or Event of
  Default as it shall deem advisable in the best interests of the Lenders. In the event that the
  officer of the Agent primarily responsible for the lending relationship with the Borrowers or any
  Responsible Officer of any Lender primarily responsible for the lending relationship with the
  Borrowers becomes aware that a Default or Event of Default has occurred and is continuing, the
  Agent or such Lender, as the case may be, shall use its good faith efforts to inform the other
  Lenders and/or the Agent, as the case may be, promptly of such occurrence. Notwithstanding the
  preceding sentence, failure to comply with the preceding sentence shall not result in any liability
  to the Agent or any Lender.

           8.6     Non-Reliance on Agent and Other Lenders. Each Lender expressly acknowledges
  that neither the Agent nor any other Lender nor any of their respective officers, directors,
  employees, agents, attorneys-in-fact or Affiliates has made any representation or warranty to
  such Lender and that no act by the Agent or any other Lender hereafter taken, including any
  review of the affairs of the Borrowers, shall be deemed to constitute any representation or
  warranty by the Agent or any Lender to any other Lender. Each Lender represents to the Agent
  that it has, independently and without reliance upon the Agent or any other Lender, and based on
  such documents and information as it has deemed appropriate, made its own appraisal of and
  investigation into the business, operations, property, condition (financial and otherwise) and
  creditworthiness of the Borrowers and the value of the Properties of the Borrowers and has made
  its own decision to enter into this Agreement. Each Lender also represents that it will,
  independently and without reliance upon the Agent or any other Lender and based on such
  documents and information as it shall deem appropriate at the time, continue to make its own
  credit analysis, appraisals and decisions in taking or not taking action under this Agreement and
  the other Loan Documents, and to make such investigation as it deems necessary to inform itself
  as to the business, operations, property, condition (financial and otherwise) and creditworthiness


                                            -68-
Case 19-10547       Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54               Page 116 of
                                               160




 of the Borrowers and the value of the Properties of the Borrowers. Except for notices, reports
 and other documents expressly required to be furnished to the Lenders by the Agent hereunder,
 the Agent shall not have any duty or responsibility to provide any Lender with any credit or other
 information concerning the business, operations, property, condition (financial and otherwise) or
 creditworthiness of the Borrowers or the value of the Properties of the Borrowers which may
 come into the possession of the Agent or any of its officers, directors, employees, agents,
 attorneys-in-fact or Affiliates.

          8.7     Indemnification. Each Lender agrees to indemnify the Agent and its officers,
 directors, employees, agents, attorneys-in-fact and Affiliates (to the extent not reimbursed by the
 Borrowers and without limiting the obligation of the Borrowers to do so), ratably according to
 the Percentage Share of such Lender, from and against any and all liabilities, claims, obligations,
  losses, damages, penalties, actions, judgments, suits, costs, expenses and disbursements of any
 kind whatsoever which may at any time (including any time following the payment and
 performance of all Obligations and the termination of this Agreement) be imposed on, incurred
 by or asserted against the Agent or any of its officers, directors, employees, agents, attorneys-in-
 fact or Affiliates in any way relating to or arising out of this Agreement or any other Loan
 Document, or any other document contemplated or referred to herein or the transactions
 contemplated hereby or any action taken or omitted by the Agent or any of its officers, directors,
 employees, agents, attorneys-in-fact or Affiliates under or in connection with any of the
  foregoing, including any liabilities, claims, obligations, losses, damages, penalties, actions.
 Judgments, suits, costs, expenses and disbursements imposed, incurred or asserted as a result of
 the negligence, whether sole or concurrent, of the Agent or any of its officers, directors,
  employees, agents, attorneys-in-fact or Affiliates; provided that no Lender shall be liable for the
 payment of any portion of such liabilities, obligations, losses, damages, penalties, actions,
 judgments, suits, costs, expenses or disbursements resulting solely from the gross negligence or
  willful misconduct of the Agent or any of its officers, directors, employees, agents, attorneys-in-
  fact or Affiliates. The agreements in this Section 8.7 shall survive the payment and performanee
  of all Obligations and the termination of this Agreement.

         8.8    Restitution. Should the right of the Agent or any Lender to realize funds with
 respect to the Obligations be challenged and any application of such funds to the Obligations be
 reversed, whether by Governmental Authority or otherwise, or should the Borrowers otherwise
 be entitled to a refund or return of funds distributed to the Lenders in connection with the
 Obligations, the Agent or such Lender, as the case may be, shall promptly notify the Lenders of
 such fact. Not later than Noon, Eastern Standard or Eastern Daylight Savings Time, as the case
 may be, of the Business Day following such notice, each Lender shall pay to the Agent an
 amount equal to the ratable share of such Lender of the funds required to be returned to the
 Borrowers entitled to such funds. The ratable share of each Lender shall be determined on the
 basis of the percentage of the payment all or a portion of which is required to be refunded
 originally distributed to such Lender, if such percentage can be determined, or, if such
 percentage cannot be determined, on the basis of the Percentage Share of such Lender. The
 Agent shall forward such funds to the relevant Borrower or to the Lender required to return sueh
 funds. If any such amount due to the Agent is made available by any Lender after Noon, Eastern
 Standard or Eastern Daylight Savings Time, as the case may be, of the Business Day following
 sueh notice, such Lender shall pay to the Agent (or the Lender required to return funds to the
 relevant Borrower, as the case may be) for its own aeeount interest on such amount at a rate


                                            -69-
Case 19-10547       Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54               Page 117 of
                                               160




  equal to the Federal Funds Rate for the period from and including the date on which restitution to
  the relevant Borrower is made by the Agent (or the Lender required to return funds to the
  relevant Borrower, as the case may be) to but not including the date on which such Lender
  failing to timely forward its share of funds required to be returned to the relevant Borrower shall
  have made its ratable share of such funds available.

          8.9     Agent in Its Individual Capacity. Lender serving as the Agent hereunder and its
  Affiliates may make loans to, accept deposits from, and generally engage in any kind of business
  with the Borrowers or any of them as though such Lender were not the agent hereunder. With
  respect to any Note issued to the Lender serving as the agent, such Lender shall have the same
  rights and powers under this Agreement as a Lender and may exercise such rights and powers as
  though it were not the agent hereunder. The terms “Lender” and “Lenders” shall include the
  Agent in its individual capacity as a Lender.

          8.10 Successor Agent. The Agent may resign as Agent upon ten days’ notice to the
  Lenders and the Borrowers. If the Agent shall resign as Agent under this Agreement and the
  other Loan Documents, Lenders for which the Percentage Shares aggregate in excess of fifty
  percent (50%) shall appoint from among the Lenders or Affiliates of Lender a successor agent
  for the Lenders, whereupon such successor agent shall succeed to the rights, powers and duties
  of the Agent. The term “Agent” shall mean such successor agent effective upon its appointment.
  The rights, powers and duties of the former Agent as Agent shall be terminated, without any
  other or further act or deed on the part of such former Agent or any of the parties to this
  Agreement or any holders of the Notes. After the removal or resignation of any Agent hereunder
  as Agent, the provisions of this Article Vlll and those of any Section of this Agreement relating
  to the Agent, including Section 5.16. Section 5.17. Section 5.21. Section 5.22 and Section 8.7
  shall inure to its benefit as to any actions taken or omitted to be taken by it while it was Agent
  under this Agreement and the other Loan Documents.
           8.11 Applicable Parties. The provisions of this Article VIII are solely for the benefit of
   the Agent and the Lenders, and none of the Borrowers shall have any rights as a third party
   beneficiary or otherwise under any of the provisions of this Article VIII. In performing functions
   and duties hereunder and under the other Loan Documents, the Agent shall act solely as the
   agent of the Lenders and does not assume, nor shall it be deemed to have assumed, any
   obligation or relationship of trust or agency with or for the Borrowers or any legal representative,
   successor or assign of the Borrowers.

           8.12 Releases. Each Lender hereby authorizes the Agent to release any Collateral that
   is permitted to be sold or released pursuant to the terms of the Loan Documents. Each Lender
   hereby authorizes the Agent to execute and deliver to the Borrowers or any of them, at the sole
   cost and expense of the Borrowers, any and all releases of Liens, termination statements,
   assignments or other documents reasonably requested by the Borrowers in connection with any
   sale or other disposition of Property to the extent such sale or other disposition is permitted by
   the terms of the Loan Documents.




                                              -70-
Case 19-10547      Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54               Page 118 of
                                              160




                                            ARTICLE IX

                                        MISCELLANEOUS

         9.1     Assignments: Participations.

               (a)   None of the Borrowers may assign any of its rights or obligations under
  any Loan Document without the prior written consent of the Agent and the Lenders.

                  (b)     With the consent of the Agent and, so long as there exists no Default or
  Event of Default, any Lender may assign to one or more assignees all or a portion of its rights
  and obligations under this Agreement pursuant to an Assignment Agreement. Any such
  assignment shall be in the amount of at least $25,000 (or any whole multiple of $25,000 in
  excess thereof), unless the relevant assignment is to an affiliate of the assigning Lender or is an
  assignment of the entire Commitment of the assigning Lender. The assignee shall pay to the
  Agent, if requested by the Agent, a transfer fee in the amount of $2,500 for each such
  assignment. Any such assignment shall become effective upon receipt by the Agent of all
  documentation and other information with respect to the assignee that is required by regulatory
  authorities under applicable “know your customer” and anti-money laundering rules and
  regulations, including the USA Patriot Act, the execution and delivery to the Agent of the
  Assignment Agreement and recordation by the Agent in the Register in accordance with this
  Section 9.1(bV Promptly following receipt of an executed Assignment Agreement, the Agent
  shall send to the Borrowers a copy of such executed Assignment Agreement. Promptly
  following receipt of such executed Assignment Agreement, the Borrowers shall execute and
  deliver, at their own expense, new Notes to the assignee and, if applicable, the assignor, in
  accordance with their respective interests, whereupon the prior Notes of the assignor and, if
  applicable, the assignee, shall be canceled and returned to the Borrowers. Upon the effectiveness
  of any assignment pursuant to this Section g.lfbl. the assignee will become a “Lender,” if not
  already a “Lender,” for all purposes of the Loan Documents, and the assignor shall be relieved of
  its obligations hereunder to the extent of such assignment. If the assignor no longer holds any
  rights or obligations under this Agreement, such assignor shall cease to be a “Lender” hereunder,
  except that its rights under Section 5.17. Section 5.21. Section 5.22 and Section 8.7. shall not be
  affected. On the last Business Day of each month during which an assignment has become
  effective pursuant to this Section 9.UbI. the Agent shall update the Register to show all such
  assignments effected during such month and will promptly provide a copy thereof to the
  Borrowers and each Lender. Agent, acting for this purpose as a non-fiduciary agent of
  Borrowers, shall maintain at one of its offices located in the Unites States of America a copy of
  each Assignment Agreement delivered to it and a register for the recordation of the names and
  addresses of the Lenders, and the Commitment of, and principal amount and stated interest of the
  Term Loan owing to, each Lender pursuant to the terms hereof from time to time (the
  “Register”'). The entries in the Register shall be conclusive and the Borrowers, Agent and the
  Lenders shall treat each person whose name is recorded in the Register pursuant to the terms
  hereof as a Lender hereunder for all purposes of this Agreement, in the absence of manifest error.
  Notwithstanding anything to the contrary, any assignment of any Term Loan shall be effective
  only upon appropriate entries with respect thereto being made in the Register. The Register shall
  be available for inspection by any Borrower, Agent and any Lender, at any reasonable time and
  from time to time upon reasonable prior written notice. This Section shall be construed so that


                                            -71 -
Case 19-10547          Doc 27-1   Filed 05/10/19 Entered 05/10/19 19:37:54               Page 119 of
                                               160




  the Term Loans are at all times maintained in “registered form” within the meanings of Sections
  163(f), 871(h)(2) and 881(c)(2) of the IRC and any related regulations (and any successor
  provisions).

                   (c)     Each Lender may transfer, grant or assign participations in all or any
  portion of its interests hereunder to any Person pursuant to this Section 9.1(cL provided that such
  Lender shall remain a “Lender” for all purposes of this Agreement and the Transferee of such
  participation shall not constitute a “Lender” hereunder. In the case of any such participation, the
  participant shall not have any rights under any Loan Document, the rights of the participant in
  respect of such participation to be against the granting Lender as set forth in the agreement with
  such Lender creating such participation, and all amounts payable by the Borrowers hereunder
  shall be determined as if such Lender had not sold such participation. Each agreement creating a
  participation must include an agreement by the participant to be bound by the provisions of
  Section 8.3. Section 8.6 and Section 8.7.

                 (d)    The Agent or any Lender may furnish any information concerning the
  Borrowers in the possession of the Agent or such Lender from time to time to assignees and
  participants and prospective assignees and participants.

                 (e)    Notwithstanding anything in this Section 9.1 to the contrary, any Lender
  which is a national or state bank may assign and pledge all or any of its Notes or any interest
  therein to any Federal Reserve Bank or the Department of the Treasury of the United States of
  America as collateral security pursuant to Regulation A of the Board of Governors of the Federal
  Reserve System and any operating circular issued by such Federal Reserve System and/or such
  Federal Reserve Bank. No such assignment or pledge shall release the assigning or pledging
  Lender from its obligations hereunder.

                 (f)     Notwithstanding any other provisions of this Section 9.1. no transfer or
  assignment of the interests or obligations of any Lender or grant of participations therein shall be
  permitted if such transfer, assignment or grant would require the Borrowers to file a registration
  statement with the Securities and Exchange Commission or any successor Governmental
  Authority or qualify the Term Loans under the “Blue Sky” laws of any state.

          9.2     Survival of Representations. Warranties, and Covenants. All representations and
  warranties of the Borrowers and all covenants and agreements herein made by the Borrowers
  shall survive the execution and delivery of the Notes and shall remain in force and effect so long
  as any Obligation is outstanding.

          9.3    Notices and Other Communications. Except as to oral notices expressly
  authorized herein, if any, which oral notices shall be promptly confirmed in writing, all notices,
  requests and communications hereunder shall be in writing (including by facsimile or electronic
  mail). Unless otherwise expressly provided herein, any such notice, request, demand or other
  communication shall be deemed to have been duly given or made when delivered personally, or,
  in the case of delivery by mail, when deposited in the mail, certified mail with return receipt
  requested, postage prepaid, in the case of facsimile notice, when receipt thereof is acknowledged
  orally or by written confirmation report or, in the case of electronic mail, when sent and no
  undeliverable notification is received, addressed as follows:


                                             -72-
Case 19-10547     Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54           Page 120 of
                                             160




                (a)    if to the Agent, to:

                               405 Baxterville LLC
                               405 Lexington Avenue
                               59th Floor
                               New York, New York 10174
                               Attention: Greg White
                               E-mail: gwhite@arenaco.com

                       With a copy to:

                               gpaulsen@arenaco.com

                               and:

                               reporting@arenaco.com

                       With a copy to:

                               Hunton Andrews Kurth LLP
                               600 Travies, Suite 4200
                               Houston, Texas 77002
                               Attention: Timothy A. “Tad” Davidson II
                               E-mail: taddavidson@huntonak.com

                 (b)   if to any Lender, to the Applicable Lending Office, including, without
  limitation, each email address of such Lender appearing below such Lender’s Applicable
  Lending Office.

                (c)    if to any Borrower, to:

                               FALCON V, L.L.C.
                               400 Poydras Street, Suite 1100
                               New Orleans, Louisiana 70130
                               Attention: James E. Orth
                               E-mail: jeo@orx.com

                       With a copy to:

                               Kelly Hart Pitre
                               One American Place
                               301 Main Street, Suite 1600
                               Baton Rouge, Louisiana 70801-1916
                               Email: louis.phillips@kellyhart.com

         Any party may, by proper written notice hereunder to the others, change the individuals
  or addresses to which such notices to it shall thereafter be sent.



                                              -73 -
Case 19-10547       Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54                Page 121 of
                                               160




         9.4     Parties in Interest. Subject to the restrictions on changes in structure set forth in
 Section 6.10 and other applicable restrictions contained herein, all covenants and agreements
 herein contained by or on behalf of the Borrowers, the Agent or the Lenders shall be binding
 upon and inure to the benefit of the relevant Borrower, the Agent or the Lenders, as the case may
 be, and their respective legal representatives, successors and assigns.

        9.5    Rights of Third Parties. Except as provided in Section 9.5. all provisions herein
 are imposed solely and exclusively for the benefit of the Agent, the Lenders and the Borrowers
 and no other Person shall have any right, benefit, priority or interest hereunder or as a result
 hereof or have standing to require satisfaction of provisions hereof in accordance with their
 terms.

        9.6    Renewals: Extensions. All provisions of this Agreement relating to the Notes
 shall apply with equal force and effect to each promissory note hereafter executed which in
 whole or in part represents a renewal or extension of any part of the Indebtedness of the
 Borrowers under this Agreement, the Notes or any other Loan Document.

         9.7     No Waiver: Rights Cumulative. No course of dealing on the part of the Agent or
 the Lenders or their officers or employees, nor any failure or delay by the Agent or the Lenders
 with respect to exercising any of their rights under any Loan Document shall operate as a waiver
 thereof The rights of the Agent and the Lenders under the Loan Documents shall be cumulative
 and the exercise or partial exercise of any such right shall not preclude the exercise of any other
 right. The making of the Term Loans shall not constitute a waiver of any of the covenants,
 warranties or conditions of the Borrowers contained herein. In the event any of the Borrowers
 are unable to satisfy any such covenant, warranty or condition, the making of the Term Loans
 shall not have the effect of precluding the Agent or the Lenders from thereafter declaring such
 inability to be an Event of Default as hereinabove provided.

         9.8     Survival Upon Unenforceability. In the event any one or more of the provisions
  contained in any of the Loan Documents or in any other instrument referred to herein or executed
  in connection with the Obligations shall, for any reason, be held to be invalid, illegal or
  unenforceable in any respect, such invalidity, illegality or unenforceability shall not affect any
  other provision of any Loan Document or of any other instrument referred to herein or executed
  in connection with such Obligations.

          9.9     Amendments: Waivers. Neither this Agreement nor any provision hereof may be
  amended, waived, discharged or terminated orally, except by an instrument in writing signed by
  the Agent and the party against whom enforcement of the amendment, waiver, discharge or
  termination is sought. Subject to the preceding sentence, any provision of this Agreement or any
  other Loan Document may be amended or modified by the Borrowers and the Required Lenders
  or waived by the Required Lenders; provided that, notwithstanding any provision of this
  Agreement to the contrary, (a) no amendment, modification or waiver which extends the
  Maturity Date, forgives the principal amount of any Indebtedness of the Borrowers outstanding
  under this Agreement or interest thereon or fees owing under this Agreement, releases any
  guarantor of such Indebtedness, releases all or substantially all of the Property of the Borrowers
  subject to the Security Documents, reduces the interest rate applicable to the Loan Balance or the
  fees payable to the Lenders generally, amends or modifies the Siiperpriority Claim status of the


                                            -74-
Case 19-10547       Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54               Page 122 of
                                               160




 Lenders under the Orders or under any Loan Document, affects this Section 9.9 or modifies the
 definition of “Required Lenders” shall be effective without the unanimous written consent of all
 Lenders and the Agent; (b) no amendment, modification or waiver which increases the
 Percentage Share of any Lender shall be effective without the written consent of such Lender and
 the Agent; and (c) no amendment, modification or waiver which modifies the rights, duties or
 obligations of the Agent shall be effective without the written consent of the Agent.

          9.10 Controlling Agreement. In the event of a conflict between the provisions of this
 Agreement and those of any other Loan Document, the provisions of this Agreement shall
 control.

         9.11 Disposition of Collateral. Notwithstanding any term or provision, express or
 implied, in any of the Security Documents, upon the occurrence of an Event of Default, the
 realization, liquidation, foreclosure or any other disposition on or of any or all of the Property of
 the Borrowers subject to the Security Documents shall be in the order and manner and
 determined in the sole discretion of the Agent; provided, however, that in no event shall the
 Agent violate applicable law or exercise rights and remedies other than those provided in such
 Security Documents or otherwise existing at law or in equity.
       9.12 Governing Law. This Agreement and the Notes shall be deemed to be contracts
 made under and shall be construed in accordance with and governed by the laws of the State of
 New York, without giving effect to principles thereof relating to conflicts of law.

          9.13   Forum Selection and Consent to Non-Exclusive Jurisdiction: Waiver of Jury
 Trial.

            (a)  EACH OF THE PARTIES HERETO IRREVOCABLY AND
 UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
 EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT AND, IF THE
 BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, THE
 COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF
 THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
 YORK, AND ANY APPELLATE COURT FROM ANY THEREOF IN ANY ACTION,
 LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
 OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY
 BORROWER, THE AGENT, ANY LENDER, ANY OTHER PARTY HERETO OR ANY
 RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
 AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
 RELATING HERETO OR THERETO. EACH OF THE PARTIES HERETO IRREVOCABLY
 AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
 ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED
 EXCLUSIVELY IN THE BANKRUPTCY COURT AND, IF THE BANKRUPTCY COURT
 DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, SUCH NEW YORK STATE
 COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
 FEDERAL COURT; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
 ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
 BROUGHT AT THE AGENT’S OPTION IN THE COURTS OF ANY JURISDICTION


                                            -75-
Case 19-10547     Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54              Page 123 of
                                             160




  WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF THE
  PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION,
  LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
  OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
  PROVIDED BY LAW. EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS
  TO THE SERVICE OF PROCESS BY CERTIFIED MAIL, RETURN RECEIPT
  REQUESTED, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF
  NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 9.3. IF
  APPLICABLE; PROVIDED THAT NOTHING IN THIS AGREEMENT WILL AFFECT THE
  RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
  MANNER PERMITTED BY LAW. EACH OF THE PARTIES HERETO HEREBY
  EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
  BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO
  THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH
  COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS
  BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY OF
  THE PARTIES HERETO HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
  JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
  THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
  ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
  OR ITS PROPERTY, EACH SUCH PARTY HEREBY IRREVOCABLY WAIVES TO THE
  FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS
  OBLIGATIONS UNDER THE LOAN DOCUMENTS.        IN SUCH REGARD, EACH
  BORROWER HEREBY SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR
  FEDERAL COURT LOCATED IN NEW YORK, NEW YORK COUNTY, NEW YORK, AND
  HEREBY WAIVES ANY RIGHTS IT MAY HAVE TO TRANSFER OR CHANGE THE
  JURISDICTION OR VENUE OF ANY LITIGATION BROUGHT AGAINST IT BY THE
  AGENT OR ANY LENDER.

             (b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
  THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY
  HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
  INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
  OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
  THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
  ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR
  OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
  LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND CONSENT AND (B)
  ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
  INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
  BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
  THIS SECTION 9.13IbL

          9.14 Integration. This Agreement and the other Loan Documents constitute the entire
  agreement among the parties hereto and thereto with respect to the subject hereof and thereof and
  shall supersede any prior agreement among the parties hereto and thereto, whether written or


                                            -76-
Case 19-10547       Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54              Page 124 of
                                               160




  oral, relating to the subject matter hereof and thereof, including any term sheet or summary of
  principal terms provided to the Borrowers by Arena Investors, LP, the Agent or any Lender.
  Furthermore, in this regard, this Agreement and the other written Loan Documents represent,
  collectively, the final agreement among the parties thereto and may not be contradicted by
  evidence of prior, contemporaneous or subsequent oral agreements of such parties. There are no
  unwritten oral agreements among such parties.

        9.15 Waiver of Punitive and Consequential Damages. Each Borrower, the Agent and
 each Lender hereby knowingly, voluntarily, intentionally and irrevocably (a) waives, to the
 maximum extent it may lawfully and effectively do so, any right it may have to claim or recover,
 in any Dispute based hereon or directly or indirectly at any time arising out of, under or in
 connection with the Loan Documents or any transaction contemplated thereby or associated
 therewith, before or after maturity, any special, exemplary, punitive or consequential damages,
 or damages other than, or in addition to, actual damages and (b) acknowledge that it has been
 induced to enter into this Agreement, the other Loan Documents and the transactions
 contemplated hereby and thereby by, among other things, the mutual waivers and certifications
 contained in this Section 9.15.

          9.16 Counterparts. For the convenience of the parties, this Agreement may be
  executed in multiple counterparts and by different parties hereto in separate counterparts, each of
  which for all purposes shall be deemed to be an original, and all such counterparts shall together
  constitute but one and the same Agreement. In this regard, each of the parties hereto
  acknowledges that a counterpart of this Agreement containing a set of counterpart execution
  pages reflecting the execution of each party hereto shall be sufficient to reflect the execution of
  this Agreement by each party hereto.
          9.17 USA Patriot Act Notice. Each Lender and the Agent (for itself and not on behalf
  of any Lender) hereby notifies each Borrower that, pursuant to the requirements of the USA
  Patriot Act, it is required to obtain, verify and record information that identifies each Borrower,
  which information includes the name and address of the relevant Borrower and other information
  that will allow such Lender or the Agent, as applicable, to identify each Borrower in accordance
  with the USA Patriot Act.
         9.18 Tax Shelter Regulations. None of the Borrowers intend to treat the Term Loans
 and related transactions hereunder and under the other Loan Documents as a “reportable
 transaction” (within the meanings under current Treasury Regulation Section 1.6011-4 and
 Proposed Treasury Regulation Section 1.6011-4, promulgated on November 1, 2006). In the
 event the Borrowers determines to take any action inconsistent with the foregoing statement, it
 will promptly notify the Agent thereof. If the Borrowers so notifies the Agent, the Borrowers
 acknowledge that one or more of the Lenders may treat its Percentage Share of the Term Loan
 and the related transactions hereunder and under the other Loan Documents as part of a
 transaction that is subject to current Treasury Regulation Section 301.6112-1 or Proposed
 Treasury Regulation Section 301.6112-1, promulgated on November 1, 2006, and, in such case,
 such Lender or Lenders, as applicable, will maintain the lists and other records required, if any,
 by such Treasury Regulations.




                                            -77-
Case 19-10547       Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54                Page 125 of
                                               160




          9.19 Contribution and Indemnification. In the event that the Borrowers pay (whether
 through direct payments or as a result of providing Collateral for the Obligations) any amounts
 on the Obligations in excess of the relevant Borrowers’ Obtained Benefit (the “Excess
 Payments”'), the relevant Borrower shall be entitled to make demand on the other Borrowers for
 such Excess Payments, and to receive from each other Borrowers that received an Obtained
 Benefit, such Borrowers’ Contribution Percentage of the Excess Payment. If any party obligated
 to make such a payment is unable to pay the Contribution Percentage of the Excess Payment,
 each other Borrowers agrees to make a contribution to the party entitled to such payment to the
 extent necessary so that each Borrowers shares equally the liability for such Excess Payment in
 relation to the relative Obtained Benefit received by such Borrowers. In such regard, to the
 maximum extent permitted by law, each Borrowers shall indemnify, defend and hold harmless
 the other Borrowers from and against such Borrowers’ Contribution Percentage of any and all
 liability, claims, costs and expenses (including reasonable attorneys’ fees and expenses) arising
 with respect to the Obligations and exceeding such other Borrowers’ Obtained Benefit as
 provided herein. Any amount due under this Section 9.19 shall be due and payable within ten
 days of demand therefor by the party entitled to payment and shall be made to the party entitled
 thereto at the address for notices to the Borrowers under this Agreement, in immediately
 available funds, not later than 2:00 p.m.. Eastern Standard or Daylight Time, on the date on
 which such payment shall come due. The remedies available to the Borrowers pursuant to the
 provisions of this Section 9.19 are not exclusive. All rights and claims of contribution,
 indemnification and reimbursement under this Section 9.19 shall be subordinate in right of
 payment to the prior payment in full of all principal of and interest on the Term Loan and all fees
 payable hereunder. The provisions of this Section 9.19 shall, to the extent expressly inconsistent
 with any provision in any Loan Document, supersede such inconsistent provision.

          9.20 Inconsistencies with Other Documents. In the event there is a conflict or
  inconsistency between this Agreement and any other Loan Document, the terms of this
  Agreement shall control; provided that any provision of the Seeurity Documents which imposes
  additional burdens on the Borrowers or any of their respective Subsidiaries or further restricts the
  rights of Borrowers or any of their respective Subsidiaries or gives the Agent or Lenders
  additional rights shall not be deemed to be in conflict or inconsistent with this Agreement and
  shall be given full force and effect. To the extent any provision herein or in any other Loan
  Document is inconsistent with any term of any of the Orders, such Orders shall control.

                               (Signatures appear on following pages)




                                             -78-
Case 19-10547    Doc 27-1     Filed 05/10/19 Entered 05/10/19 19:37:54             Page 126 of
                                           160




         IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.

                                           BORROWERS;

                                           FALCON V, L.L.C.,
                                           a Louisiana limited liability company


                                           By:
                                           Name:
                                           Title:

                                           FALCON V HOLDINGS, L.L.C.,
                                           a Delaware limited liability company


                                           By:
                                           Name:
                                           Title:

                                           ORX RESOURCES, L.L.C.,
                                           a Delaware limited liability company


                                           By:,
                                           Name:
                                           Title:

                           (Signatures continue on following pages)




   Signature Page to Superpriority Secured Debtor-In-Possession Term Loan Credit Agreement
Case 19-10547    Doc 27-1     Filed 05/10/19 Entered 05/10/19 19:37:54          Page 127 of
                                           160




                                         AGENT:

                                         405 BAXTERVILLE LLC,
                                         a Delaware limited liability company
                                         as Agent


                                         By:
                                                Lawrence Cutler
                                                Authorized Signatory

                                         LENDER:

                                         405 BAXTERVILLE LLC,
                                         a Delaware limited liability company


                                         By:.
                                                Lawrence Cutler
                                                Authorized Signatory

                                         Applicable Lending Office:

                                         405 Lexington Avenue
                                         so"’ Floor
                                         New Y ork, New York 10174
                                         Attn: Greg White
                                         E-mail: gwhite@arenaco.com and
                                         reporting@arenaco. com




                                 (End of signature pages)




  Signature Page to Superpriority Secured Debtor-In-Possession Term Loan Credit Agreement
Case 19-10547   Doc 27-1    Filed 05/10/19 Entered 05/10/19 19:37:54         Page 128 of
                                         160




                                  SCHEDULE 1.2B
                               PERCENTAGE SHARES


           Name/Acldress For Notice          Percentage Share     Initial
                                                                Commitment

        405 Baxterville LLC                      100%           $5,800,000.00
        405 Lexington Avenue
        59'^ Floor
        New York, New York 10174
        Attn: Greg White
        E-mail: gwhite@arenaco.com,
        gpaulsen@arenaco.com and
        reporting@arenaco.com



                                                 100%           $5,800,000.00




                                      S-1.2B-i
Case 19-10547   Doc 27-1   Filed 05/10/19 Entered 05/10/19 19:37:54   Page 129 of
                                        160




                                 SCHEDULE 4.5A

                                      LIENS



                           [BORROWER TO CONFIRM]




                                 S-4.5(B)-i
Case 19-10547    Doc 27-1     Filed 05/10/19 Entered 05/10/19 19:37:54   Page 130 of
                                           160




                                      SCHEDULE 4.5B

                                     REAL PROPERTY

                               [BORROWER TO CONFIRM]

  5968 Parlange Lane, Livonia, LA
  False River Field, Pointe Coupee Parish, LA
  716 Port Hudson Cemetery Road, Zachary, LA
  6271 Callegan Road W, Morganza, LA
  31825 Linder Road, Denham Springs, LA




                                      S-4.5(B)-i
Case 19-10547   Doc 27-1   Filed 05/10/19 Entered 05/10/19 19:37:54   Page 131 of
                                        160




                                 SCHEDULE 4.6

                             ACCOUNTS PAYABLE

                           [BORROWER TO UPDATE]




                                  S-4.6-i
Case 19-10547     Doc 27-1    Filed 05/10/19 Entered 05/10/19 19:37:54   Page 132 of
                                           160




                                    SCHEDULE 4.9

                             LIABILITIES AND LITIGATION

 Liabilities: See Schedule 4.6; [BORROWER TO UPDATE]


 Litigation: NA




                                     S-4.9-i
Case 19-10547   Doc 27-1    Filed 05/10/19 Entered 05/10/19 19:37:54   Page 133 of
                                         160




                                 SCHEDULE 4.10

                           AUTHORIZATIONS; CONSENTS

                           [BORROWER TO CONFIRM]
 None




                                   S-4.10-i
Case 19-10547   Doc 27-1   Filed 05/10/19 Entered 05/10/19 19:37:54   Page 134 of
                                        160




                                SCHEDULE 4.13

                       ENVIRONMENTAL DISCLOSURES

                           [BORROWER TO CONFIRM]
 None




                                 S-4.13-i
Case 19-10547   Doc 27-1   Filed 05/10/19 Entered 05/10/19 19:37:54   Page 135 of
                                        160




                                 SCHEDULE 4.17

                                    REFUNDS

                           [BORROWER TO CONFIRM]
  None




                                  S-4.17-i
Case 19-10547   Doc 27-1   Filed 05/10/19 Entered 05/10/19 19:37:54   Page 136 of
                                        160




                                 SCHEDULE 4.18

                                GAS CONTRACTS


                           [BORROWER TO CONFIRM]
  None




                                  S-4.18-i
Case 19-10547      Doc 27-1     Filed 05/10/19 Entered 05/10/19 19:37:54   Page 137 of
                                             160




                                       SCHEDULE 4.22

                                        SUBSIDIARIES

                                [BORROWER TO CONFIRM]

 Falcon V L.L.C. is a subsidiary of Falcon V Holdings, L.L.C.

 Online Resources, L.L.C. is a subsidiary of ORX Resources, L.L.C.




                                         S-4.22-i
Case 19-10547        Doc 27-1   Filed 05/10/19 Entered 05/10/19 19:37:54   Page 138 of
                                             160




                                      SCHEDULE 4.24

                     EIN, JURISDICTION OF FORMATION AND LOCATION


                 Entity                              EIN         Organization No./State

  Falcon V, L.L.C.                                XX-XXXXXXX          42293307K
                                                                       Louisiana
  Falcon V Holdings, L.L.C.                       XX-XXXXXXX           0263354
                                                                       Delaware
  ORX Resources, L.L.C.                           XX-XXXXXXX           3343943
                                                                       Delaware




                                       S-4.24-i
Case 19-10547   Doc 27-1    Filed 05/10/19 Entered 05/10/19 19:37:54   Page 139 of
                                         160




                                SCHEDULE 4.27

                           RELATED PARTY TRANSFERS

                           [BORROWER TO CONFIRM]
None




                                  S-4.27-i
Case 19-10547    Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54   Page 140 of
                                            160




                                      SCHEDULE 6.18

                                   DEPOSIT ACCOUNTS

                               [BORROWER TO CONFIRM]
                                     Deposit Accounts
   Description/ Company                Bank         Account Number Routing Number
   Falcon V Operating              Whitney Bank   ^ 0060025887     ^ 065400153
   Falcon V Revenue                Whitney Bank   ^ 0060131253     '' 065400153
   Falcon V Revenue Suspense       Whitney   Bank       0060373397   '' 065400153
   Falcon V Holdings               Whitney   Bank   ^   0060130761   ^ 065400153
   ORX Resources, Inc.             Whitney   Bank   ^   0717621049      065400153
   ORX Resources, Inc.             Whitney   Bank   ^   0717621057   ^ 065400153
   0RX Resources, Inc.             Whitney   Bank   ^   0717621065   ^ 065400153




                                       S-6.18-i
Case 19-10547       Doc 27-1     Filed 05/10/19 Entered 05/10/19 19:37:54               Page 141 of
                                              160




                                            EXHIBIT A

                                         [FORM OF NOTE]

                                       PROMISSORY NOTE
                                          (this “Note”)
  $                                    New York, New York

           FOR VALUE RECEIVED and WITHOUT GRACE (except to the extent, if any,
  provided in the Loan Agreement, as hereinafter defined), the undersigned (collectively,
  “Makers”), jointly and severally, promise to pay to the order of_______________________
  (“Payee”), at the Principal Office (as such term is defined in the Loan Agreement), the sum of
                    AND _/100 DOLLARS ($                       ) or so much thereof as may remain
  unpaid pursuant to the Superpriority Secured Debtor-In-Possession Term Loan Credit Agreement
  dated            ,2019 by and among Makers, Agent and the lenders signatory thereto or bound
  thereby from time to time, including, without limitation. Payee (as amended, supplemented,
  restated or otherwise modified from time to time, the “Loan Agreement”), together with interest
  at the rates and calculated as provided in the Loan Agreement.

         Reference is hereby made to the Loan Agreement for matters governed thereby,
  including, without limitation, certain events which will entitle the holder hereof and/or Agent to
  accelerate the maturity of all amounts due hereunder. Capitalized terms used but not defined in
  this Note shall have the respective meanings assigned to such terms in the Loan Agreement.

          This Note is issued pursuant to, is a “Note” under and is payable as provided in the Loan
  Agreement. Subject to compliance with applicable provisions of the Loan Agreement, Makers
  or any of them may at any time prepay the full amount or any part of the Loan Balance
  evidenced by this Note without the payment of any premium or fee, but such payment shall not,
  until this Note is fully paid and satisfied, excuse the payment as it becomes due of any payment
  on this Note provided for in the Loan Agreement.

         Without being limited thereto or thereby, this Note is secured by the Security Documents.

       This Note shall be governed and controlled by the laws of the State of
  New York, without giving effect to principles thereof relating to conflicts of
  LAW.




                              (Signatures appear on following pages)




                                             A-i
Case 19-10547   Doc 27-1   Filed 05/10/19 Entered 05/10/19 19:37:54          Page 142 of
                                        160




                                     MAKERS:

                                     FALCON V, L.L.C.,
                                     a Louisiana limited liability company


                                     By:
                                     Name:
                                     Title:

                                     FALCON V HOLDINGS, L.L.C.,
                                     a Delaware limited liability company


                                     By:
                                     Name:
                                     Title:

                                     ORX RESOURCES, L.L.C.,
                                     a Delaware limited liability company


                                     By:.
                                     Name:
                                     Title:




                                    A-ii
Case 19-10547       Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54                Page 143 of
                                               160




                                             EXHIBIT B

                           [FORM OF COMPLIANCE CERTIFICATE]

                                                [Date]

 405 Baxterville LLC
 405 Lexington Avenue
 59th Floor
 New York, New York 10174
 Attn: Greg White

        Re:     Superpriority Secured Debtor-In-Possession Term Loan Credit Agreement dated
                May [__ ], 2019 by and among Falcon V, L.L.C., a Louisiana limited liability
                company, Falcon V Holdings, L.L.C., a Delaware limited liability company, and
                ORX Resources, L.L.C., a Delaware limited liability company (collectively, the
                “Borrowers”), the lenders party thereto or bound thereby from time to time and
                405 Baxterville LLC, as administrative agent for such lenders (as amended,
                supplemented, restated or otherwise modified from time to time, the “Loan
                Agreement”)

 Ladies and Gentlemen:

         Pursuant to applicable requirements of the Loan Agreement, the undersigned, as the
 Financial Officer of Borrowers, acting on behalf of Borrowers, based on [his/her] familiarity
 with the books and records of the Borrowers and [his/her] review of the provisions of the Loan
 Agreement and the other Loan Documents, hereby certifies to the Agent and the Lenders the
 following information as true and correct, in all material respects, as of the date hereof or for the
 period indicated, as the case may be:

        1.      [To the best of the knowledge of the undersigned, no Default or Event of Default
        (including, without limitation, any arising from any violation or alleged violation of any
        Environmental Law) exists as of the date hereof or has occurred since the date of our
        most recent previous certification to you, if any.]
                 [To the best of the knowledge of the undersigned, the following Defaults or
         Events of Default (including, without limitation, any arising from any violation or
         alleged violation of any Environmental Law) exist as of the date hereof or have occurred
         since the date of our most recent previous certification to you, if any, and the actions set
         forth below are being taken to remedy such circumstances:]

        2.      The compliance of the Borrowers with the financial covenants of the Loan
        Agreement, as of the close of business on           _______ for the fiscal month ended
        _______________or as of_________                    , as the case may be and as provided
        in the relevant Section of the Loan Agreement, is evidenced by the following:




                                                 B-i
Case 19-10547        Doc 27-1    Filed 05/10/19 Entered 05/10/19 19:37:54            Page 144 of
                                              160




               (a)      Section 6.22: Capital Expenditures

                          Required                        Actual

                          Not more than $                 $


        3.    The Borrowers [is] [is not] in compliance with the provisions of Section 5.8 of the
        Loan Agreement relating to Commodity Hedge Agreements.

       4.      No Material Adverse Effect has occurred since the date of the consolidated
        Financial Statements of the Borrowers as of               and for the period then
        ended.
         Each capitalized term used but not defined herein shall have the meaning assigned to
 such term in the Loan Agreement.




                                               B-ii
Case 19-10547   Doc 27-1   Filed 05/10/19 Entered 05/10/19 19:37:54          Page 145 of
                                        160




                                     Very truly yours,

                                     FALCON V, L.L.C.,
                                     a Louisiana limited liability eompany


                                     By:
                                     Name:
                                     Title:


                                     FALCON V HOLDINGS, L.L.C.,
                                     a Delaware limited liability company


                                     By:,
                                     Name:
                                     Title:

                                     ORX RESOURCES, L.L.C.,
                                     a Delaware limited liability company


                                     By:
                                     Name:
                                     Title:




                                      B-iii
Case 19-10547      Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54              Page 146 of
                                              160




                                            EXHIBIT C

                                         FORM OF
                                  ASSIGNMENT AGREEMENT



         This ASSIGNMENT AGREEMENT (as amended, supplemented, restated or otherwise
  modified from time to time, this “Agreement”~) is dated as of            _, by and
  between                (the “Assignor”) and               (the “Assignee”).

                                            RECITALS

          WHEREAS, the Assignor is a party to the Superpriority Secured Debtor-In-Possession
  Term Loan Credit Agreement dated as of May___, 2019 (as amended, supplemented, restated or
  otherwise modified from time to time, the “Loan Agreement”) by and among Falcon V, L.L.C., a
  Louisiana limited liability company. Falcon V Holdings, L.L.C., a Delaware limited liability
  company, and ORX Resources, L.L.C., a Delaware limited liability company (collectively, the
  “Borrowers”), each of the lenders that is or becomes a party thereto as provided in Section 9.1(b)
  of the Loan Agreement (individually, together with its successors and assigns, a “Lender”, and
  collectively, together with their successors and assigns, the “Lenders”), and 405 Baxterville
  LLC, a Delaware limited liability company, as agent for the Lenders (in such capacity, together
  with its successors in such capacity, the “Agent”): and

         WHEREAS, the Assignor proposes to sell, assign and transfer to the Assignee, and the
  Assignee proposes to purchase and assume from the Assignor, [all][a portion] of the Assignor’s
  Percentage Share of the Loan Balance and related rights under the Loan Agreement, all on the
  terms and conditions of this Agreement;

         NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
  contained herein, and for other good and valuable consideration, the receipt and sufficiency of
  which are hereby acknowledged, the parties hereto agree as follows:

                                             ARTICLE I

                             DEFINITIONS AND INTERPRETATION

          1.1    Definitions from Loan Agreement. All capitalized terms used but not defined
  herein have the respective meanings given to such terms in the Loan Agreement.

         1.2    Additional Defined Terms.        As used herein, the following terms have the
  following respective meanings:

                 “Assigned Interest” shall mean all of Assignor’s (in its capacity as a
         “Lender”) rights and obligations under the Loan Agreement and the other Loan
         Documents in respect of [all of] [the portion of] the Assignor’s Percentage Share
         of the Loan Balance [, being the Assigned Loan Balance] $                and any
         right to receive payments on such portion of the Loan Balance.


                                                 C-i
Case 19-10547       Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54                Page 147 of
                                               160




                  'Assignee’s Loan Balance” shall mean the principal balance of $.

                  Assignment Dale” shall mean

           1.3     References. References in this Agreement to Schedule, Exhibit, Article, or
  Section numbers shall be to Schedules, Exhibits, Articles, or Sections of this Agreement, unless
  expressly stated to the contrary. References in this Agreement to “hereby,” “herein,”
  “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,” “hereunder” and words of similar import
  shall be to this Agreement in its entirety and not only to the particular Schedule, Exhibit, Article,
  or Section in which such reference appears. Except as otherwise indicated, references in this
  Agreement to statutes, sections, or regulations are to be construed as including all statutory or
  regulatory provisions consolidating, amending, replacing, succeeding, or supplementing the
  statute, section, or regulation referred to. References in this Agreement to “writing” include
  printing, typing, lithography, facsimile reproduction, and other means of reproducing words in a
  tangible visible form. References in this Agreement to agreements and other contractual
  instruments shall be deemed to include all exhibits and appendices attached thereto and all
  subsequent amendments and other modifications to such instruments, but only to the extent such
  amendments and other modifications are not prohibited by the terms of this Agreement.
  References in this Agreement to Persons include their respective successors and permitted
  assigns.

          1.4    Articles and Sections. This Agreement, for convenience only, has been divided
  into Articles and Sections; and it is understood that the rights and other legal relations of the
  parties hereto shall be determined from this instrument as an entirety and without regard to the
  aforesaid division into Articles and Sections and without regard to headings prefixed to such
  Articles or Sections.

          1.5    Number and Gender. Whenever the context requires, reference herein made to
  the single number shall be understood to include the plural; and likewise, the plural shall be
  understood to Include the singular. Definitions of terms defined in the singular or plural shall be
  equally applicable to the plural or singular, as the case may be, unless otherwise indicated.
  Words denoting sex shall be construed to include the masculine, feminine and neuter, when such
  construction is appropriate; and specific enumeration shall not exclude the general but shall be
  construed as cumulative.

         1.6    Negotiated Transaction. Each party to this Agreement affirms to the other that it
  has had the opportunity to consult, and discuss the provisions of this Agreement with,
  independent counsel and fully understands the legal effect of each provision.

                                              ARTICLE II

                                     SALE AND ASSIGNMENT

          2.1     Sale and Assignment. On the terms and conditions set forth herein, effective on
  and as of the Assignment Date, the Assignor hereby sells, assigns and transfers to the Assignee,
  and the Assignee hereby purchases and assumes from the Assignor, all of the right, title and
  interest of the Assignor in and to, and all of the obligations of the Assignor in respect of, the



                                                  C-ii
Case 19-10547      Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54              Page 148 of
                                              160




  Assigned Interest. Such sale, assignment and transfer is without recourse and, except as
  expressly provided in this Agreement, without representation or warranty.

          2.2      Assumption of Obligations. The Assignee agrees with the Assignor (for the
  express benefit of the Assignor and the Borrowers) that the Assignee will, from and after the
  Assignment Date, assume and perform all of the obligations of the Assignor in respect of the
  Assigned Interest. From and after the Assignment Date: (a) the Assignor shall be released from
  the Assignor’s obligations in respect of the Assigned Interest, and (b) the Assignee shall be
  entitled to all of the Assignor’s rights, powers and privileges under the Loan Agreement and the
  other Loan Documents in respect of the Assigned Interest.

          2.3    Required Consent. By executing this Agreement as provided below, if required in
  accordance with Section 9.1(b) of the Loan Agreement, each of the Agent and the Borrowers
  hereby acknowledges notice of the transactions contemplated by this Agreement and consents to
  such transactions.

                                           ARTICLE III

                                            PAYMENTS

          3.1    Payments. As consideration for the sale, assignment and transfer contemplated by
  Section 2.1. the Assignee shall, on the Assignment Date, assume Assignor’s obligations in
  respect of the Assigned Interest and pay to the Assignor an amount equal to the Assigned Loan
  Balance and all accrued and unpaid interest and fees with respect to the Assigned Interest as of
  the Assignment Date. Except as otherwise provided in this Agreement, all payments hereunder
  shall be made in Dollars and in immediately available funds, without setoff, deduction or
  counterclaim.
          3.2    Allocation of Payments.        The Assignor and the Assignee agree that
  (a) the Assignor shall be entitled to any payments of principal with respect to the Assigned
  Interest made prior to the Assignment Date, together with any interest and fees with respect to
  the Assigned Interest accrued prior to the Assignment Date, (b) the Assignee shall be entitled to
  any payments of principal with respect to the Assigned Interest made from and after the
  Assignment Date, together with any and all interest and fees with respect to the Assigned Interest
  accruing from and after the Assignment Date and (c) the Agent is authorized and instructed to
  allocate payments received by it for the account of the Assignor and the Assignee as provided in
  the foregoing clauses. Each party hereto agrees that it will hold any interest, fees or other
  amounts that it may receive to which the other party hereto shall be entitled pursuant to the
  preceding sentence for the account of such other party and pay, in like money and funds, any
  such amounts that it may receive to such other party promptly upon receipt.

         3.3     Delivery of Notes. Promptly following the receipt by the Assignor of
  the consideration required to be paid under Section 3.1. the Assignor shall, in the
  manner contemplated by Section 9.1(b) of the Loan Agreement, (a) deliver to the Agent (or its
  counsel) the Note held by the Assignor and (b) notify the Agent to request that the Borrowers
  execute and deliver new Notes to the Assignor, if Assignor continues to be a Lender, and the



                                                C-iii
Case 19-10547          Doc 27-1   Filed 05/10/19 Entered 05/10/19 19:37:54             Page 149 of
                                               160




  Assignee, dated the Assignment Date in the appropriate respective principal amounts after giving
  effect to the sale, assignment and transfer contemplated hereby.

          3.4    Further Assurances. The Assignor and the Assignee hereby agree to execute and
  deliver such other instruments, and take such other actions, as either party may reasonably
  request in connection with the transactions contemplated by this Agreement.

                                           ARTICLE IV

                                    CONDITIONS PRECEDENT

          The effectiveness of the sale, assignment and transfer contemplated hereby is subject to
  the satisfaction of each of the following conditions precedent;

                 (a)      the execution and delivery of this Agreement by the Assignor and the
  Assignee;

                 (b)      the receipt by the Assignor of the payments required to be made under
  Section 3.1: and

                 (c)    the receipt by the Agent of all documentation and other information with
  respect to the assignee that is required by regulatory authorities under applicable “know your
  customer” and anti-money laundering rules and regulations, including the USA Patriot Act.



                                            ARTICLE V

                             REPRESENTATIONS AND WARRANTIES

         5.1     Representations and Warranties of Assignor,         The Assignor represents and
  warrants to the Assignee as follows:

                 (a)    it has all requisite power and authority, and has taken all action necessary
  to execute and deliver this Agreement and to fulfill its obligations under, and consummate the
  transactions contemplated by, this Agreement;

                  (b)    the execution, delivery and compliance with the terms hereof by the
  Assignor and the delivery of all instruments required to be delivered by it hereunder do not and
  will not violate any Requirement of Law applicable to it;

                 (c)     this Agreement has been duly executed and delivered by it and constitutes
  the legal, valid and binding obligation of the Assignor, enforceable against it in accordance with
  its terms;

               (d)    all approvals and authorizations of, all filings with and all actions by any
  Governmental Authority necessary for the validity or enforceability of its obligations under this
  Agreement have been obtained;


                                                C-iv
Case 19-10547      Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54              Page 150 of
                                              160




                (e)    the Assignor has good title to, and is the sole legal and beneficial owner
 of, the Assigned Interest, free and clear of all Liens, claims, participations or other charges of
 any nature whatsoever; and

                (f)     the transactions contemplated by this Agreement are commercial banking
 transactions entered into in the ordinary course of the banking business of the Assignor.

        5.2     Disclaimer. Except as expressly provided in Section 5.1 hereof, the Assignor
 does not make any representation or warranty, nor shall it have any responsibility to the
 Assignee, with respect to the accuracy of any recitals, statements, representations or warranties
 contained in the Loan Agreement or in any other Loan Document or for the value, validity,
 effectiveness, genuineness, execution, legality, enforceability or sufficiency of the Loan
 Agreement, the Notes or any other Loan Document or for any failure by the Borrowers or any
 other Person (other than Assignor) to perform any of its obligations thereunder or for the
 existence, value, perfection or priority of any collateral security or the financial or other
 condition of the Borrowers or any other Person, or any other matter relating to the Loan
 Agreement or any other Loan Document or any extension of credit thereunder.

        5.3     Representations and Warranties of Assignee.        The Assignee represents and
 warrants to the Assignor as follows:

                (a)    it has all requisite power and authority, and has taken all action necessary
 to execute and deliver this Agreement and to fulfill its obligations under, and consummate the
 transactions contemplated by, this Agreement;

                 (b)    the execution, delivery and compliance with the terms hereof by the
 Assignee and the delivery of all instruments required to be delivered by it hereunder do not and
 will not violate any Requirement of Law applicable to it;

                 (c)    this Agreement has been duly executed and delivered by it and constitutes
 the legal, valid and binding obligation of the Assignee, enforceable against it in accordance with
 its terms;

              (d)    all approvals and authorizations of, all filings with and all actions by any
 Governmental Authority necessary for the validity or enforceability of its obligations under this
 Agreement have been obtained;

               (e)      the Assignee has received copies of the Loan Agreement and the other
 Loan Documents, as well as copies of all Financial Statements previously provided by the
 Borrowers in satisfaction of obligations under the Loan Agreement.

                (f)      the Assignee has fully reviewed the terms of the Loan Agreement and the
 other Loan Documents and has independently and without reliance upon the Assignor, and based
 on such information as the Assignee has deemed appropriate, made its own credit analysis and
 decision to enter into this Agreement;




                                                C-v
Case 19-10547      Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54               Page 151 of
                                              160




                (g)     if the Assignee is not incorporated under the laws of the United States of
  America or a state thereof, the Assignee has contemporaneously herewith delivered to the Agent
  and the Borrowers such documents as are required by Section 2.6(f) of the Loan Agreement; and

                 (h)     the transactions contemplated by this Agreement are commercial banking
  transactions entered into in the ordinary course of the banking business of the Assignee.

                                            ARTICLE VI

                                        MISCELLANEOUS

          6.1    Notices. All notices and other communications provided for herein (including
  any modifications of, or waivers, requests or consents under, this Agreement) shall be given or
  made in writing (including by telecopy) to the intended recipient at its “Address for Notices”
  specified below its name on the signature pages hereof or, as to either party, at such other
  address as shall be designated by such party in a notice to the other party.

         6.2      Amendment. Modification or Waiver. No provision of this Agreement may be
  amended, modified or waived except by an instrument in writing signed by the Assignor and the
  Assignee, and consented to by the Agent and, so long as there exists no Default or Event of
  Default at the time of any such amendment, modification or waiver, the Borrowers.

         6.3     Successors and Assigns. This Agreement shall be binding upon and inure to the
  benefit of the parties hereto and their respective successors and permitted assigns. The
  representations and warranties made herein by the Assignee are also made for the benefit of the
  Agent, and the Assignee agrees that the Agent is entitled to rely upon such representations and
  warranties.
         6.4    Assignments. Neither party hereto may assign any of its rights or obligations
  hereunder except in accordance with the terms of the Loan Agreement.

         6.5   Counterparts. This Agreement may be executed in any number of counterparts,
  each of which shall be identical and all of which, taken together, shall constitute one and the       (
  same instrument, and each of the parties hereto may execute this Agreement by signing any such
  counterpart.

         6.6     Governing Law. This Agreement (including the validity and enforceability
  hereof) shall be governed by, and construed in accordance with, the laws of the State of New
  York, other than the conflict of laws rules thereof

         6.7     Expenses. To the extent not paid by the Borrowers or any one or more of them
  pursuant to the terms of the Loan Agreement, each party hereto shall bear its own expenses in
  connection with the execution, delivery and performance of this Agreement.

          6.8      Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives, to the
  fullest extent permitted by law, any and all right to trial by jury in any legal proceeding arising
  out of or relating to this Agreement or the transactions contemplated hereby.



                                                 C-vi
Case 19-10547    Doc 27-1    Filed 05/10/19 Entered 05/10/19 19:37:54         Page 152 of
                                          160




        IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
 be executed and delivered as of the date first above written.

                                        ASSIGNOR:




                                        By:
                                        Name:
                                        Title:


                                        Address for Notices:




                                        Telephone No.:,
                                        Attention:____

                                        ASSIGNEE:




                                        By:,
                                        Name:
                                        Title: ’


                                                                     Address for Notices:




                                                   Telephone No.:.
                                                   Attention:____




                                         C-vii
Case 19-10547      Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54               Page 153 of
                                              160




                                             EXHIBIT D

                                       FORM OF
                             BUDGET COMPLIANCE CERTIFICATE


                                                            ,20

          The undersigned hereby certifies that he/she is a Responsible Officer of Falcon V
  Holdings, L.L.C., a Delaware limited liability company, and ORX Resources, L.L.C., a
  Delaware limited liability company (each a “Borrower” and collectively, “Borrowers”L and that
  as such he/she is authorized to execute this certificate on behalf of the Borrowers. With reference
  to the Superpriority Secured Debtor-In-Possession Term Loan Credit Agreement dated as of May
  ___ , 2019 (as amended, supplemented, restated or otherwise modified from time to time, the
  “Loan Agreement”') among the Borrowers, the lenders party thereto or bound thereby from time
  to time and 405 Baxterville LLC, as administrative agent for such lenders, the undersigned
  represents and warrants as follows (each capitalized term used herein having the same meaning
  given to it in the Loan Agreement unless otherwise specified):

         (a)    The proceeds of the Term Loans used during the immediately preceding week
  were for one of the types of expenditures set forth in Section 6.24(b') and in compliance with the
  maximum amounts permitted to be expended thereunder for the relevant time period in
  accordance with the Budget (including any usage of the Permitted Variance) [or specify non-
  compliance and describe]; and

         (b)     There exists no Default [or specify Default and describe].


                                       [Signature page follows]




                                                 D-i
Case 19-10547    Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54              Page 154 of
                                            160




       WITNESS the following signature as of the day and year first written above.

                                           FALCON V, L.L.C.,
                                           a Louisiana limited liability company


                                           By:
                                           Name:
                                           Title:

                                           FALCON V HOLDINGS, L.L.C.,
                                           a Delaware limited liability company


                                           By:,
                                           Name:
                                           Title:

                                           ORX RESOURCES, LX.C.,
                                           a Delaware limited liability company


                                           By:
                                           Name:
                                           Title;




                                             E-ii
Case 19-10547      Doc 27-1     Filed 05/10/19 Entered 05/10/19 19:37:54            Page 155 of
                                             160




                                          EXHIBIT E

                                         FORM OF
                                    BORROWING REQUEST


                                 Dated as of:

 405 Baxterville LLC,
 as Administrative Agent
 405 Lexington Avenue, 59th Floor
 New York, New York 10174
 Attention: Greg White



 Ladies and Gentlemen:

        This irrevocable Borrowing Request is delivered to you pursuant to Section 2.1 of the
 Superpriority Secured Debtor-in-Possession Term Loan Credit Agreement dated as of May
 L___], 2019 (as amended, restated, supplemented or otherwise modified from time to time, the
   Loan Agreement”), by and among Falcon V Holdings, L.L.C., a Delaware limited liability
 company, and ORX Resources, L.L.C., a Delaware limited liability company (each a “Borrower”
 and collectively, “Borrowers”'), the lenders who are or may become party thereto, and 405
 Baxterville LLC, a Delaware limited liability company, as administrative agent for such lenders
 (the “Agent”'). Capitalized terms used herein and not defined herein shall have the meanings
 assigned thereto in the Loan Agreement.

 A.      Loan

         1.     Borrowers hereby request that the Lenders disburse the [Interim Funding Loan]
  [Funding Date Loan] to Borrowers in the aggregate principal amount of $ __________ .
  (Complete with an amount in accordance with Section 2.1 of the Loan Agreement.)

         2.      Borrowers hereby request that such disbursement be made on the following
 Business Day: _________________. (Complete with a Business Day in accordance with
 Section 2.1 of the Loan Agreement).

         3.      The aggregate principal amount of all Term Loans outstanding as of the date
  hereof (including the Term Loan requested herein) does not exceed the maximum amount
  permitted to be outstanding pursuant to the terms of the Loan Agreement.

         4.     In connection with the foregoing and pursuant to the terms and provisions of the
 Loan Agreement, the undersigned hereby certify to the Agent that the following statements are
 true and correct:

         (a)    such disbursement is necessary to fund the Approved Purposes;


                                                E-i
Case 19-10547       Doc 27-1      Filed 05/10/19 Entered 05/10/19 19:37:54               Page 156 of
                                               160




          (b)    as of the date of the requested disbursement, the applicable conditions set forth in
  [Section 3.1.1 [Section 3.2.1 Section 3.3 and Section 3.4 of the Loan Agreement have been
  satisfied;

         (c)     the representations and warranties in Article IV of the Loan Agreement are true
  and correct in all material respects (except for representations and warranties which are qualified
  by a materiality qualifier, which are true and correct in all respects) on and as of the date of the
  requested Term Loan with the same effect as if made on and as of the date of the requested Term
  Loan (except to the extent sueh representations and warranties expressly refer to an earlier date,
  in which case they are true and correct as of such earlier date);

         (d)    no Default or Event of Default exists and is continuing or shall result from such
  requested disbursement or proposed or actual use of the proceeds of such requested
  disbursement;

        (e)     the making of the requested disbursement does not violate any Requirement of
  Law and is not enjoined, temporarily, preliminarily or permanently; and

        (f)     immediately before and after giving effect to the requested disbursement, the
  Borrowers are in pro forma compliance with the Budget.



                                       [Signature page follows.]




                                                  E-ii
Case 19-10547    Doc 27-1    Filed 05/10/19 Entered 05/10/19 19:37:54           Page 157 of
                                          160




         IN WITNESS WHEREOF, the undersigned has executed this Borrowing Request as of
  the day and year first written above.



                                        FALCON V, L.L.C.,
                                        a Louisiana limited liability company


                                        By:
                                        Name:
                                        Title: .

                                        FALCON V HOLDINGS, L.L.C •5
                                        a Delaware limited liability company


                                        By:.
                                        Name:
                                        Title:

                                        ORX RESOURCES, L.L.C.,
                                        a Delaware limited liability company


                                        By:.
                                        Name:
                                        Title:




                                          E-iii
Case 19-10547   Doc 27-1   Filed 05/10/19 Entered 05/10/19 19:37:54   Page 158 of
                                        160


                                 EXHIBIT B

                                 DIP Budget




                                     -41-
                                                              Case 19-10547                              Doc 27-1                          Filed 05/10/19 Entered 05/10/19 19:37:54                                                                Page 159 of
                                                                                                                                                        160




    Falcon V DIP Budget
I                                                                                         5 2i»:inli         yr.iii}*           vajM           hP 2iPH                           24 Ml**           T :inw
                                                        Week Ended                        V2hii                                i»lill|4|                         21’HI**                           -■-WIM        "•IlCUI'f                                                       .Vlt-Dl**
    Pfaduclion (Giom Rmlpti)
     DU (Bilk]                                                                                 9,750                                                                9,750                                                                            9.750
       VBbl                                                                                   $6134                                                                $64.10                                                                           $6410

     Gas(MCF)                                                                                                  310,000                                                                             310,000                                                                         310,000
      $/MCT                                                                                                      $2.42                                                                               $2.42                                                                           $2.42

     NGL(B«ieU)                                                             5,806                                                                                                                                                                    5,682
      S/Gallon                                                                                                  $17.99                                                            $2640                                                             $26.40

    CASH RECEIPTS
     CrcMi Oil Ri-vcnuc                                                                                                                                          625,000                                                                           625,000
     Gross Gas Revenue                                                                                         750>000                                                                             750/KI0
     Gross NGL Revenue                                                                                         100,000                                                           150,000                                                           150,000

     Hedge Settlement                                                                                                           [50,0001'                                                           tso.oiw?                                                                        iSMOO)
                                              TOTAL CASH JOiCEIPTS                  ' t                                                                      $     625,WO 5        150X00     S-                               S              $■    775,000   5              $
    CASH DISBURSEMENTS
     LouisUna Royalty                                                                         15,000                                                                              15,000                                                            15400
     Mineral Interest Owner Payments                                                                            i90fi30                                                          474475                                                            474475
     Ad Valorem Taxes / Leasehold                                                                             1,077,046
     Severance Taxes                                                                          75,000                                                                              75,000                                                            75,000

     Lease Operating Expense                                               90,000             90,000            90400            90,000           90,000           90,000         90,000            90,000           90,000        90,000           90,000         90,000            90,000
     Field Surface Rentals                                                    500                              161,630                             4,730           44,500                            3450             1,750                            750
     Payroll- Office A Field                                                                                   157,000                           157,000                         157,000                            157,000                        157,000                          120400
     G&A Expenses                                                                                               55,000                            30400                           55400                              30,000                         55,000
     Surety Bond Premium                                                                                       317400
     Annual Insurance Piemiunu (GUWC,Auto>PoluUun.Uinbre]l^COV                                                 625,000
     Acquisition of Owlk Lease Acreage                                   1420.000
     Critical Vendors                                                     400400                               100400          100400            100400          100400          100400

     Ist Lien Professional Fees                                                                                                170400                                                              170400                                                         170400
     DIP Upfront Fee                                                       37400                               136400
     Debtor Professional Fees                                                                                  160,000         100,000                            50400                            280,000                         50,000                         210,000
     Restructuring Advisor (Seaport Global)                                                                                                                                                                                                                                        650,000

                                    TOTAL OPERATING EXPENSES         S    14^800 $                             3469406     $      «604W $          381430    5     254400    $     W64?S $           543450 $        278,730 $      140,090 S       867,125 5                        9WJOOO


    DIP Beginning B alance                                                1,250400           1450,000           1450,000       5400,000          5418,222         5418422         5418422           5418422         5463,475       5,863475        5463,475       5463.475          5,909,080

    Upfront Fee                                                              37400                               136400
POC Inleiest Expense                                                                                                               18,222                                                             49,,7^                                                        45405             1U90

Draw / (Repayment)                                                                                             4450.000
    DIP Ending Balance                                                    1450400            14Se,l}M          S4tW4t»         54I8422           5418421         541M22           5418421           5463475         546347S        5463475         M63475         54M480           5,920470

    Beginning Cash                                                   $     544,762 $           209462    S       629,262 $     2423,056 $        1,994433 $       1413,103   $    1,953,603   $     1,137428 5      1448.426 $      969,676   $     829,676 $      737451    $       221,946

    Net Cash Flow                                                    S    (1485400) $          420,000   S     (2,656406) $      (528,222) $      (381,730) $      340400    S    (816475) S         111,197 5       (278,750) $   (140,000) $       (94125) $     (515,605) $      (171,490)
    DIP Borrowing / (Repayment)                                            1,250400                             4450400 -
    Ending Cash Balance                                              $      209461    S        W44Z $          2421456     $   1,994433 $        1,613,103   $    1.95344D S      1,137428 $       1448.436 $        969,676 $      US,67*    j     737451    S    221,946 5          50,456
Case 19-10547       Doc 27-1     Filed 05/10/19 Entered 05/10/19 19:37:54             Page 160 of
                                              160



                                           EXHIBIT C

                                            Milestones

       The following “Milestones” shall apply to the DIP Credit Agreement, subject to
extension by the Agent in its sole discretion:

        (a)    on the Petition Date, the Debtors shall file a joint chapter 11 plan (the “Chapter 11
Plan”!, in form and substance acceptable to the Agent and the Prepetition Agent, pursuant to
which, among other things, the Obligations (as defined in the Prepetition Loan Agreement) will
be converted into equity of the Debtors;

       (b)     the Court shall have entered an order (the “Disclosure Statement Order”)
approving the disclosure statement accompanying the Chapter 11 Plan (the “Disclosure
Statement”) in form and substance acceptable to the Prepetition Agent and the Agent and
granting related relief by the 45th day after tlie Petition Date;

       (c)    an order confirming the Chapter 11 Plan (the “Confirmation Order”), in form and
substance acceptable to the Prepetition Agent and the Agent, shall have been entered by the
Court by the 90th day following the Petition Date; and

       (d)     the Effective Date (as defined in the Chapter 11 Plan) shall have occurred by the
15th day following entry of the Confirmation Order.




                                                -42-
